Exhibit 10.1

 

EXECUTION COPY

 

PARTICIPATION AGREEMENT

 

among

 

SPINNAKER FR SPAR CO., L.L.C.,

Lessee

 

SPINNAKER EXPLORATION COMPANY, L.L.C.,

Guarantor

 

BANC OF AMERICA LEASING & CAPITAL, LLC,

Owner Participant

 

SPINNAKER FRONT RUNNER STATUTORY TRUST 2005-1,

Lessor

 

SOCIETE GENERALE FINANCIAL CORPORATION,

Loan Participant

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

not in its individual capacity, except to the extent expressly set forth herein,
but solely as

Indenture Trustee

 

and

 

WILMINGTON TRUST COMPANY,

not in its individual capacity, except to the extent expressly set forth herein,
but solely

as Lessor Trustee

 

Dated as of June 17, 2005

 

Lease of an Undivided Interest in the Front Runner Oil and Gas Production
Platform



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1

   DEFINITIONS; INTERPRETATION    2

SECTION 2

   COMMITMENTS OF PARTICIPANTS; CLOSING; FUNDING; TRANSACTION EXPENSES    3

2.1

   Commitment of Owner Participant    3

2.2

   Commitment of the Loan Participants; Notes    3

2.3

   Expiration of Commitments    3

2.4

   Notice of Closing Date    3

2.5

   Time and Place of Closing    3

2.6

   Delivery of Funds    4

2.7

   Application of Funds by Lessor Trustee    4

2.8

   Actions on Closing Date    4

2.9

   Transaction Expenses    4

  2.10

   Authorization to Lessor    6

  2.11

   Nonwaiver Provision    6

  2.12

   Several Commitments    6

SECTION 3

   CONDITIONS TO CLOSING BY THE LESSEE    6

3.1

   Operative Documents    6

3.2

   Legality, Etc    7

3.3

   Event of Loss    7

3.4

   Consents and Approvals    7

3.5

   Representations and Warranties    8

3.6

   Opinions    8

3.7

   Litigation    8

3.8

   Sale of Notes    8

3.9

   Payment of Lessor’s Cost    8

  3.10

   Certificates    9

  3.11

   Private Placement    9

  3.12

   Tax Shelter Reporting    9

  3.13

   Memorandum of Lease    9

SECTION 4

   CONDITIONS TO CLOSING BY PARTICIPANTS    9

4.1

   Notice of Closing    9

4.2

   Operative Documents    9

4.3

   Legality, Etc    10

4.4

   Event of Loss    11

4.5

   Final Appraisal and Reports    11

4.6

   Insurance    12

4.7

   Opinions    12

4.8

   Taxes; Fees and Charges    12

4.9

   Officer’s Certificates    13

  4.10

   Resolutions, Etc    14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

  4.11

   Litigation    15

  4.12

   No Material Adverse Change    15

  4.13

   Investment and Loans    15

  4.14

   Consents and Approvals    15

  4.15

   Title; Filings and Recordings    16

  4.16

   Sale of Notes    16

  4.17

   Private Placement    17

  4.18

   No Default    17

  4.19

   Appointment of Service Agent    17

  4.20

   New York Banking Law    17

  4.21

   Notice to Murphy and Dominion    17

  4.22

   No Change in Tax Law    17

  4.23

   Corporate Existence    17

  4.24

   Equipment List    17

  4.25

   Memorandum of Lease; JOA Amendments; and the Consent and Agreement    17

  4.26

   Production Schedule    18

  4.27

   Federal Leases; Platform    18

  4.28

   Gauge Report    18

  4.29

   Transaction Expenses    18

  4.30

   Consent of Lenders under Credit Agreement    18

  4.31

   Ryder Scott Report    18

  4.32

   Lessee Financials    18

SECTION 5

   REPRESENTATIONS AND WARRANTIES OF THE LESSEE    18

5.1

   Due Organization    18

5.2

   Authorization    19

5.3

   Execution; Enforceability    19

5.4

   No Violation    19

5.5

   Consents and Approvals    19

5.6

   Securities Act    20

5.7

   Title; Liens Filings and Recordings    20

5.8

   Chief Place of Business    21

5.9

   Litigation    21

  5.10

   No Default    21

  5.11

   Event of Loss    21

  5.12

   Environmental Matters    21

  5.13

   Description of the Platform    22

  5.14

   Certain Documents    22

  5.15

   Payment of Taxes, Etc    22

  5.16

   Investment Company Act    22

  5.17

   No Brokers’ Fees    22

  5.18

   Federal Reserve Regulations    23

  5.19

   Holding Company    23

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

5.20

   Not Subject to Governmental Regulation    23

5.21

   Condition of the Platform    23

5.22

   ERISA    23

5.23

   Financial Statements; Condition    23

5.24

   Disclosure    24

5.25

   Tax Returns    24

5.26

   Insurance    24

5.27

   Compliance with Governmental Rules    24

5.28

   Adequate Rights    24

5.29

   Solvency    25

5.30

   Patent and Trademarks    25

5.31

   Jurisdiction    25

5.32

   Lessee Bill of Sale    25

5.33

   Off-Shore Facility    25

5.34

   Platform Location    25

5.35

   Choice of Law    25

5.36

   Joint Operating Agreement    25

5.37

   Oil Pollution Act Compliance    26

SECTION 5A

   REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR    26

5A.1.

   Due Organization    26

5A.2.

   Authorization    26

5A.3.

   Execution; Enforceability    26

5A.4.

   No Violation    26

5A.5.

   Litigation    27

5A.6.

   Investment Company Act    27

5A.7.

   Holding Company    27

5A.8.

   Financial Statements    27

5A.9.

   Jurisdiction    27

  5A.10.

   Choice of Law    27

  5A.11.

   Disclosure    28

  5A.12.

   Joint Operating Agreement    28

  5A.13.

   Certain Representations of the Lessee    28

  5A.14.

   Consents and Approvals    28

  5A.15.

   Environmental Matters    29

  5A.16.

   Guarantor Bill of Sale    29

  5A.17.

   Oil Pollution Act Compliance    29

  5A.18.

   Solvency    30

  5A.19.

   ERISA    30

  5A.20.

   Owner Participant Response    30

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 6

   REPRESENTATIONS AND WARRANTIES OF OWNER PARTICIPANT    30

6.1

   Due Organization    30

6.2

   Authorization; Execution; Enforceability    30

6.3

   No Violation    31

6.4

   Owner Participant’s Liens    31

6.5

   Acquisition for Investment    31

6.6

   Securities Act    31

6.7

   ERISA    32

6.8

   No Brokers’ Fees    32

6.9

   Jurisdiction    32

SECTION 7

   REPRESENTATIONS, WARRANTIES AND AGREEMENT OF THE LOAN PARTICIPANTS    32

7.1

   Plan Assets; Business    32

7.2

   Securities Act    32

SECTION 8

   REPRESENTATIONS AND WARRANTIES OF TRUST COMPANY, LESSOR TRUSTEE AND LESSOR   
33

8.1

   Due Organization    33

8.2

   Authorization; Execution; Enforceability    33

8.3

   No Violation    34

8.4

   No Default    34

8.5

   Litigation    34

8.6

   Lessor’s Liens    35

8.7

   Securities Act    35

8.8

   Chief Place of Business    35

8.9

   No Taxes Payable    35

  8.10

   Federal Reserve Regulations    36

  8.11

   Jurisdiction    36

  8.12

   Title    36

  8.13

   New York Banking Law    36

SECTION 9

   REPRESENTATIONS AND WARRANTIES OF INDENTURE TRUSTEE    36

  9.1

   Due Organization    36

  9.2

   Authorization; Execution; Enforceability    36

  9.3

   No Violation    37

  9.4

   Litigation    37

  9.5

   Indenture Trustee’s Liens    37

  9.6

   No Taxes Payable    37

  9.7

   No Default    37

  9.8

   Securities Act    37

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

        9.9

   Chief Place of Business    38

9.10

   Federal Reserve Regulations    38

SECTION 10

   LESSEE AND GUARANTOR COVENANTS    38

10.1

   Guarantor Officer’s Certificate    38

10.2

   Financial Statements and Other Requested Information    39

10.3

   Maintenance of Existence, Etc    41

10.4

   Purpose and Powers of Lessee    41

10.5

   Change in Name, Chief Place of Business or Form of Organization    42

10.6

   Further Assurances    42

10.7

   Inspection    42

10.8

   Limitation on Acquisition of Notes    44

10.9

   Securities Act    44

  10.10

   Joint Operating Agreement    44

  10.11

   Notice of Certain Events    44

  10.12

   Environmental Notices    45

  10.13

   Obligation to Pay Lessor Trustee and Indenture Trustee    45

  10.14

   Acceptable Letter of Credit    45

  10.15

   Trustee’s Fees and Expenses    46

  10.16

   Cash Flow Coverage Ratio    46

  10.17

   Reserves    46

  10.18

   Amendment to Lessee Organizational Documents    46

  10.19

   Construction Liens    46

  10.20

   Revenues from Working Interest; Marketable Title    47

  10.21

   Production Handling Agreement; Services Agreement    47

  10.22

   Limitation on Fundamental Changes, Issuances of Securities    47

  10.23

   Sale of Working Interest    47

  10.24

   Abandonment of Undivided Interest    48

  10.25

   [Intentionally Omitted]    48

  10.26

   Consent to Assignment    48

  10.27

   ERISA    48

SECTION 11

   OTHER COVENANTS AND AGREEMENTS    48

11.1

   Agreements of Owner Participant    48

11.2

   Agreements of Trust Company and Lessor    50

11.3

   Additional Agreement of the Loan Participants    52

11.4

   Agreements of Indenture Trustee    53

11.5

   Confidentiality    54

11.6

   Assumption of Notes    55

11.7

   Financing Agent    56

11.8

   Movement of Platform    56

11.9

   Tax Deferred Exchanges    56

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 12

   INDEMNIFICATION    57

12.1

   General Indemnification    57

12.2

   General Tax Indemnification    62

12.3

   No Guaranty    71

SECTION 13

   TRANSFER OF OWNER PARTICIPANT’S INTEREST    71

13.1

   Restrictions on Transfer    71

13.2

   Permitted Transfers    72

13.3

   [Intentionally Omitted]    73

13.4

   Effect of Transfer    73

SECTION 14

   FINANCING FOR MODIFICATIONS    74

14.1

   Financing for Modifications    74

SECTION 15

   REFUNDING OF NOTES    76

15.1

   Refunding of Notes    76

15.2

   Notice    78

15.3

   Rights of Parties    78

15.4

   Refunding; Refinancing    78

SECTION 16

   BENEFICIAL INTEREST PURCHASE OPTION    78

16.1

   Option to Purchase    78

16.2

   Notice of Election; Manner of Purchase, Transfer After Purchase    79

SECTION 17

   MISCELLANEOUS    80

17.1

   Survival    80

17.2

   Binding Effect    80

17.3

   Notices    80

17.4

   Counterpart Execution    80

17.5

   GOVERNING LAW    80

17.6

   Amendments, Supplements, Etc    81

17.7

   Headings; Table of Contents    81

17.8

   Severability of Provisions    81

17.9

   Entire Agreement    81

  17.10

   Limitation of Liability of Lessor Trustee and Indenture Trustee; Resignation
of Indenture Trustee    81

  17.11

   Jurisdiction; Service of Process; Waiver of Jury Trial    83

  17.12

   Instructions    83

  17.13

   True Lease; Intention of Parties    83

  17.14

   Confirmation of Enjoyment    83

  17.15

   Interest Rate Swap    84

  17.16

   Voting Rights Under the Consent and Agreement    84

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Appendix A

   Definitions     

Exhibit A

   Form of Owner Participant Assignment and Assumption Agreement     

Exhibit B

   Form of Officer’s Certificate of the Guarantor     

 

-vii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Schedule 1

   Accounts     

Schedule 2

   Pricing Assumptions     

Schedule 2.2

   Loan Participant and Principal Amount     

Schedule 4.15(a)

   Outstanding Liens     

Schedule 4.15(b)

   Filings and Recordings     

Schedule 17.3

   Addresses for Notices     

 

-viii-



--------------------------------------------------------------------------------

PARTICIPATION AGREEMENT

 

THIS PARTICIPATION AGREEMENT (as the same may be amended, supplemented or
modified from time to time, the “Agreement”), dated as of June 17, 2005 is among
SPINNAKER FR SPAR CO., L.L.C., as Lessee, SPINNAKER EXPLORATION COMPANY, L.L.C.,
as Guarantor, BANC OF AMERICA LEASING & CAPITAL, LLC, as Owner Participant,
SOCIETE GENERALE FINANCIAL CORPORATION, as Loan Participant, SPINNAKER FRONT
RUNNER STATUTORY TRUST 2005-1, a Delaware statutory trust, as Lessor, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity,
except to the extent expressly set forth herein, but solely as Indenture Trustee
under the Indenture, and WILMINGTON TRUST COMPANY, not in its individual
capacity, except to the extent expressly set forth herein, but solely as Lessor
Trustee.

 

RECITALS:

 

A. Murphy Exploration & Production Company (“Murphy”), the Guarantor and
Dominion Exploration & Production, Inc. (“Dominion”) are parties to the Joint
Operating Agreement.

 

B. Subject to the terms and conditions set forth herein, (1) the Guarantor
desires to sell, quitclaim and transfer all of the right, title and interest of
the Guarantor in and to the Undivided Interest to the Lessee pursuant to the
Guarantor Bill of Sale, (2) the Lessee desires to sell, quitclaim and transfer
all of the right, title and interest of the Lessee in and to the Undivided
Interest to the Lessor pursuant to the Lessee Bill of Sale, (3) the Lessee
desires to lease the Undivided Interest from the Lessor pursuant to the Lease,
(4) the Lessor desires to purchase all of the right, title and interest of the
Lessee in and to the Undivided Interest from the Lessee pursuant to the Lessee
Bill of Sale and (5) the Lessor desires to lease the Undivided Interest to the
Lessee pursuant to the Lease.

 

C. Prior to the execution and delivery of this Agreement, the Owner Participant
and the Trust Company entered into the Trust Agreement and formed the Lessor,
pursuant to which the Trust Company has agreed, among other things, to hold the
Trust Estate for the benefit of the Owner Participant on the terms specified
therein, subject, however, to the Lien created under the Indenture.

 

D. The Lessee and the Lessor will enter into the Lessee Bill of Sale, pursuant
to which the Lessee will agree, among other things, to sell, quitclaim and
transfer all of the right, title and interest of the Lessee in and to the
Undivided Interest to the Lessor and the Lessor will agree to purchase all of
the right, title and interest of the Lessee in and to the Undivided Interest
from the Lessee on the terms specified therein.

 

E. On the Closing Date, the Lessor and the Lessee will enter into the Lease,
pursuant to which the Lessor will agree, among other things, to lease the
Undivided Interest to the Lessee and the Lessee will agree to lease the
Undivided Interest from the Lessor on the terms specified therein.

 

Participation Agreement



--------------------------------------------------------------------------------

F. On the Closing Date, the Lessor and the Indenture Trustee will enter into the
Indenture providing for the issuance of the Notes, and pursuant to which the
Lessor, for the benefit of the Loan Participants, will agree, among other
things, to mortgage and pledge unto the Indenture Trustee, all of the Lessor’s
right, title and interest in and to the Indenture Estate.

 

G. On the Closing Date, the Lessee will enter into the Tax Indemnity Agreement,
pursuant to which, among other things, the Lessee will agree to provide, in
addition to the indemnities provided to the Indemnitees pursuant to Section 12
hereof, certain indemnities to the Owner Participant.

 

H. On the Closing Date, the Guarantor will enter into the Guaranty, whereby the
Guarantor will guaranty all of the Lessee’s obligations hereunder and under the
other Operative Documents to which the Lessee is a party, subject to the
limitations set forth therein.

 

I. On the Closing Date, the Lessor and the Lessee will enter into the Support
Agreement, pursuant to which, among other things, the Lessee will agree to act
as agent for the Lessor with respect to the application of the Undivided
Interest to the provisions of the Joint Operating Agreement following the
scheduled expiration or earlier termination of the Lease.

 

J. On the Closing Date, the Lessor will execute and deliver to the Indenture
Trustee, and the Indenture Trustee will authenticate and deliver to each Loan
Participant, Notes in the aggregate principal amount set forth opposite the name
of such Loan Participant on Schedule 2.2 hereto, and each Loan Participant will
purchase and pay for such Notes.

 

K. The Owner Participant desires to participate in the payment of Lessor’s Cost
by providing its Investment to, or for the account of, the Lessor. The Loan
Participants desire to participate in the payment of Lessor’s Cost by providing
the funds required hereunder to purchase the Notes issued by the Lessor.

 

Accordingly, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1

 

DEFINITIONS; INTERPRETATION

 

For the purposes hereof, capitalized terms used herein (including those used in
the preamble and the foregoing recitals) and not defined herein shall have the
meanings assigned to them in Appendix A, which Appendix A shall for all purposes
constitute part of this Agreement and shall be subject to amendment in
accordance with the terms hereof. References in this Agreement to Sections,
subsections, paragraphs, Schedules, Appendices and Exhibits are to Sections,
subsections and paragraphs in, and Schedules, Appendices and Exhibits to, this
Agreement unless otherwise indicated.

 

Participation Agreement

 

2



--------------------------------------------------------------------------------

SECTION 2

 

COMMITMENTS OF PARTICIPANTS; CLOSING;

FUNDING; TRANSACTION EXPENSES

 

2.1 Commitment of Owner Participant. Subject to the terms and conditions of this
Agreement, the Owner Participant agrees to participate on the Closing Date in
the payment of (a) Lessor’s Cost by making an equity investment (the
“Investment”) in the beneficial ownership of the Undivided Interest in an amount
equal to the product of (i) Lessor’s Cost and (ii) the Equity Percentage,
provided such amount is not in excess of $18,000,000 and (b) 100% of the
Transaction Expenses in accordance with Section 2.9, but not to exceed
$3,152,634.56 and shall, on the Closing Date, take the respective actions
specified in Section 2.8 to be taken by it and cause the Lessor to take the
respective actions specified in Sections 2.7 and 2.8 to be taken by the Lessor.

 

2.2 Commitment of the Loan Participants; Notes. Subject to the terms and
conditions of this Agreement, each Loan Participant agrees to participate on the
Closing Date in the payment of Lessor’s Cost by purchasing from the Lessor at a
purchase price equal to 100% of the principal amount thereof, Notes in the
aggregate principal amount set forth opposite the name of such Loan Participant
on Schedule 2.2 hereto, and shall, on the Closing Date, take and cause the
Indenture Trustee to take the respective actions specified in Section 2.8 to be
taken by such Loan Participant and the Indenture Trustee. The Notes shall be
issued to each Loan Participant under and in accordance with the terms of the
Indenture.

 

2.3 Expiration of Commitments. Unless the Owner Participant shall agree to a
later date, the Owner Participant’s commitment to make the Investment on the
Closing Date pursuant to Section 2.1 shall expire if the Closing Date shall not
have occurred before midnight on the Cut-off Date. Unless the Loan Participants
shall agree to a later date, each Loan Participant’s commitment to purchase its
Notes pursuant to Section 2.2 shall expire if the Closing Date shall not have
occurred before midnight on the Cut-off Date.

 

2.4 Notice of Closing Date. On or before the second Business Day prior to the
Closing Date, the Lessee shall deliver to each Participant written notice of the
Closing Date, which notice shall contain (a) the date of the Closing Date, (b)
the amount of Lessor’s Cost set forth on Schedule 2 hereto, (c) the amount of
the Investment set forth on Schedule 2 hereto and (d) the principal amount of
the Notes set forth on Schedule 2.2 hereto to be purchased by each of the Loan
Participants on the Closing Date; provided, however, that the funding of the
Owner Participant’s Investment or the funding of the aggregate purchase price
for the Notes to be purchased by the Loan Participants on the Closing Date, as
the case may be, and the taking of the other actions contemplated to be taken
hereby, in each case on the Closing Date, shall be deemed a waiver of the
requirement of notice of the Closing Date set forth in this Section 2.4.

 

2.5 Time and Place of Closing. The closing on the Closing Date shall commence at
9:00 a.m., at the offices of Mayer, Brown, Rowe & Maw LLP, 1675 Broadway, New
York, NY 10019, or at such other location as the Lessee may specify in a written
notice to the other parties hereto.

 

Participation Agreement

 

3



--------------------------------------------------------------------------------

2.6 Delivery of Funds. Subject to the terms and conditions of this Agreement, on
or before 1:00 p.m. on the Closing Date, the Owner Participant shall deliver to
the Lessor Trustee, by wire transfer of immediately available funds an amount
equal to the Investment to be made by the Owner Participant on the Closing Date,
and each Loan Participant shall deliver to the Lessor Trustee by wire transfer
of immediately available funds an amount equal to the purchase price of the
Notes to be purchased by such Loan Participant on the Closing Date, in each case
to the account of the Lessor Trustee specified in Schedule 1 or to such other
account as shall be specified in writing by the Lessor Trustee to the Owner
Participant and such Loan Participant, at least two Business Days prior to the
Closing Date, which amounts shall be held by the Lessor Trustee in trust, solely
on behalf of the applicable Participant delivering or transferring such amount
(and not as part of the Trust Estate), until such Participant shall have
instructed the Lessor Trustee that such amount is available to be applied by the
Lessor Trustee pursuant to Section 2.7. No Participant shall be obligated to
deliver such instruction if the conditions to its participation set forth in
Article 4 have not been met to its satisfaction or waived by it.

 

2.7 Application of Funds by Lessor Trustee. On the Closing Date, upon receipt by
the Lessor Trustee of (a) the amount of the Investment to be made by the Owner
Participant on the Closing Date, (b) the purchase price of the Notes to be paid
by each Loan Participant on the Closing Date, and (c) each instruction pursuant
to Section 2.6 that such amount is available to be applied by the Lessor Trustee
pursuant to this Section 2.7, the Lessor Trustee shall pay (i) the Lessor’s Cost
to the Lessee by wire transfer of immediately available funds in an amount equal
to $75,000,000 to the account of the Lessee specified in Schedule 1, and (ii)
the Transaction Expenses invoiced in accordance with Section 2.9 to the Persons
(and in the amounts) identified in the closing memorandum.

 

2.8 Actions on Closing Date. Subject to satisfaction of the applicable
conditions precedent set forth in Sections 3 and 4, on the Closing Date:

 

(a) Owner Participant shall make the Investment required to be made by it on the
Closing Date;

 

(b) each Loan Participant shall pay to the Lessor its purchase price for its
Notes on the Closing Date, the Lessor shall execute and deliver to the Indenture
Trustee and the Indenture Trustee shall authenticate to such Loan Participant
and deliver and register in the name of such Loan Participant, such Notes in the
aggregate principal amount set forth opposite the name of such Loan Participant
on Schedule 2.2 hereto;

 

(c) the Lessee shall sell, quitclaim and transfer to the Lessor and the Lessor
shall purchase from the Lessee all of the Lessee’s right, title and interest in
and to the Undivided Interest;

 

(d) the Lessor Trustee shall pay the Lessor’s Cost to the Lessee; and

 

(e) the Lessor shall lease to the Lessee, and the Lessee shall lease from the
Lessor, the Undivided Interest pursuant to the Lease.

 

2.9 Transaction Expenses. (a) If the transactions contemplated by this Agreement
are consummated, the Lessor shall on the Closing Date pay or reimburse the
Lessee for all

 

Participation Agreement

 

4



--------------------------------------------------------------------------------

Transaction Expenses and the Owner Participant will provide to the Lessor funds
therefor and instructions with respect to the payment thereof (it being
understood that each party hereto agrees to submit invoices for its Transaction
Expenses as soon as practicable but in any case at least two (2) Business Days
prior to the Closing Date).

 

Any Transaction Expenses for which detailed invoices are submitted to the Lessor
after the Closing Date shall be paid promptly by the Lessee (and subject to the
provisions of the Tax Indemnity Agreement).

 

(b) If the transactions contemplated by this Agreement to be consummated on the
Closing Date are not consummated for any reason whatsoever, the Lessee and the
Guarantor, on a joint and several basis, shall pay all Transaction Expenses,
breakage costs, Swap Breakage Amount, if any, and any of the amounts owed by the
Guarantor under the Fee Letter Agreement; provided, however, that if such
transactions shall not be consummated solely as a result of the Owner
Participant’s breach of its commitment in any material respect under the
Engagement Documents in respect of the transactions contemplated by the
Operative Documents after all of the conditions to its participation have been
satisfied, the Lessee and the Guarantor shall not be obligated to pay the fees
and expenses of counsel of the Owner Participant. Except for its obligation to
pay the fees and expenses of its counsel, neither the Owner Participant nor any
of its Affiliates shall incur any liability as a result of any such breach of
commitment. Nothing in this Agreement shall relieve the Guarantor from its
obligations under the SG Commitment Letter.

 

(c) Each of the Transaction Expenses shall be evidenced by appropriate bills or
invoices delivered to the Owner Participant.

 

(d) Notwithstanding anything herein or in the other Operative Documents to the
contrary, after the Closing Date, the Lessee will pay, which payments are
Supplemental Rent, the cost of delivering to each Loan Participant’s home
office, by Federal Express or other comparable overnight courier, the Notes
issued to such Loan Participant on the Closing Date, and all stamp and
documentary taxes in connection with the initial issuance and sale of the
Undivided Interest and the Notes.

 

(e) Lessee shall pay or reimburse each of the other parties to this
Participation Agreement other than Lessee and Guarantor for all other reasonable
out-of-pocket costs and expenses (including reasonable fees and expenses of
special counsel) incurred in connection with: (i) any casualty, Event of Loss or
termination of this Participation Agreement or any other Operative Document, or
any extension, amendment, modification or waiver of or under this Participation
Agreement or any other Operative Document whether or not such extension,
amendment, modification or waiver is consummated; (ii) the negotiation and
documentation of any restructuring or “workout”, whether or not consummated, of
any Operative Document; (iii) the enforcement of the rights or remedies under
the Operative Documents arising out of any Lease Event of Default; (iv) further
assurances reasonably requested pursuant to any provision in any Operative
Document; (v) the replacement or renewal of any Acceptable Letter of Credit; and
(vi) the ongoing fees and expenses for which Lessee is obligated under the
Operative Documents.

 

Participation Agreement

 

5



--------------------------------------------------------------------------------

2.10 Authorization to Lessor. Each Participant agrees that the receipt by the
Lessor Trustee on the Closing Date of an instruction from each Participant
pursuant to Section 2.6 making the amount delivered by each such Participant to
the Lessor Trustee available for application pursuant to Section 2.7 shall
constitute, without further act, authorization and direction by each such
Participant to the Lessor Trustee to take the actions contemplated to be taken
by the Lessor Trustee on the Closing Date in the Operative Documents, including,
without limitation, the execution and delivery of all other documents and
instruments contemplated to be executed and delivered by the Lessor Trustee on
or prior to the Closing Date in the Operative Documents.

 

2.11 Nonwaiver Provision. Notwithstanding anything else set forth herein or in
any other Operative Document, the execution and delivery of this Agreement or
any other Operative Document shall not constitute a waiver by any Participant of
any condition to closing set forth herein.

 

2.12 Several Commitments. The obligations hereunder of the Participants shall be
several and not joint and no Participant shall be liable or responsible for the
acts or defaults of any other Participant.

 

SECTION 3

 

CONDITIONS TO CLOSING BY THE LESSEE

 

The obligations of the Lessee pursuant to Section 2 (i) to sell, quitclaim and
transfer its right, title and interest in the Undivided Interest to the Lessor
and (ii) to lease the Undivided Interest from the Lessor and take the other
actions contemplated by Section 2 to be taken by it on the Closing Date are
subject only to the fulfillment on the Closing Date to the reasonable
satisfaction of (including, with respect to writings, such writings being in
form and substance reasonably satisfactory to it) or waiver by the Lessee of
each of the following conditions precedent, except that the obligations of the
Lessee shall not be subject to the Lessee’s own performance or, if the Lessee
shall have the power to cause another Person to perform, the Lessee’s failure to
cause such performance:

 

3.1 Operative Documents. Each of the following documents shall have been duly
authorized, executed and delivered by the respective parties thereto (other than
the Lessee):

 

(a) this Agreement;

 

(b) the Bills of Sale;

 

(c) the Lease;

 

(d) Lease Supplement No. 1;

 

(e) the Guaranty;

 

(f) the Indenture;

 

Participation Agreement

 

6



--------------------------------------------------------------------------------

(g) Indenture Supplement No. 1;

 

(h) the Tax Indemnity Agreement;

 

(i) the Trust Agreement;

 

(j) the Support Agreement;

 

(k) the JOA Amendments;

 

(l) the Consent and Agreement;

 

(m) the Production Handling Agreement;

 

(n) the Collateral Assignment of Rights;

 

(o) the Notes;

 

(p) the Pledge Agreement; and

 

(q) an Acceptable Letter of Credit;

 

and (i) each such document shall be in full force and effect on the Closing
Date, and an executed counterpart of each of the same shall have been delivered
to the Lessee, (ii) each of the Federal Leases, the Joint Operating Agreement,
the Murphy Bill of Sale and the Services Agreement shall be in full force and
effect on the Closing Date and (iii) no event or condition shall have occurred
that, with or without the lapse of time or the giving of notice, shall give any
party to any document referred to or described in the foregoing clauses (i) or
(ii) the right to terminate any such document.

 

3.2 Legality, Etc. No material change shall have occurred from November 4, 2004
to the Closing Date in Governmental Rules that would render it illegal for the
Lessee, the Guarantor, any OP Guarantor, the Trust Company, the Lessor, the
Lessor Trustee, the Indenture Trustee, or any Participant to participate in any
of the transactions contemplated by the Operative Documents to be consummated on
the Closing Date. No change shall have occurred from November 4, 2004 to the
Closing Date in Governmental Rules that, after giving effect thereto, would give
the Lessee the option to terminate the Lease pursuant to Section 4.1(d) of the
Lease.

 

3.3 Event of Loss. No Event of Loss shall have occurred and no event that, with
notice or the passage of time or both, will constitute an Event of Loss shall
have occurred.

 

3.4 Consents and Approvals. All Governmental Actions which are required to have
been taken, given, obtained, filed or recorded, as the case may be, on or prior
to the Closing Date by, from or with any Governmental Authority and all other
consents, filings or approvals which are required to have been taken, given,
obtained, filed or recorded, as the case may be, on or prior to the Closing Date
by, from or with any other Person, in each case in connection with the
transactions contemplated by the Operative Documents or to authorize the
execution, delivery and performance by the Lessee, the Guarantor, the Owner
Participant, the Lessor, the Lessor

 

Participation Agreement

 

7



--------------------------------------------------------------------------------

Trustee, the Indenture Trustee or the Loan Participants of each of the Operative
Documents to which it is a party, or the legality, validity, binding effect or
enforceability thereof as against such Persons, other than those constituting
filings, recordings or other actions of the types referred to in Section 4.15,
shall have been duly taken, given, obtained, filed or recorded, as the case may
be, shall be in full force and effect on the Closing Date, shall not be subject
to any pending proceedings or appeals (administrative, judicial or otherwise)
and shall be adequate to authorize the consummation of the transactions
contemplated by the Operative Documents and the performance by each of such
Persons of their respective obligations under such thereof to which each is a
party, except such as may be required to be taken, given or obtained from time
to time in connection with the maintenance or operation of the Platform or which
are otherwise required in connection with the transactions contemplated by the
Operative Documents and which have been applied for and which in the normal
course would be granted but which cannot be obtained, or which are not normally
applied for or taken, given or obtained, prior to the Closing Date; provided
that in each case the failure to obtain such Governmental Actions, consents,
filings or approvals by the Closing Date would not (i) adversely affect the
ability of any such Person to perform its obligations under this Agreement or
any other Operative Document (other than the Joint Operating Agreement) to which
it is a party or (ii) materially adversely affect the ability of any such Person
to perform its obligations under the Joint Operating Agreement or the Federal
Leases to which it is a party.

 

3.5 Representations and Warranties. The representations and warranties of each
of the Lessee, the Owner Participant, the Loan Participants, the Trust Company,
the Lessor, and the Indenture Trustee contained in Sections 5, 6, 7, 8 and 9,
respectively, and of the Guarantor contained in Section 5A hereof and in its
Guaranty, shall be true and accurate in all material respects on and as of the
Closing Date as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date in which
case the same shall be true and accurate as of such earlier date.

 

3.6 Opinions. A signed original of each opinion referred to in Section 4.7
(other than Sections 4.7(f), (g), (h) and (i)) shall have been addressed to and
delivered to the Lessee.

 

3.7 Litigation. There shall be no actions, suits, investigations or proceedings
pending or, to the Actual Knowledge of the Lessee, threatened before any
Governmental Authority to set aside, restrain, enjoin or prevent the
consummation of this Agreement or the transactions contemplated hereby or by any
of the other Operative Documents, nor any orders issued by any Governmental
Authority at the time of the Closing Date, to set aside, restrain, enjoin or
prevent the consummation of this Agreement or the transactions contemplated
hereby or by any of the other Operative Documents.

 

3.8 Sale of Notes. The Lessor shall have issued and sold to each Loan
Participant the Notes to be purchased by it pursuant to this Participation
Agreement and such Loan Participant shall have received the relevant Notes
evidencing such purchase duly executed by the Lessor.

 

3.9 Payment of Lessor’s Cost. The Lessee shall have received payment of an
amount equal to Lessor’s Cost in accordance with Section 2.7.

 

Participation Agreement

 

8



--------------------------------------------------------------------------------

3.10 Certificates. On the Closing Date, the Lessee shall have received each of
the Officer’s Certificates referred to in Section 4.9 (other than Sections
4.9(a) and (e)) and each of the certificates referred to in Section 4.10 (other
than Sections 4.10(a) and (e)).

 

3.11 Private Placement. The Lessee shall have received an executed copy of the
letter referred to in Section 4.17, which letter shall be dated the Closing
Date.

 

3.12 Tax Shelter Reporting. On or prior to the Closing Date, the Owner
Participant shall have reported the transactions contemplated by the Operative
Documents as a “reportable transaction” (within the meaning of Section
6707A(c)(1) of the Code) pursuant to the requirements of Section 6111(a) of the
Code and IRS Notice 2004-80 and will thereafter comply with the provisions set
forth therein, and the list maintenance obligations prescribed by Section 6112
of the Code and the Treasury regulations promulgated thereunder and IRS Notice
2004-80 (to the extent applicable to list maintenance), as they relate to the
transactions contemplated by the Operative Documents.

 

3.13 Memorandum of Lease. The Lessor shall have duly authorized, executed and
delivered the Memorandum of Lease.

 

SECTION 4

 

CONDITIONS TO CLOSING BY PARTICIPANTS

 

The obligations of the Owner Participant and each Loan Participant pursuant to
Section 2 to participate in the payment of Lessor’s Cost and to take the other
actions contemplated by Section 2 to be taken by each of them on the Closing
Date are subject only to the fulfillment on the Closing Date to the reasonable
satisfaction (except that Sections 4.5, 4.7(f) and 4.7(g) shall be to the
satisfaction of the relevant Participant in its sole discretion) of (with
respect to writings, such writings being in form and substance reasonably
satisfactory to the addressee or the beneficiary thereof) or waiver by such
Participant of each of the following conditions precedent (other than (i) in the
case of the Owner Participant, Sections 4.5(b), 4.7(b), 4.7(f), 4.9(b) and
4.10(b), and (ii) in the case of the Loan Participants, Sections 4.5(a) and
4.7(g)), except that the obligations of such Participant shall not be subject to
such Participant’s own performance or, if such Participant shall have the power
to cause another Person to perform, such Participant’s failure to cause such
performance:

 

4.1 Notice of Closing. Such Participant shall have received the notice of
closing for such Closing Date required to be delivered pursuant to Section 2.4.

 

4.2 Operative Documents. Each of the following documents shall have been duly
authorized, executed and delivered by the respective parties thereto:

 

(a) this Agreement;

 

(b) the Bills of Sale;

 

(c) the Lease;

 

Participation Agreement

 

9



--------------------------------------------------------------------------------

(d) Lease Supplement No. 1;

 

(e) the Guaranty;

 

(f) the Indenture;

 

(g) Indenture Supplement No. 1;

 

(h) the Tax Indemnity Agreement;

 

(i) the Trust Agreement;

 

(j) the Support Agreement;

 

(k) the JOA Amendments;

 

(l) the Consent and Agreement;

 

(m) the Production Handling Agreement;

 

(n) the Collateral Assignment of Rights;

 

(o) the Notes;

 

(p) the Pledge Agreement; and

 

(q) an Acceptable Letter of Credit;

 

and each such document, the Federal Leases, the Joint Operating Agreement, the
Murphy Bill of Sale and the Services Agreement shall be in full force and effect
on the Closing Date, and no event or condition shall have occurred that, with or
without the lapse of time or the giving of notice, shall give any party thereto
the right to terminate such document and an executed counterpart (or, in the
case of the Federal Leases and the Joint Operating Agreement, a true, correct
and complete copy) of each of the same shall have been delivered to such
Participant (except that the Tax Indemnity Agreement shall be delivered only to
the parties thereto and each original Note shall be delivered only to the
applicable Loan Participant).

 

4.3 Legality, Etc. No change shall have occurred from November 4, 2004 to the
Closing Date in Governmental Rules that would render it illegal for (a) the
Trust Company, the Lessor, the Lessor Trustee, the Lessee, the Indenture
Trustee, the Guarantor or any Participant to participate in any of the
transactions contemplated by the Operative Documents to be consummated on the
Closing Date or (b) the parties to the Joint Operating Agreement to continue to
(i) operate the Platform in accordance with the Joint Operating Agreement and
(ii) utilize the Platform to exploit the Federal Leases. No change or
prospective or proposed change shall have occurred from November 4, 2004 to the
Closing Date in Governmental Rules that, in the reasonable opinion of the Owner
Participant, would render the transactions contemplated by the Operative
Documents to be consummated on the Closing Date insufficiently economic (after
taking into account adjustments made, or required to be made, to the Base Rent
Percentages pursuant to Section 4 of the Lease which adjustments shall in the
judgment of the Owner Participant comply in all respects with such Section).

 

Participation Agreement

 

10



--------------------------------------------------------------------------------

4.4 Event of Loss. No Event of Loss shall have occurred and no event that, with
notice or the passage of time or both, will constitute an Event of Loss shall
have occurred.

 

4.5 Final Appraisal and Reports. (a) The Owner Participant shall have received
an appraisal of the Appraiser dated the Closing Date with respect to the
Undivided Interest (the “Final Appraisal”) and shall be reasonably satisfied
that the Platform is in the condition described in such Final Appraisal.

 

(b) Each Loan Participant shall have received a letter from the Appraiser
setting forth the conclusions of the Appraiser with respect to the fair market
value and economic useful life of the Undivided Interest as of the Closing Date
and shall be reasonably satisfied that the Platform is in the condition
described in such letter.

 

(c) The Owner Participant, each Loan Participant and the Indenture Trustee shall
have received a copy, certified by the Managing Member of the Lessee as being a
true and correct copy and in full force and effect as of the Closing Date, of a
certificate of classification from the Classification Society which shall
indicate a classification at least equal to such classification specified in
Section 11.1(f) of the Lease.

 

(d) The Owner Participant and each Loan Participant shall have received (i) a
copy, certified by the Managing Member of the Lessee as being a true and correct
copy and in full force and effect as of the Closing Date, of the Certificate of
Inspection issued by the U.S. Coast Guard on August 2, 2004 and (ii) evidence,
certified by the Managing Member of the Lessee as being true and correct and in
full force and effect as of the Closing Date, that the MMS has agreed to permit
the Lessee to use the Platform to process Hydrocarbons.

 

(e) The Owner Participant and each Loan Participant shall have received
customary documentation from the MMS evidencing that the Lessee or the Operator
is in compliance with the financial assurance requirements established pursuant
to the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701-2761, and implementing
regulations, certified by the Managing Member of the Lessee as being true and
correct copies and in full force and effect as of the Closing Date.

 

(f) The Owner Participant and each Loan Participant shall have received a report
from the Insurance Consultant with respect to the insurance coverages maintained
by the Lessee.

 

(g) The Owner Participant and each Loan Participant shall have received evidence
reasonably satisfactory to it that the Platform shall have gathered and
processed from the Contract Area a minimum of 8,000 barrels of oil per day for
three consecutive days without any interruption.

 

(h) The Owner Participant and each Loan Participant shall have received copies
of the certificates and documents delivered to Murphy pursuant to Section 6.2
(other than the documents described in clause (k) thereof) of the EPC Contract
with respect to the Platform.

 

Participation Agreement

 

11



--------------------------------------------------------------------------------

(i) The Owner Participant and each Loan Participant shall have received copies,
certified by the Managing Member of the Lessee as being true, correct and
complete copies and in full force and effect as of the Closing Date, of the
Joint Operating Agreement and all amendments thereto.

 

4.6 Insurance. Insurance complying in all respects with the provisions of
Section 13.1(a) of the Lease shall be in full force and effect and the Owner
Participant and each Loan Participant shall have received a certificate of the
Lessee’s independent insurance broker or consultant, dated the Closing Date,
setting forth in reasonable detail the insurance obtained by or on behalf of the
Lessee in accordance with Section 13 of the Lease, stating that such insurance
is in full force and effect and that all premiums then due thereon have been
paid and stating that such insurance complies in all respects with the
provisions of such Section 13.

 

4.7 Opinions. Opinions dated the Closing Date of the following counsel, each
such opinion addressed to the Owner Participant, the Loan Participant, the
Lessor, the Lessor Trustee and the Indenture Trustee unless otherwise provided
below shall have been executed and delivered by such counsel:

 

(a) Vinson & Elkins, LLP, special counsel to the Lessee and the Guarantor;

 

(b) Joseph Schubert, Esq., in-house counsel to the Owner Participant;

 

(c) Mayer, Brown, Rowe & Maw LLP, special counsel to the Owner Participant;

 

(d) Morris, James, Hitchens & Williams LLP, special counsel to the Trust Company
and the Lessor;

 

(e) Ray, Quinney & Nebeker PC, special counsel to the Indenture Trustee;

 

(f) Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, special Louisiana tax
counsel to the Owner Participant (to be delivered to the Owner Participant
only);

 

(g) Mayer, Brown, Rowe & Maw LLP, special counsel to the Owner Participant, as
to the tax matters related to the transactions contemplated hereby (to be
delivered to the Owner Participant only);

 

(h) Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, special Louisiana
counsel to the Participants; and

 

(i) Robert Aziz, Esq., in-house counsel to the initial Issuing Bank, and Mayer,
Brown, Rowe & Maw LLP, special New York counsel to the initial Issuing Bank (to
be delivered to the Owner Participant only).

 

4.8 Taxes; Fees and Charges. All Taxes, fees and other charges, if any, payable
on or prior to the Closing Date in connection with the consummation of the
transactions contemplated by the Operative Documents occurring on or prior to
the Closing Date including all filing fees, recording taxes or similar charges
shall have been duly paid in full on the Closing Date by the Lessee.

 

Participation Agreement

 

12



--------------------------------------------------------------------------------

4.9 Officer’s Certificates. Each Participant, the Lessor and the Indenture
Trustee shall have received:

 

(a) an Officer’s Certificate of the Lessee, dated the Closing Date, stating that
(A) the representations and warranties of the Lessee contained in any Operative
Document (other than the tax representations and warranties set forth in Section
1.2 of the Tax Indemnity Agreement) are true and accurate in all material
respects on and as of the Closing Date as though made on and as of such date
except to the extent that such representations and warranties specifically
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date);
(B) each Operative Document to which it is a party is in full force and effect;
(C) the property covered by the Lessee Bill of Sale is free and clear of all
Liens other than Permitted Liens described in clauses (a) through (d), (f), (g),
(i) and (j) of the definition thereof; and (D) the Lessee has performed all
covenants and fulfilled all conditions required to be performed or fulfilled by
it on or prior to the Closing Date;

 

(b) an Officer’s Certificate of the Owner Participant, dated the Closing Date,
stating that (i) the representations and warranties of the Owner Participant
contained in Section 6 are true and accurate in all material respects on and as
of the Closing Date as though made on and as of such date except to the extent
that such representations and warranties specifically relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date); (ii) each Operative Document
to which it is a party is in full force and effect with respect to it; and (iii)
the Owner Participant has performed all covenants and fulfilled all conditions
required to be performed or fulfilled by it on or prior to the Closing Date;

 

(c) an Officer’s Certificate of the Trust Company and the Lessor, dated the
Closing Date, stating that (i) the representations and warranties of the Trust
Company (in its individual or trust capacity) and the Lessor contained in
Section 8 are true and accurate in all material respects on and as of the
Closing Date as though made on and as of such date except to the extent that
such representations and warranties specifically relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date); and (ii) each Operative Document to
which the Trust Company, the Lessor or the Lessor Trustee is a party is in full
force and effect with respect to it;

 

(d) an Officer’s Certificate of the Indenture Trustee, dated the Closing Date,
stating that (i) the representations and warranties of the Indenture Trustee
contained in Section 9 are true and accurate in all material respects on and as
of the Closing Date as though made on and as of such date except to the extent
that such representations and warranties specifically relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date); and (ii) each Operative
Document to which the Individual Indenture Trustee or the Indenture Trustee is a
party is in full force and effect with respect to it or her, as the case may be;

 

Participation Agreement

 

13



--------------------------------------------------------------------------------

(e) an Officer’s Certificate of the Guarantor, dated the Closing Date, stating
that (i) the representations and warranties of the Guarantor contained in
Section 5A hereof and in the Guaranty and the other Operative Documents to which
it is a party are true and accurate in all material respects on and as of the
Closing Date as though made on and as of such date except to the extent that
such representations and warranties specifically relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date); (ii) the Guaranty is in full force and
effect; and (iii) the property covered by the Guarantor Bill of Sale is free and
clear of all Liens other than Permitted Liens described in clauses (a) through
(d), (f), (g), (i) and (j) of the definition thereof.

 

(f) an Officer’s Certificate of the Guarantor, dated the Closing Date, (A)
describing the Working Interest of each party to the Joint Operating Agreement
and (B) confirming that neither Murphy nor Dominion have exercised their
respective right to acquire the Guarantor’s Working Interest in the Contract
Area.

 

Each Loan Participant agrees that its purchase of Notes pursuant to Section 2.2
shall be deemed to constitute a confirmation by such Loan Participant that its
representations and warranties contained herein are true and accurate in all
material respects on and as of the Closing Date as though made on and as of such
date except to the extent that such representations and warranties specifically
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date).

 

4.10 Resolutions, Etc. Each Participant, the Lessor and the Indenture Trustee
shall have received:

 

(a) a certificate of the Managing Member of the Lessee, dated the Closing Date,
attaching and certifying as to (i) the due authorization of the execution,
delivery and performance by the Lessee of each Operative Document to which it is
a party, and the transactions contemplated thereby, certified to be in full
force and effect without modification as of the Closing Date, (ii) its
organizational documents, and (iii) the power of attorney and signature of
persons authorized to execute and deliver such documents on behalf of the
Lessee;

 

(b) a certificate of a Secretary or an Assistant Secretary of the Owner
Participant, dated the Closing Date, attaching and certifying as to (i)
resolutions of its Board of Directors duly authorizing the execution, delivery
and performance by the Owner Participant of each Operative Document to which it
is a party, and the transactions contemplated thereby, (ii) the incumbency and
signature of persons authorized to execute and deliver such documents on behalf
of the Owner Participant, and (iii) its charter documents and by-laws;

 

(c) a Secretary’s or an Assistant Secretary’s certificate of the Trust Company,
dated the Closing Date, attaching and certifying as to (i) resolutions of its
Board of Directors duly authorizing the execution, delivery and performance by
the Trust Company of each Operative Document to which it is a party, and the
transactions

 

Participation Agreement

 

14



--------------------------------------------------------------------------------

contemplated thereby, certified to be in full force and effect without
modification as of the Closing Date, (ii) its charter documents, (iii) its
by-laws, and (iv) the incumbency and signature of persons authorized to execute
and deliver such documents on behalf of the Trust Company, the Lessor and the
Lessor Trustee;

 

(d) a certificate of the Indenture Trustee, dated the Closing Date, (i)
certifying as to due authorization of the execution, delivery and performance by
the Indenture Trustee of each Operative Document to which it is a party, and the
transactions contemplated thereby, and (ii) attaching (x) an extract from the
by-laws of the Indenture Trustee, duly adopted by its Board of Directors,
respecting the signing authority of such Persons who have signed each Operative
Document to which it is a party and (y) a letter from an Assistant Secretary of
the Indenture Trustee authorizing, pursuant to such by-laws, such signing
authority, which by-laws and letter are in full force and effect without
modification as of the Closing Date; and

 

(e) a certificate of the Managing Member of the Guarantor, dated the Closing
Date, attaching and certifying as to (i) resolutions of its Board of Directors
duly authorizing the execution, delivery and performance by the Guarantor of the
Guaranty and the other Operative Documents to which it is a party and its
obligations thereunder, certified to be in full force and effect without
modification as of the Closing Date, (ii) its organizational documents, and
(iii) the power of attorney and signature of persons authorized to execute and
deliver the Operative Documents to which it is a party on behalf of the
Guarantor.

 

4.11 Litigation. There shall be no actions, suits, investigations or proceedings
pending or, to the Actual Knowledge of the Owner Participant, the Loan
Participants, the Lessor, the Lessor Trustee or the Indenture Trustee,
threatened before any Governmental Authority which, individually or in the
aggregate, if determined adversely, would affect the legality, validity or
enforceability of the Operative Documents or would reasonably be expected to
have a Material Adverse Effect, nor any orders issued by any Governmental
Authority at the time of the Closing Date, to set aside, restrain, enjoin or
prevent the consummation of this Agreement or the transactions contemplated
hereby or by any of the other Operative Documents.

 

4.12 No Material Adverse Change. There has been no material adverse change in
the business, results of operation, assets or financial condition of the Lessee
or the Guarantor and its consolidated subsidiaries, taken as a whole, since
December 31, 2004.

 

4.13 Investment and Loans. The Owner Participant shall have made available to
the Lessor the full amount of its Investment and each Loan Participant shall
have purchased the applicable Notes in the aggregate principal amount set forth
opposite the name of such Loan Participant on Schedule 2.2 hereto, which are
required to be purchased by it on the Closing Date pursuant to Section 2.

 

4.14 Consents and Approvals. All Governmental Actions which are required to have
been taken, given, obtained, filed or recorded, as the case may be, on or prior
to the Closing Date by, from or with any Governmental Authority, and all other
consents, filings or approvals which are required to have been taken, given,
obtained, filed or recorded, as the case may be, on or

 

Participation Agreement

 

15



--------------------------------------------------------------------------------

prior to the Closing Date by, from or with any other Person (including any
consents and waivers required under any debt instruments of Guarantor), in each
case, (a) in connection with the transactions contemplated by the Operative
Documents, or to authorize the execution, delivery and performance by the
Lessee, the Guarantor, the Owner Participant, the Lessor, the Lessor Trustee,
the Indenture Trustee or the Loan Participants of each of the Operative
Documents to which it is a party, or the legality, validity, binding effect or
enforceability thereof as against such Persons, other than those constituting
filings, recordings or other actions of the type referred to in Section 4.15,
(b) in order that the Platform may be owned, operated and maintained as of the
Closing Date for its intended purposes (including, without limitation, all
Environmental Permits and all approvals, certificates, permits, authorizations,
licenses or other actions relating to the operation and maintenance of the
Platform), or (c) otherwise in connection with the transactions contemplated by
the Operative Documents (including, without limitation, all filings or other
actions as may be required to be taken with respect to all leasehold interests
relating to the Platform and with respect to the Undivided Interest), shall have
been duly taken, given, obtained, filed or recorded, as the case may be, and all
such consents, filings or approvals shall have been duly taken, given, obtained,
filed or recorded, as the case may be, shall be in full force and effect on the
Closing Date, shall not be subject to any pending proceedings or appeals
(administrative, judicial or otherwise) and shall be adequate to authorize the
consummation of the transactions contemplated by the Operative Documents and the
performance by each of such Persons of its obligations under such thereof to
which each is a party, except such as may be required to be taken, given or
obtained from time to time in connection with the maintenance or operation of
the Platform or which are otherwise required in connection with the transactions
contemplated by the Operative Documents and which have been applied for and
which in the normal course would be granted; but which cannot be obtained, or
which are not normally applied for or taken, given or obtained, prior to the
Closing Date; provided that the failure to obtain such Governmental Actions,
consents, filings or approvals by the Closing Date would not (i) adversely
affect the ability of any such Person to perform its obligations under this
Agreement or any other Operative Document (other than the Joint Operating
Agreement) to which it is a party or (ii) materially adversely affect the
ability of any such Person to perform its obligations under the Joint Operating
Agreement or the Federal Leases to which it is a party.

 

4.15 Title; Filings and Recordings. On the Closing Date, after giving effect to
the transactions contemplated hereby, (a) good and marketable title in and to
the Undivided Interest shall have been transferred to the Lessor, free and clear
of all Liens other than Permitted Liens described in clauses (a) through (d),
(f), (g), (i) and (j) of the definition thereof and the Liens set forth on
Schedule 4.15(a) (it being understood that the Lessee has duly delivered all
executed documentation necessary to effectively release or terminate, as
applicable, all such Liens), (b) all filings, precautionary filings and
recordings listed on Schedule 4.15(b) shall have been duly made or arrangements
shall have been made for the due filing or recording thereof, subject to
requirements for filing continuation statements at appropriate intervals, and
(c) no other action shall be required to perfect the mortgage Lien on and
security interest in the Indenture Estate created by the Indenture (other than
the taking of possession by the Indenture Trustee of the original executed
counterpart of the Lease and of any cash proceeds included in the Indenture
Estate).

 

4.16 Sale of Notes. There shall have been issued and sold to each Loan
Participant pursuant to the Indenture the Notes to be purchased by it pursuant
to this Participation Agreement and such Loan Participant shall have received
the relevant Notes evidencing such purchase duly executed by the Lessor.

 

Participation Agreement

 

16



--------------------------------------------------------------------------------

4.17 Private Placement. The Lessee and each Participant shall have received a
letter dated the Closing Date from the Debt Placement Agent with respect to the
number of offerees of the Notes and the manner of offering thereof.

 

4.18 No Default. No Lease Default, Lease Event of Default, Indenture Default or
Indenture Event of Default shall have occurred and be continuing.

 

4.19 Appointment of Service Agent. Each Participant shall have received evidence
of the appointment of CT Corporation as agent for service of process of the
Lessee and the Guarantor.

 

4.20 New York Banking Law. The Trust Company shall have delivered evidence of
its filing made with the New York Superintendent of Banking pursuant to Section
131(3) of the New York State Banking Law.

 

4.21 Notice to Murphy and Dominion. The Lessee shall have delivered notice of
the transactions contemplated by the Operative Documents to Murphy and Dominion
in accordance with the terms of the Joint Operating Agreement (it being
understood that the execution by Murphy and Dominion of the Second JOA Amendment
and the Consent and Agreement shall be deemed sufficient for the fulfillment of
this condition precedent).

 

4.22 No Change in Tax Law. There shall not have been any proposed or actual
amendment, modification, addition or change in or to the provisions of, or the
interpretation of any tax law, regulation, rule or case (including any
interpretation of U.S. Federal income tax law as in effect on November 4, 2004)
the effect of which would or might render invalid any of the tax assumptions set
forth in the Tax Indemnity Agreement (including, but not limited to, changes to
the applicable statutory tax rate) or adversely affect the Owner Participant’s
Net Economic Return (after taking into account adjustments made, or required to
be made, to the Base Rent Percentages pursuant to Section 4 of the Lease which
adjustments shall in the judgment of the Owner Participant comply in all
respects with such Section), which amendment, modification, addition or change
shall have been enacted, promulgated, issued or proposed on or after November 4,
2004 and prior to the time of closing on the Closing Date.

 

4.23 Corporate Existence. Such documents with respect to the Lessee, the
Guarantor, the Lessor, the Lessor Trustee and the Owner Participant as any party
hereto may reasonably request shall be delivered in order to establish the
existence, authority and good standing of the Lessee, the Guarantor, the Lessor,
the Lessor Trustee and the Owner Participant.

 

4.24 Equipment List. The Lessee shall provide the Owner Participant, the Lessor
and the Indenture Trustee with a complete list of the equipment constituting the
Platform as of the Closing Date.

 

4.25 Memorandum of Lease; JOA Amendments; and the Consent and Agreement. The
Lessee shall have duly authorized, executed and delivered the Memorandum of
Lease and the JOA Amendments and the Consent and Agreement in recordable form.

 

Participation Agreement

 

17



--------------------------------------------------------------------------------

4.26 Production Schedule. The Lessee shall deliver to each Participant a copy,
certified by the Managing Member of the Lessee as being a true and correct copy
of the most recent projected production schedule for the Contract Area for the
Initial Lease Term.

 

4.27 Federal Leases; Platform. Guarantor shall have delivered to the Owner
Participant and each Loan Participant a copy of each Federal Lease certified by
the Managing Member of the Guarantor as being true and correct copies and in
full force and effect, and certifying that neither the Guarantor nor, to the
Actual Knowledge of the Guarantor, any other party thereto is in default in any
material obligation thereunder.

 

4.28 Gauge Report. Guarantor shall have delivered to the Owner Participant and
each Loan Participant a copy of each daily production report in respect of the
Front Runner Reserves certified by the Managing Member of the Guarantor as being
true and correct (as delivered by the Operator to the Guarantor) and reflecting
production for the period beginning June 1, 2005 through and including June 12,
2005.

 

4.29 Transaction Expenses. All Transaction Expenses required to be paid on or
prior to the Closing Date under Section 2.9 shall have been made to each Person
entitled thereto.

 

4.30 Consent of Lenders under Credit Agreement. Guarantor shall have delivered
to the Participants a copy, certified by the Managing Member of the Guarantor as
being a true and correct copy and in full force and effect as of the Closing
Date, of the Omnibus Amendment to the Credit Agreement with respect to the
transactions contemplated by the Operative Documents.

 

4.31 Ryder Scott Report. Guarantor shall have delivered to the Participants a
copy, certified by the Managing Member of the Guarantor as being a true and
correct copy of the report prepared by the Ryder Scott Company dated December
31, 2004.

 

4.32 Lessee Financials. Lessee shall have delivered to the Participants a copy,
certified by the Managing Member of the Lessee as being a true and correct copy
as of the Closing Date, of the unaudited balance sheet of the Lessee as of the
Closing Date, not taking into account the transactions contemplated to occur on
the Closing Date.

 

SECTION 5

 

REPRESENTATIONS AND WARRANTIES OF THE LESSEE

 

The Lessee represents and warrants to each of the other parties hereto that as
of the Closing Date:

 

5.1 Due Organization. The Lessee is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware and has the
power and authority to carry on its business as presently conducted and as it is
contemplated it will be conducted in connection with the Undivided Interest, to
own or hold under lease its properties, and to enter into and perform its
obligations under this Agreement and each other Operative Document to which it
is a party. The Lessee has not failed to qualify to do business in any
jurisdiction where failure to so qualify would materially adversely affect its
ability to conduct its business as it is presently conducted and as it is
contemplated it will be conducted in connection with the Undivided Interest, to
own or hold under lease its properties or to perform any of its obligations
under this Agreement, or any other Operative Document to which it is a party.

 

Participation Agreement

 

18



--------------------------------------------------------------------------------

5.2 Authorization. The execution, delivery and performance by the Lessee of this
Agreement and each other Operative Document to which it is a party and of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Lessee and do not and will not require the
consent or approval of any member of the Lessee or any trustee or holder of any
indebtedness or other obligor of the Lessee.

 

5.3 Execution; Enforceability. This Agreement and each other Operative Document
to which the Lessee is a party have been duly executed and delivered by the
Lessee; and, assuming the due authorization, execution and delivery hereof and
thereof by the other parties hereto and thereto are legal, valid and binding
obligations of the Lessee, enforceable against the Lessee in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation, moratorium or
similar laws affecting creditors’ or lessors’ rights generally and by the
application of general equitable principles which may limit the availability of
certain remedies.

 

5.4 No Violation. The execution and delivery by the Lessee of this Agreement and
each other Operative Document to which it is a party do not and will not, and
the performance by the Lessee of its obligations under each thereof do not and
will not, (i) violate or be inconsistent with its charter documents or by-laws,
(ii) materially contravene any Governmental Rule or Governmental Action
applicable to it, (iii) contravene any provision of, or constitute a default
under (with or without the giving of notice or the lapse of time or both), any
indenture, mortgage, contract or other agreement or instrument to which the
Lessee is a party or by which it or any of its properties are bound, or (iv)
result in or require the creation or imposition of any Lien other than Permitted
Liens described in clauses (a) through (d), (f), (g), (i) and (j) of the
definition thereof upon any of its properties or assets.

 

5.5 Consents and Approvals. All Governmental Actions which are required to have
been taken, given, obtained, filed or recorded, as the case may be, on or prior
to the Closing Date by, from or with any Governmental Authority and all other
consents, filings or approvals which are required to have been taken, given,
obtained, filed or recorded, as the case may be, on or prior to the Closing Date
by, from or with any other Person, in each case, (a) in connection with the
transactions contemplated by the Operative Documents or to authorize the
execution, delivery and performance by the Lessee of the Operative Documents to
which it is a party, or the legality, validity, binding effect or enforceability
thereof as against the Lessee, other than those constituting filings, recordings
or other actions of the type referred to in Section 5.7 or (b) to the Lessee’s
Actual Knowledge, in order that the Platform and each Federal Lease may be
owned, operated and maintained as of and after the Closing Date for its intended
purposes (including, without limitation, all Environmental Permits and all
approvals, certificates, permits, authorizations, licenses or other actions
relating to the ownership, operation and maintenance of the Platform), shall
have been duly taken, given, or obtained as the case may be, and shall be in
full force and effect on the Closing Date, shall not be subject to any pending
proceedings or appeals (administrative, judicial or otherwise) and shall be
adequate to authorize the consummation by the Lessee of the transactions
contemplated by the Operative Documents and the performance by the Lessee of its
obligations under such thereof to which it is a party, except

 

Participation Agreement

 

19



--------------------------------------------------------------------------------

such as may be required to be taken, given, or obtained from time to time in
connection with the maintenance or operation of the Platform or which are
otherwise required in connection with the transactions contemplated by the
Operative Documents which have been applied for but which cannot be obtained, or
which are not normally applied for or taken, given or obtained, prior to the
Closing Date, and which are timely obtainable prior to the time such Government
Action is required without material difficulty or expense and in the ordinary
course of the relevant Governmental Authorities’ review process; provided that
the failure to obtain such Governmental Actions, consents, filings and approvals
by the Closing Date would not (i) adversely affect the ability of the Lessee to
perform its obligations under this Agreement or any other Operative Document
(other than the Joint Operating Agreement and the Federal Leases) to which it is
a party or (ii) materially adversely affect the ability of any such Person to
perform its obligations under the Joint Operating Agreement or the Federal
Leases to which it is a party.

 

5.6 Securities Act. Neither the Lessee nor any Person authorized on its behalf
has directly or indirectly offered or sold any interest in the Trust Estate, the
Indenture Estate, the Undivided Interest or the Notes, or in any similar
security, or in any security the offering of which for the purposes of the
Securities Act would be deemed to be part of the same offering as the offering
of the Trust Estate, the Indenture Estate, the Undivided Interest or the Notes,
or any similar security to, or solicited any offer to acquire any of the same
from, any Person other than the Owner Participant, the Loan Participants and not
more than 30 other institutional investors that are “accredited investors”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
Neither the Lessee nor any Person authorized to act on its behalf has taken any
action which would subject the issuance or sale of any interest in the Trust
Estate, the Indenture Estate, the Undivided Interest or the Notes to the
provisions of Section 5 of the Securities Act or require the qualification of
the Indenture under the Trust Indenture Act. The representations and warranties
in this Section 5.6, to the extent applicable, are made in reliance upon the
letter referred to in Section 4.17.

 

5.7 Title; Liens Filings and Recordings. After giving effect to the transactions
contemplated hereby, (a) good and marketable or merchantable title in and to the
Undivided Interest shall have been transferred to the Lessor, free and clear of
all Liens other than Permitted Liens described in clauses (a) through (d), (f),
(g), (i) and (j) of the definition thereof and the Liens set forth on Schedule
4.15(a) (it being understood that the Lessee has duly delivered all executed
documentation necessary to effectively release or terminate, as applicable, all
such Liens), (b) the filings and recordings listed in Schedule 4.15(b) will be
all the filings and recordings necessary to establish the Lessor’s right, title
and interest in and to the Undivided Interest, and to establish a first priority
Lien and security interest in the Indenture Estate (subject to the Permitted
Liens) and to perfect such Lien and security interest in the Indenture Estate
granted to secure the obligations of the Lessor under the Indenture and all such
filings and recordings will have been duly made, or arrangements satisfactory to
the Owner Participant and the Loan Participants shall have been made for the due
filing or recording thereof, subject to requirements for filing continuation
statements at appropriate intervals and subject to Permitted Liens, and (c) no
other action will be required to establish the Lessor’s right, title and
interest in and to the Undivided Interest to perfect such Lien and security
interest (other than the taking of possession by the Indenture Trustee of the
original executed counterpart of the Lease and of any cash proceeds included in
the Indenture Estate).

 

Participation Agreement

 

20



--------------------------------------------------------------------------------

5.8 Chief Place of Business. (i) The Lessee has not transferred to, domesticated
in or continued in any jurisdiction (whether the United States, any State
therein, the District of Columbia, Puerto Rico, Guam or any possession or
territory of the United States, or any foreign country or state) other than the
State of Delaware; (ii) the Lessee maintains the documents, accounts and records
relating to the transactions contemplated by this Agreement and each other
Operative Document at its offices in Houston, Texas; and (iii) Spinnaker FR Spar
Co., L.L.C. is its true legal name as registered in its jurisdiction of
organization, Delaware; its federal employer identification number is 20-1985173
and its organizational identification number designated by its jurisdiction of
organization is 3885784.

 

5.9 Litigation. There is no action, suit, investigation or proceeding pending
or, to the Actual Knowledge of the Lessee, threatened against the Lessee or
affecting it or its properties or rights before any Governmental Authority that
questions the validity of any Operative Document which, individually or in the
aggregate, would materially and adversely affect the consummation of the
transactions under this Agreement or any other Operative Document to which it is
a party or the business, operations, financial condition or properties of the
Lessee, its ability to perform its obligations under the Operative Documents to
which it is a party, or the continued economic operation of the Platform. The
Lessee is not in default with respect to any order of any Governmental
Authority, where such default would materially and adversely affect the
business, operations or properties of the Lessee as it relates to the Platform,
its ability to perform its obligations under the Operative Documents to which it
is a party, or the continued economic operation of the Platform or would result
in the creation or imposition of any Lien other than a Permitted Lien described
in clauses (a) through (d), (f), (g), (i) and (j) of the definition thereof upon
the Platform or the Undivided Interest.

 

5.10 No Default. No Lease Default or Lease Event of Default has occurred and is
continuing.

 

5.11 Event of Loss. No Event of Loss has occurred and no event that, with notice
or the passage of time or both, will constitute an Event of Loss has occurred.

 

5.12 Environmental Matters.

 

(a) As of the Closing Date, either the Operator or the Lessee possesses all
Environmental Permits necessary to own, operate and maintain the Platform on
such date and is in compliance with all such Environmental Permits and all
Environmental Laws applicable to the Platform as currently operated;

 

(b) there have been no Releases by the Lessee or the Guarantor, or to the Actual
Knowledge of the Lessee, any other Person at, from or relating to the Platform,
except for Releases which would not individually or in the aggregate materially
adversely affect the Platform or the Lessee’s ability to perform its obligations
under the Operative Documents;

 

(c) neither the Lessee nor any of its respective Affiliates has received any
written notice or, to the Actual Knowledge of Lessee, any other notice that
Lessee or the Operator is subject to any threatened, pending or outstanding
Claim relating to the

 

Participation Agreement

 

21



--------------------------------------------------------------------------------

Platform with respect to any Environmental Law or any Remedial Action, which may
reasonably be expected to individually or in the aggregate materially adversely
affect the Platform or the Lessee’s ability to perform its obligations under the
Operative Documents;

 

(d) no Hazardous Materials have been used, stored, manufactured or processed on
the Platform by the Lessee or, to the Actual Knowledge of the Lessee, any other
Person in violation of applicable Environmental Laws and/or Environmental
Permits and/or any industry standards that are more stringent than the
requirements of Environmental Laws or Environmental Permits, except for any of
the above as would not individually or in the aggregate materially adversely
affect the Platform or the Lessee’s ability to perform its obligations under the
Operative Documents; and

 

(e) both the Lessee and the Platform are in compliance with all applicable
Environmental Laws in all material respects and the condition and operation of
the Platform are such that neither the Platform, the Undivided Interest nor any
party to the Operative Documents shall be subject to any material Environmental
Claims.

 

5.13 Description of the Platform. The description set forth in Exhibit A of the
Lease is a true and accurate description in all material respects of the
Platform.

 

5.14 Certain Documents. True, correct and complete copies of the Federal Leases
and the Joint Operating Agreement have been delivered to each Participant and to
the Indenture Trustee. Each of the foregoing documents is in full force and
effect, and, to the Actual Knowledge of the Lessee, no default in a payment
obligation or other material default has occurred thereunder, no uncontrollable
event, “force majeure” or similar event, or strike or other adverse labor
condition, has occurred and is continuing with respect to the Platform, and no
event or condition has occurred that, with or without the lapse of time or the
giving of notice, shall give any other party the right to terminate any such
document.

 

5.15 Payment of Taxes, Etc. All Taxes, fees and other charges payable in
connection with the execution, delivery, recordation or filing of all documents
and instruments, including the Operative Documents, and the consummation of the
transactions contemplated by the Operative Documents occurring on or prior to
the Closing Date, have been paid in full or adequate provision therefor has been
made in accordance with GAAP.

 

5.16 Investment Company Act. The Lessee is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

5.17 No Brokers’ Fees. Neither the Lessee nor any Person acting on its behalf
has taken any actions the effect of which would be to cause the Lessor, the
Lessor Trustee, the Indenture Trustee or any Participant to be liable for any
brokers’, finders’ or agents’ fees or commissions or costs of any nature or kind
claimed by or on behalf of brokers, finders or agents in respect of the
transactions contemplated by this Agreement or any of the other Operative
Documents other than any such fees, commissions and costs included in
Transaction Expenses.

 

Participation Agreement

 

22



--------------------------------------------------------------------------------

5.18 Federal Reserve Regulations. The Lessee is not engaged principally in, and
does not have as one of its important activities, the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
of the United States), and no part of the proceeds of the Notes will be used to
purchase or carry any such margin stock or, to its Actual Knowledge, to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates, or is inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System of
the United States.

 

5.19 Holding Company. The Lessee is not subject to regulation as a “holding
company,” an “affiliate” of a “holding company,” or a “subsidiary company” of a
“holding company,” within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

5.20 Not Subject to Governmental Regulation. None of the Participants, any OP
Guarantor, the Lessor, the Lessor Trustee or the Indenture Trustee will become,
solely by reason of its entering into the Operative Documents to which it either
is or is to be a party or the consummation of the transactions contemplated
thereby on the Closing Date, subject to regulation by any Governmental
Authority, except any banking or other financial regulatory Governmental
Authority having jurisdiction over any such Person immediately prior to such
Person becoming a party to the Operative Documents, except as a result of
ownership of the Undivided Interest after the termination of the Lease.

 

5.21 Condition of the Platform. (i) The Platform is complete and is in good
working order and has been installed in a good and workmanlike manner and is
performing the function for which it was designed and installed in the Contract
Area and all testing has been successfully completed and the Platform is
processing and producing commercially saleable quantities of Hydrocarbons; (ii)
the Platform has been maintained, serviced and repaired in accordance with the
applicable provisions of the Joint Operating Agreement and in compliance in all
material respects with (A) Governmental Rules and (B) the requirements of the
Lease; (iii) the Lessee knows of no event or condition currently existing which
presently (A) materially and adversely affects the operation or maintenance of
the Platform or (B) which would materially and adversely affect the capability
of the Platform to operate as an oil and gas production facility in accordance
with the Design Basis or (C) impairs the value, utility, residual value or
remaining useful life of the Platform from that determined in the Final
Appraisal and (iv) all amounts due to be paid with respect to the Platform have
been paid, except for $500,000 which is owing but is subject to resolution with
McDermott, contractor the EPC Contract.

 

5.22 ERISA. The execution and delivery of the Operative Documents and the
issuance and sale of the Notes will be exempt from, or will not involve any
transaction which is subject to, the prohibitions of either Section 406 of ERISA
or Section 4975 of the Code and will not involve any transaction in connection
with which a penalty could be imposed under Section 502(i) of ERISA or a tax
could be imposed pursuant to Section 4975 of the Code.

 

5.23 Financial Statements; Condition. The pro forma balance sheet of the Lessee
as at the Closing Date shall reflect that the Lessee has not undertaken any
business activities or incurred any liabilities except as consistent with the
transactions contemplated hereunder and under the other Operative Documents.

 

Participation Agreement

 

23



--------------------------------------------------------------------------------

5.24 Disclosure. Neither the financial statements referred to in Section 5.23
nor any certificate or written statement furnished by or on behalf of the Lessee
to any Participant in connection with the negotiation of the Lease and the other
Operative Documents nor any information or report furnished in writing to the
Appraiser and the Insurance Consultant in connection with the preparation of the
reports delivered by them contains any untrue statement of a material fact on
the date as of which such information and reports are dated or certified or
omits to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. There is
no fact of which the Lessee has Actual Knowledge that has not been disclosed in
writing to each of the Participants that materially adversely affects the
ability of the Lessee to perform its obligations under this Participation
Agreement and the other Operative Documents to which it is a party. The Lessee
is in compliance with its constituent documents and is not in default nor has
any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would, individually or
in the aggregate, constitute a default under any agreement or instrument for
borrowed money to which the Lessee is a party or by which the Lessee is bound.

 

5.25 Tax Returns. The Lessee has filed or caused to be filed all United States
Federal and all other material tax returns that are required to be filed by the
Lessee, if any, and has paid or caused to be paid all taxes shown to be due and
payable, if any, on such returns or on any assessment received by the Lessee, if
any, to the extent such taxes have become due and payable, and to the extent, if
any, that such taxes are not due and payable, has established or caused to be
established reserves that are adequate for the payment thereof in accordance
with GAAP except such taxes or assessments, if any, as are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established for the payment thereof in accordance with GAAP.

 

5.26 Insurance. All insurance coverages required by Section 13 of the Lease are
in full force and effect and there are no past due premiums in respect of any
such insurance.

 

5.27 Compliance with Governmental Rules. The present location, use, occupancy
and operation of the Platform comply in all material respects with all
Governmental Rules.

 

5.28 Adequate Rights. The rights made available to the Lessor and the Lessee
pursuant to the Support Agreement, together with the rights to be made available
under the Joint Operating Agreement to each such Person, are adequate to permit,
during the Support Term (a) the Lessee or its designee or its permitted
transferees (or, if the Lessee is not the Operator, the Operator) to access,
use, occupy, lease, operate, maintain and repair the Platform (either directly
or through the exercise of rights under the Joint Operating Agreement) on a
commercially reasonable and economic basis and in compliance with Governmental
Rules and Governmental Actions and insurance requirements and without any
requirement to obtain a governmental approval which is not obtainable with
commercially reasonable efforts or to dedicate reserves in addition to the Front
Runner Reserves and to process any Hydrocarbons from the Front Runner Reserves
(and any other reserves in the Contract Area that the Lessee determines to
process through the Platform) owned by the Lessee or its Affiliates and
processed by the Platform and (b) the Lessor to be paid an amount equal to the
Dedication and Use Fees (as defined in and as determined pursuant to Sections
12.18.4 and 12.18.5(iii) of the Joint Operating Agreement) which are allocable
to the Undivided Interest.

 

Participation Agreement

 

24



--------------------------------------------------------------------------------

5.29 Solvency. The conveyance, quitclaim and transfer of the Undivided Interest
by the Lessee pursuant to the Lessee Bill of Sale, and the Lease by the Lessee
of the Undivided Interest under the Lease, will not render the Lessee insolvent
nor are such transactions being consummated in the contemplation of the
insolvency of the Lessee; the property remaining in the hands of the Lessee
after the consummation of such transactions is not unreasonably small capital;
the Lessee does not intend or believe that it will incur debts beyond its
ability to pay as such debts mature; and the Lessee does not have an actual
intent to hinder, delay or defraud present or future creditors.

 

5.30 Patent and Trademarks. There are no patents, patent rights, trademarks,
service marks, trade names, copyrights, licenses or other intellectual property
rights with respect to the Platform that are necessary for the continued
economic operation of the Platform and that are not provided pursuant to the
Support Agreement.

 

5.31 Jurisdiction. The Lessee has validly submitted to the jurisdiction of the
Supreme Court of the State of New York, New York County, and the United States
District Court for the Southern District of New York with respect to each
Operative Document to the extent such Operative Document provides for submission
to the jurisdiction of such New York Courts.

 

5.32 Lessee Bill of Sale. The Lessee has the power and authority to execute and
perform its obligations under the Lessee Bill of Sale and hereby confirms all of
the representations, warranties and covenants set forth therein; the Lessee Bill
of Sale is effective to convey and quitclaim all such rights, titles and
interests in accordance with the terms thereof; and such conveyance and
quitclaim and transfer are each effective against third parties.

 

5.33 Off-Shore Facility. The Platform is an “offshore facility” as such term is
defined in the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701-2761.

 

5.34 Platform Location. The Platform is located on Block 338.

 

5.35 Choice of Law. The choice by the Lessee of the laws of the State of New
York to govern this Agreement and the other Operative Documents (to the extent
such Operative Document purports to be governed by such laws) to be executed and
delivered by the Lessee on the Closing Date is valid and binding under the laws
of New York (except with respect to the Lease and Lease Supplement if and to the
extent, if any, the laws of another jurisdiction are mandatorily applicable),
and a court of New York would uphold such choice of law in a legal proceeding to
enforce this Agreement and such other Operative Documents to which the Lessee is
or will be a party brought in such court.

 

5.36 Joint Operating Agreement. The Lessee knows of no event or condition
currently existing which could materially adversely affect its ability to
perform any of its obligations under the Joint Operating Agreement or the
Consent and Agreement. To the Lessee’s Actual Knowledge, no material breach by
any party to either the Joint Operating Agreement or the Consent and Agreement
has occurred and is continuing thereunder.

 

Participation Agreement

 

25



--------------------------------------------------------------------------------

5.37 Oil Pollution Act Compliance. To the extent applicable to the Undivided
Interest in the Platform, the Lessee is in compliance and shall continue to
comply with the financial assurance requirements established pursuant to the Oil
Pollution Act of 1990, 33 U.S.C. §§ 2701-2761, its implementing regulations and
any applicable state law on oil pollution.

 

SECTION 5A

 

REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR

 

The Guarantor represents and warrants to each of the other parties hereto that
as of the Closing Date:

 

5A.1. Due Organization. The Guarantor is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the power and authority to carry on its business as presently
conducted and as it is contemplated it will be conducted, to own or hold under
lease its properties, and to enter into and perform its obligations under this
Agreement and each other Operative Document to which it is a party. The
Guarantor has not failed to qualify to do business in any jurisdiction where
failure to so qualify would materially adversely affect its ability to conduct
its business as it is presently conducted and as it is contemplated it will be
conducted, to own or hold under lease its properties or to perform any of its
obligations under this Agreement or any other Operative Document to which it is
a party.

 

5A.2. Authorization. The execution, delivery and performance by the Guarantor of
this Agreement, each Federal Lease and each other Operative Document to which it
is a party and of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Guarantor and do not
and will not require the consent or approval of any member of the Guarantor or
any trustee or holder of any indebtedness or other obligation of the Guarantor.

 

5A.3. Execution; Enforceability. This Agreement, each Federal Lease and each
other Operative Document to which the Guarantor is a party have been duly
executed and delivered by the Guarantor; and, assuming the due authorization,
execution and delivery hereof and thereof by the other parties hereto and
thereto are legal, valid and binding obligations of the Guarantor, enforceable
against the Guarantor in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’ or
lessors’ rights generally and by the application of general equitable principles
which may limit the availability of certain remedies.

 

5A.4. No Violation. The execution and delivery by the Guarantor of this
Agreement, each Federal Lease and each other Operative Document to which it is a
party do not and will not, and the performance by the Guarantor of its
obligations under each thereof do not and will not, (i) violate or be
inconsistent with its organizational documents, (ii) materially contravene any
Governmental Rule or Governmental Action applicable to it, (iii) contravene any
provision of, or constitute a default under, any indenture, mortgage, contract
or other agreement or instrument to which the Guarantor is a party or by which
it or any of its properties are bound, or (iv) result in or require the creation
or imposition of any Lien other than Permitted Liens described in clauses (a)
through (d), (f), (g), (i) and (j) of the definition thereof upon any of its
properties or assets.

 

Participation Agreement

 

26



--------------------------------------------------------------------------------

5A.5. Litigation. There is no action, suit, investigation or proceeding pending
or, to the Actual Knowledge of the Guarantor, threatened against the Guarantor
or affecting it or its properties or rights before any Governmental Authority
that questions the validity of any Operative Document or any Federal Lease
which, individually or in the aggregate, would materially and adversely affect
the consummation of the transactions under this Agreement or any other Operative
Document or any Federal Lease to which it is a party or the business, operations
or properties of the Guarantor, its ability to perform its obligations under the
Operative Documents or any Federal Lease to which it is party, or the continued
economic operation of the Platform or the Federal Leases. The Guarantor is not
in default with respect to any order of any Governmental Authority, where such
default would materially and adversely affect the business, operations or
properties of the Guarantor as it relates to the Platform, its ability to
perform its obligations under the Operative Documents to which it is a party, or
the continued economic operation of the Platform or would result in the creation
or imposition of any Lien other than a Permitted Lien described in clauses (a)
through (d), (f), (g), (i) and (j) of the definition thereof upon the Platform
or the Undivided Interest.

 

5A.6. Investment Company Act. The Guarantor is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

5A.7. Holding Company. The Guarantor is not subject to regulation as a “holding
company,” an “affiliate” of a “holding company,” or a “subsidiary company” of a
“holding company,” within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

5A.8. Financial Statements. Each of the consolidated financial statements of
Spinnaker Exploration Company set forth in its annual report on Form 10-K for
the year ended December 31, 2004 and the consolidated financial statements of
Spinnaker Exploration Company set forth in its quarterly reports on Form 10-Q
for the quarter ended March 31, 2005, fairly presents the consolidated financial
position of Spinnaker Exploration Company and its Subsidiaries as at the
respective dates thereto and the consolidated results of operations and changes
in financial position of Spinnaker Exploration Company and its Subsidiaries for
each of the periods covered thereby (subject, in the case of any unaudited
interim financial statements, to changes resulting from normal year-end
adjustments) and is in conformity with GAAP applied on a consistent basis. There
has been no material adverse change in the business, results of operations,
assets or financial condition of Spinnaker Exploration Company since December
31, 2004.

 

5A.9. Jurisdiction. The Guarantor has validly submitted to the jurisdiction of
the Supreme Court of the State of New York, New York County, and the United
States District Court for the Southern District of New York with respect to each
Operative Document to the extent such Operative Document provides for submission
to the jurisdiction of such New York Courts.

 

5A.10. Choice of Law. The choice by the Guarantor of the laws of the State of
New York to govern this Agreement and the other Operative Documents (to the
extent such Operative

 

Participation Agreement

 

27



--------------------------------------------------------------------------------

Document purports to be governed by such laws) to be executed and delivered by
the Guarantor on the Closing Date is valid and binding under the laws of New
York, and a court of New York would uphold such choice of law in a legal
proceeding to enforce this Agreement and such other Operative Documents to which
the Guarantor is or will be a party brought in such court.

 

5A.11. Disclosure. Neither the financial statements referred to in Section 5A.8
nor any certificate or written statement furnished by or on behalf of the
Guarantor to any Participant in connection with the negotiation of the Operative
Documents nor any information or report furnished in writing to the Appraiser,
and the Insurance Consultant in connection with the preparation of the reports
delivered by them contains any untrue statement of a material fact on the date
as of which such information and reports are dated or certified or omits to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. There is no fact of
which the Guarantor has Actual Knowledge that has not been disclosed in writing
to each of the Participants that materially adversely affects the ability of the
Guarantor to perform its obligations under this Participation Agreement, the
Federal Leases and the other Operative Documents to which it is a party. The
Guarantor is in compliance with its constituent documents and is not in default
nor has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would, individually or
in the aggregate, constitute a default under any agreement or instrument for
borrowed money to which the Guarantor is a party or by which the Guarantor is
bound.

 

5A.12. Joint Operating Agreement. The Guarantor knows of no event or condition
currently existing which could materially adversely affect its ability to
perform any of its obligations under the Joint Operating Agreement and the
Consent and Agreement. To the Guarantor’s Actual Knowledge no material breach
has occurred and is continuing by any party to the Joint Operating Agreement,
the Consent and Agreement or the Production Handling Agreement.

 

5A.13. Certain Representations of the Lessee. The representations and warranties
of the Lessee set forth in Section 5 hereof are true and correct.

 

5A.14. Consents and Approvals. All Governmental Actions which are required to
have been taken, given, obtained, filed or recorded, as the case may be, on or
prior to the Closing Date by, from or with any Governmental Authority and all
other consents, filings or approvals which are required to have been taken,
given, obtained, filed or recorded, as the case may be, on or prior to the
Closing Date by, from or with any other Person, in each case, (a) in connection
with the transactions contemplated by the Operative Documents or to authorize
the execution, delivery and performance by the Guarantor of the Operative
Documents to which it is a party, or the legality, validity, binding effect or
enforceability thereof as against the Guarantor, other than those constituting
filings, recordings or other actions of the type referred to in Section 5.7 or
(b) to the Guarantor’s Actual Knowledge, in order that the Platform and each
Federal Lease may be operated as of and after the Closing Date for its intended
purposes (including, without limitation, all Environmental Permits and all
approvals, certificates, permits, authorizations, licenses or other actions
relating to the operation and maintenance of the Platform), in each case, have
been duly taken, given, or obtained as the case may be, and are in full force
and effect on the Closing Date, are not subject to any pending proceedings or
appeals (administrative, judicial or

 

Participation Agreement

 

28



--------------------------------------------------------------------------------

otherwise) and are adequate to authorize the consummation by the Guarantor of
the transactions contemplated by the Operative Documents and the performance by
the Guarantor of its obligations under such thereof to which it is a party,
except such as may be required to be taken, given, or obtained from time to time
in connection with the maintenance or operation of the Platform or which are
otherwise required in connection with the transactions contemplated by the
Operative Documents which have been applied for but which cannot be obtained, or
which are not normally applied for or taken, given or obtained, prior to the
Closing Date, and which in the normal course would be granted; provided that the
failure to obtain such Governmental Actions, consents, filings and approvals by
the Closing Date would not (i) adversely affect the ability of the Guarantor to
perform its obligations under this Agreement or any other Operative Document
(other than the Joint Operating Agreement and the Federal Leases) to which it is
a party or (ii) materially adversely affect the ability of any such Person to
perform its obligations under the Joint Operating Agreement or the Federal
Leases to which it is a party.

 

5A.15. Environmental Matters.

 

(a) There have been no Releases by the Guarantor, whether at the Platform or any
other location, or to the Actual Knowledge of the Guarantor, by any other Person
at any property owned or operated by Guarantor, except for Releases which would
not individually or in the aggregate materially adversely affect the Platform or
the Guarantor’s ability to perform its obligations under the Operative
Documents;

 

(b) neither the Guarantor, nor any of its respective Affiliates has received any
written notice or, to the Actual Knowledge of the Guarantor, any other notice
that Guarantor or any of its Affiliates is subject to any threatened, pending or
outstanding Claim relating to the Platform with respect to any Environmental Law
or any Remedial Action, which may reasonably be expected to individually or in
the aggregate materially adversely affect the Platform or the Guarantor’s
ability to perform its obligations under the Operative Documents; and

 

(c) the Guarantor is in compliance with all applicable Environmental Laws in all
material respects and the condition and operation of the Platform are such that
none of the Platform, the Undivided Interest, the Guarantor or the Lessee shall
be subject to any material Environmental Claims.

 

5A.16. Guarantor Bill of Sale. The Guarantor has the power and authority to
execute and perform it obligations under the Guarantor Bill of Sale and hereby
confirms all of the representations, warranties and covenants set forth therein;
the Guarantor Bill of Sale is effective to convey and quitclaim all such rights,
titles and interests in accordance with the terms thereof; and such conveyance
and quitclaim and transfer are each effective against third parties.

 

5A.17. Oil Pollution Act Compliance. To the extent applicable to the Undivided
Interest in the Platform, the Guarantor is in compliance and shall continue to
comply with the financial assurance requirements established pursuant to the Oil
Pollution Act of 1990, 33 U.S.C. §§ 2701-2761, and implementing regulations and
any applicable state law on oil pollution.

 

Participation Agreement

 

29



--------------------------------------------------------------------------------

5A.18. Solvency. The conveyance, quitclaim and transfer of the Undivided
Interest by the Guarantor pursuant to the Guarantor Bill of Sale, and the
entering into of the Production Handling Agreement and the Services Agreement,
will not render the Guarantor insolvent nor are such transactions being
consummated in the contemplation of the insolvency of the Guarantor; the
property remaining in the hands of the Guarantor after the consummation of such
transactions is not unreasonably small capital; the Guarantor does not intend or
believe that it will incur debts beyond its ability to pay as such debts mature;
and the Guarantor does not have an actual intent to hinder, delay or defraud
present or future creditors.

 

5A.19. ERISA. The execution and delivery of the Operative Documents and the
issuance and sale of the Notes will be exempt from, or will not involve any
transaction which is subject to, the prohibitions of either Section 406 of ERISA
or Section 4975 of the Code and will not involve any transaction in connection
with which a penalty could be imposed under Section 502(i) of ERISA or a tax
could be imposed pursuant to Section 4975 of the Code.

 

5A.20. Owner Participant Response. The information contained in the Owner
Participant Response in paragraphs 1 through 4 and paragraph 6 and, to the
Guarantor’s Actual Knowledge, in paragraph 5, is true, correct and complete and
to the Guarantor’s Actual Knowledge there exist no arrangements, understandings,
agreements or commitments between Guarantor or any of its Affiliates, on the one
hand, and Dominion or any of its Affiliates, on the other hand, which would make
the information contained in the Owner Participant Response misleading.

 

SECTION 6

 

REPRESENTATIONS AND WARRANTIES OF OWNER PARTICIPANT

 

The Owner Participant represents and warrants to each of the other parties
hereto that as of the Closing Date:

 

6.1 Due Organization. The Owner Participant is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware and
has the requisite power and authority to enter into and perform its obligations
under this Agreement and each other Operative Document to which it is a party.
The Owner Participant has two members, each of which is indirectly owned by Bank
of America Corporation.

 

6.2 Authorization; Execution; Enforceability. The execution, delivery and
performance by the Owner Participant of this Agreement and each other Operative
Document to which it is a party and of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Owner Participant and do not and will not require the consent or approval of any
member of the Owner Participant, and, assuming the due authorization, execution
and delivery hereof and thereof by the other parties hereto and thereto, are
legal, valid and binding obligations of the Owner Participant, enforceable
against the Owner Participant in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally and by the application of general equitable principles which
may limit the availability of certain remedies. Any direction given by the Owner
Participant to the Lessor Trustee on the Closing Date pursuant to the Trust
Agreement will have been duly authorized.

 

Participation Agreement

 

30



--------------------------------------------------------------------------------

6.3 No Violation. The execution and delivery by the Owner Participant of this
Agreement and each other Operative Document to which it is a party do not and
will not, and the performance by the Owner Participant of its obligations under
each thereof do not and will not, (i) violate its certificate of formation or
limited liability company agreement, (ii) assuming that the Owner Participant
does not become subject to regulation by any Governmental Authority solely by
reason of the execution, delivery and performance of the Operative Documents and
not as a result of its or any of its Affiliates’ business or other activities
other than the activities engaged in solely by reason of the transactions
contemplated under the Operative Documents, contravene any provision of any
Governmental Rule or Governmental Action applicable to it, provided that no
representation or warranty is made with respect to ERISA (except as set forth in
Section 6.7), or (iii) contravene any provision of, or constitute any default or
require any consent under, any provision of any material indenture, mortgage,
contract or other instrument to which the Owner Participant is a party or by
which it or any of its properties are bound. Assuming that the Owner Participant
does not become subject to regulation by any Governmental Authority solely by
reason of the execution, delivery and performance of the Operative Documents and
not as a result of its or any of its Affiliates’ business or other activities
other than the activities engaged in solely by reason of the transactions
contemplated under the Operative Documents, all Governmental Actions, if any,
that are required to have been taken, given, obtained, filed or recorded, as the
case may be, on or prior to the Closing Date by the Owner Participant, by, from
or with any Governmental Authority in connection with the execution, delivery
and performance of the Operative Documents by the Owner Participant shall have
been duly taken, given or obtained, as the case may be, and shall be in full
force and effect on the Closing Date (it being understood that in making the
representations and warranties contained in this Section 6.3, the Owner
Participant is relying upon the representations and warranties of the Lessee set
forth in Section 5.20).

 

6.4 Owner Participant’s Liens. There are no Owner Participant’s Liens on the
Trust Estate or the Indenture Estate, or on any part of either thereof and the
execution, delivery and performance by the Owner Participant of the Operative
Documents to which it is a party will not subject the Trust Estate or the
Indenture Estate to any Owner Participant’s Liens.

 

6.5 Acquisition for Investment. The Owner Participant is acquiring its interest
in the Trust Estate for its own account for investment and not with a view to,
or for sale in connection with, any distribution of any such interest (it being
understood that at all times the disposition of its property shall remain within
its control), except that the Owner Participant reserves the right to transfer
or assign all or part of such interest to the extent permitted by the terms of
this Agreement and the Trust Agreement.

 

6.6 Securities Act. Neither the Owner Participant nor any Person authorized by
the Owner Participant has directly or indirectly offered or sold any interest in
the Trust Estate, the Indenture Estate, the Undivided Interest or the Notes, or
in any similar security, or in any security the offering of which for the
purposes of the Securities Act would be deemed to be part of the same offering
as the offering of the Trust Estate, the Indenture Estate, the Undivided
Interest or the Notes, or any similar security to, or solicited any offer to
acquire any of the same

 

Participation Agreement

 

31



--------------------------------------------------------------------------------

from, any Person other than the parties to this Agreement and, in the case of
the Notes, the Loan Participants and not more than 20 other institutional
investors. Neither the Owner Participant nor any Person authorized to act on its
behalf has taken any action which would subject the issuance or sale of any
interest in the Trust Estate, the Indenture Estate, the Undivided Interest or
the Notes to the provisions of Section 5 of the Securities Act or require the
qualification of the Indenture under the Trust Indenture Act.

 

6.7 ERISA. No part of the funds provided by the Owner Participant to acquire and
hold its interest in the Trust Estate constitute assets (within the meaning of
ERISA and any applicable rules and regulations thereunder) of any (a) employee
benefit plan subject to Title I of ERISA, (b) employee benefit plan or
individual retirement account or arrangement subject to Section 4975 of the
Code, or (c) entity the assets of which include plan assets (within the meaning
of 29 CFR 2510.3-101) by reason of a plan’s investment in such entity.

 

6.8 No Brokers’ Fees. Neither the Owner Participant nor any Person engaged by it
has taken any actions the effect of which would be to cause the Lessee or any
Loan Participant to be liable for any brokers’, finders’ or agents’ fees or
commissions or costs of any nature or kind claimed by or on behalf of brokers,
finders or agents in respect of the transactions contemplated by this Agreement
other than any such fees, commissions and costs not included in Transaction
Expenses.

 

6.9 Jurisdiction. The Owner Participant has validly submitted to the
jurisdiction of the Supreme Court of the State of New York, New York County, and
the United States District Court for the Southern District of New York.

 

SECTION 7

 

REPRESENTATIONS, WARRANTIES AND AGREEMENT OF THE LOAN PARTICIPANTS

 

Each Loan Participant represents and warrants to each of the other parties
hereto that as of the Closing Date:

 

7.1 Plan Assets; Business. Each Loan Participant represents and warrants that no
part of the funds to be used by it to purchase or hold any Note constitutes
assets of any (a) ”employee benefit plan” as defined in Section 3(3) of ERISA,
other than a plan exempt from the coverage of ERISA, (b) ”plan” covered by
Section 4975 of the Code or (c) entity the assets of which include plan assets
(within the meaning of 29 C.F.R. 2510.3-101) by reason of a plan’s investment in
such entity.

 

7.2 Securities Act. Each Loan Participant represents and warrants, as of the
Closing Date, that such Loan Participant (i) is an institution which is an
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or (7)
under the Securities Act, has knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of its investment in
the Notes, is able to bear the economic risk of such investment and has been
given such information concerning the Notes, the Operative Documents, the Lessee
and the Guarantor as it has requested, and (ii) understands that no Note to be
acquired by it hereunder

 

Participation Agreement

 

32



--------------------------------------------------------------------------------

will have been registered under the Securities Act and that each such Note will
bear a legend to such effect. The Notes acquired by it hereunder shall be
acquired by such Loan Participant for its own account and/or for one or more
separate accounts maintained by such Loan Participant, or for one or more
pension or trust funds for each of which such Loan Participant acts as trustee,
custodian or agent and has the authority to make the representations contained
in this Section 7.2, in the ordinary course of business for investment purposes
only and not with a view to any distribution thereof, and, if in the future it
should sell, transfer or dispose of any Note or interest therein, such Loan
Participant understands that it may do so only in compliance with the Securities
Act and the rules and regulations of the SEC thereunder; it being understood
that the disposition of any such Note or interest therein shall at all times be
within its control, provided that such Loan Participant shall be entitled to
assign, convey or transfer its Notes in accordance with the provisions of the
Operative Documents.

 

SECTION 8

 

REPRESENTATIONS AND WARRANTIES OF TRUST

COMPANY, LESSOR TRUSTEE AND LESSOR

 

Each of the Trust Company, the Lessor Trustee and the Lessor, solely with
respect to those representations and warranties relating to it (as specified
below), represents and warrants, to each of the other parties hereto that, as of
the Closing Date:

 

8.1 Due Organization. The Trust Company is a banking corporation duly organized,
validly existing and in good standing under the laws of Delaware and has the
corporate power and authority to enter into and perform its obligations under
the Trust Agreement, this Agreement and each other Operative Document to which
it is a party in its individual or trust capacity and, assuming due
authorization, execution and delivery by the Owner Participant of the Trust
Agreement and upon due direction by the Owner Participant pursuant thereto, will
have the power and authority to enter into and perform its obligations as Lessor
Trustee under the Trust Agreement, this Agreement and each other Operative
Document to which it is a party. The Lessor is a statutory trust and has been
duly established and is validly existing under the laws of Delaware and has the
power and authority to enter into and perform its obligations under this
Agreement and the other Operative Documents to which it is a party and to own
the Undivided Interest. The Lessor Trustee is qualified under Delaware law to
act as Lessor Trustee under the Trust Agreement.

 

8.2 Authorization; Execution; Enforceability. (a) This Agreement and each other
Operative Document to which the Trust Company, in its individual or trust
capacity, as the case may be, or the Lessor is a party have been duly
authorized, executed and delivered by the Trust Company, in its individual or
trust capacity, as the case may be, or the Lessor, as applicable, and, assuming
due authorization, execution and delivery by the other parties hereto and
thereto, are legal, valid and binding obligations of the Trust Company, in its
individual or trust capacity, as the case may be, or the Lessor, enforceable
against the Trust Company, in its individual or trust capacity, as the case may
be, or the Lessor, as applicable, in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, liquidation, moratorium or similar laws affecting
creditors’ rights generally and by the application of general equitable
principles which may limit the availability of certain remedies.

 

Participation Agreement

 

33



--------------------------------------------------------------------------------

(b) Upon execution of the Notes by the Lessor, authentication thereof by the
Indenture Trustee and delivery thereof against payment therefor in accordance
with the Indenture and this Agreement, the Notes will be legal, valid and
binding obligations of the Lessor enforceable against the Lessor in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation, moratorium or
similar laws affecting creditors’ rights generally and by the application of
general equitable principles which may limit the availability of certain
remedies.

 

8.3 No Violation. (a) The execution and delivery by the Trust Company, in its
individual or trust capacity, as the case may be, or the Lessor, as applicable,
of this Agreement and each other Operative Document to which each such Person is
a party, are not or will not be, and the performance by the Trust Company, in
its individual or trust capacity, as the case may be, or the Lessor, of such
Person’s obligations under each will not be, inconsistent with the charter
documents or by-laws of such Person, do not and will not contravene any United
States federal or State of Delaware Governmental Rule governing each such
Person’s banking or trust powers relating to or affecting such Person’s capacity
to act as contemplated by each Operative Document to which such Person is a
party and will not contravene any provision of, or constitute a default under,
or subject the Trust Estate or the Indenture Estate to any Lien of, any
indenture, mortgage, contract or other instrument to which the Trust Company is
a party or by which it or any of its properties are bound, or require any United
States federal or State of Delaware Governmental Action relating to or affecting
its or the Lessor Trustee’s capacity to act as contemplated by each Operative
Document to which the Trust Company, in its individual or trust capacity, as the
case may be, or the Lessor Trustee is a party.

 

(b) Except for the filings set forth on Schedule 4.15(b) and for any other
Governmental Actions required in connection with the perfection of any security
interest of or arising out of the specific nature of the Platform, all
Governmental Actions, if any, that are required to have been taken, given,
obtained, filed or recorded, as the case may be, on or prior to the Closing Date
by the Trust Company, in its individual or trust capacity, or the Lessor by,
from or with any Governmental Authority in connection with the execution,
delivery and performance of the Operative Documents by the Trust Company, in its
individual or trust capacity, as the case may be, or the Lessor shall have been
duly taken, given, obtained, as the case may be, and shall be in full force and
effect on the Closing Date, and shall not be subject to any pending proceedings
or appeals (administrative, judicial or otherwise).

 

8.4 No Default. (a) No Indenture Default or Indenture Event of Default
attributable to the Trust Company, in its individual capacity, has occurred and
is continuing.

 

(b) No Indenture Default or Indenture Event of Default attributable to the
Lessor has occurred and is continuing.

 

8.5 Litigation. (a) There is no action, suit, investigation or proceeding
pending or, to the Actual Knowledge of the Trust Company, threatened against the
Trust Company before any Governmental Authority which, individually or in the
aggregate, would materially adversely affect the ability of the Trust Company to
perform its obligations, in its individual or trust capacity, under this
Agreement or any other Operative Document to which it is a party.

 

Participation Agreement

 

34



--------------------------------------------------------------------------------

(b) There is no action, suit, investigation or proceeding pending or, to the
Actual Knowledge of the Trust Company, threatened against the Lessor before any
Governmental Authority which, individually or in the aggregate, would materially
and adversely affect the ability of the Lessor, in its individual or trust
capacity, to perform its obligations under this Agreement or any other Operative
Document to which it is a party.

 

8.6 Lessor’s Liens. (a) There are no Lessor’s Liens attributable to the Trust
Company, on the Trust Estate or the Indenture Estate, or on any part of any
thereof and the execution, delivery and performance by the Trust Company of the
Operative Documents to which it is a party will not subject the Trust Estate or
the Indenture Estate to any such Lessor’s Liens.

 

(b) There are no Lessor’s Liens attributable to the Lessor on the Trust Estate
or the Indenture Estate, or on any part of any thereof and the execution,
delivery and performance by the Lessor of the Operative Documents to which it is
a party will not subject the Trust Estate or the Indenture Estate to any such
Lessor’s Liens.

 

8.7 Securities Act. Except to the extent expressly contemplated by the Operative
Documents, none of the Trust Company, the Lessor Trustee or any Person
authorized by any of the Trust Company or the Lessor to act on its behalf, has
directly or indirectly offered or sold any interest in the Trust Estate, the
Indenture Estate, the Undivided Interest or the Notes, or in any similar
security, or in any security the offering of which for the purposes of the
Securities Act would be deemed to be part of the same offering as the offering
of the Trust Estate, the Indenture Estate, the Undivided Interest or the Notes,
or similar security to, or solicited any offer to acquire any of the same from,
any Person, other than, in the case of the Notes, the Loan Participants. None of
the Trust Company, the Lessor or any Person authorized to act on its behalf has
taken any action which would subject the issuance or sale of any interest in the
Trust Estate, the Indenture Estate, the Undivided Interest or the Notes to the
provisions of Section 5 of the Securities Act or require the qualification of
the Indenture under the Trust Indenture Act. The representations and warranties
in this Section 8.7 are, to the extent applicable, made in reliance upon the
letter referred to in Section 4.17.

 

8.8 Chief Place of Business. The Trust Company has not transferred to,
domesticated in or continued in any jurisdiction (whether the United States, any
State therein, the District of Columbia, Puerto Rico, Guam or any possession or
territory of the United States, or any foreign country or state) other than
Delaware. The Trust Company maintains the documents, accounts and records
relating to the transactions contemplated by this Agreement and each other
Operative Document at its offices in Wilmington Trust Company, Rodney Square
North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention:
Corporate Trust Administration, its federal employer identification number is
51-0055023 and its organizational identification number designated by its
jurisdiction of organization is 0008401.

 

8.9 No Taxes Payable. Except for Taxes based upon the income of any Person,
there are no Taxes payable in the state in which the “location” (as such term is
used in Section 9-307 of the Uniform Commercial Code) of the Trust Company or
the Lessor, as the case may be, is

 

Participation Agreement

 

35



--------------------------------------------------------------------------------

located in connection with the execution, delivery, consummation or recordation
of this Agreement and the other Operative Documents, upon or with respect to the
Trust Estate or the Indenture Estate, or in connection with the consummation of
the transactions contemplated hereby and by the other Operative Documents
(including, without limitation, the filing of financing statements with respect
thereto or the sale or transfer of the Undivided Interest) which would not be
payable if the Trust Company was not located in Wilmington, Delaware.

 

8.10 Federal Reserve Regulations. The Lessor is not engaged principally in, and
does not have as one of its important activities, the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
of the United States), and no part of the proceeds of the Notes will be used by
it to purchase or carry any such margin stock or, assuming the accuracy of the
representation and warranty set forth in Section 5.18, to extend credit to
others for the purpose of purchasing or carrying any such margin stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System of the United
States.

 

8.11 Jurisdiction. The Trust Company has validly submitted to the jurisdiction
of the Supreme Court of the State of New York, New York County, and the United
States District Court for the Southern District of New York.

 

8.12 Title. On the Closing Date, the Lessor shall have received whatever title
in and to the Undivided Interest as was conveyed to it by the Lessee.

 

8.13 New York Banking Law. The Trust Company has made the requisite filing with
the New York Superintendent of Banking pursuant to Section 131(3) of the New
York State Banking Laws to act as trustee with respect to the transactions
contemplated by the Operative Documents.

 

SECTION 9

 

REPRESENTATIONS AND WARRANTIES OF

INDENTURE TRUSTEE

 

The Indenture Trustee represents and warrants to each of the other parties
hereto that as of the Closing Date:

 

9.1 Due Organization. The Indenture Trustee is a national banking association
duly organized, validly existing and in good standing under the laws of the
United States and has the corporate power and authority to enter into and
perform its obligations under this Agreement and each other Operative Document
to which it is a party.

 

9.2 Authorization; Execution; Enforceability. This Agreement and each other
Operative Document to which the Indenture Trustee, in its individual or trust
capacity, is a party have been duly authorized, executed and delivered by the
Indenture Trustee, in its individual or trust capacity, as the case may be, and,
assuming the due authorization, execution and delivery hereof and thereof by the
other parties hereto and thereto, are legal, valid and binding obligations of
the Indenture Trustee in its individual or trust capacity, as the case may be,
enforceable against it in accordance with their respective terms, except as such
enforceability may be limited by

 

Participation Agreement

 

36



--------------------------------------------------------------------------------

applicable bankruptcy, insolvency, reorganization, liquidation, receivership,
moratorium or similar laws affecting creditors’ rights generally and by the
application of general equitable principles which may limit the availability of
certain remedies. Assuming due authorization, execution and delivery thereof by
the Lessor, each Note issued on the Closing Date pursuant to the terms of this
Agreement and the Indenture on the Closing Date will have been duly
authenticated by the Indenture Trustee.

 

9.3 No Violation. The execution and delivery by the Indenture Trustee of this
Agreement and each other Operative Document to which it is a party are not and
will not be, and the performance by it of its obligations under each will not
be, inconsistent with its charter documents or by-laws, do not and will not
contravene any Governmental Rule of the United States of America or Utah
governing with respect to its banking or trust powers, and will not contravene
any provision of, or constitute a default under, or subject the Indenture Estate
to a Lien of any indenture, mortgage, contract or other instrument to which the
Indenture Trustee, in its individual capacity, is a party, or by which it or any
of its properties are bound, or require any Governmental Action of the United
States of America or Utah governing its banking or trust powers.

 

9.4 Litigation. There is no action, suit, investigation or proceeding pending
or, to the Actual Knowledge of the Indenture Trustee, threatened against the
Indenture Trustee, in its individual or trust capacity, before any Governmental
Authority which, individually or in the aggregate, would materially adversely
affect the ability of the Indenture Trustee, in its individual or trust
capacity, to perform its obligations under this Agreement or any other Operative
Document to which it is a party (in any such capacity).

 

9.5 Indenture Trustee’s Liens. There are no Indenture Trustee’s Liens
attributable to Indenture Trustee on the Indenture Estate or on any part thereof
and the execution, delivery and performance by Indenture Trustee, in its
individual or trust capacity, of the Operative Documents to which it is a party
will not subject the Trust Estate or the Indenture Estate to any such Indenture
Trustee Liens.

 

9.6 No Taxes Payable. To the best knowledge of the Indenture Trustee, except for
Taxes based upon the income of any Person, there are no Taxes payable in the
state in which the “location” (as such term is used in Section 9-307 of the
Uniform Commercial Code) of the Indenture Trustee is located in connection with
the execution, delivery, consummation or recordation of this Agreement and the
other Operative Documents by the Indenture Trustee, upon or with respect to the
Trust Estate or the Indenture Estate, or in connection with the consummation of
the transactions contemplated hereby and by the other Operative Documents
(including, without limitation, the filing of financing statements with respect
thereto or the sale or transfer of the Undivided Interest).

 

9.7 No Default. No Indenture Default or Indenture Event of Default attributable
to the Indenture Trustee in its individual capacity has occurred and is
continuing.

 

9.8 Securities Act. Neither the Indenture Trustee nor any Person authorized by
either of the Indenture Trustee to act on its behalf, has directly or indirectly
offered or sold any interest in the Trust Estate, the Indenture Estate, the
Undivided Interest or the Notes, or in any similar

 

Participation Agreement

 

37



--------------------------------------------------------------------------------

security, or in any security the offering of which for the purposes of the
Securities Act would be deemed to be part of the same offering as the offering
of the Trust Estate, the Indenture Estate, the Undivided Interest or the Notes,
or similar security to, or solicited any offer to acquire any of the same from,
any Person, other than, in the case of the Notes, the Loan Participants. Neither
the Indenture Trustee nor any Person authorized to act on its behalf has taken
any action which would subject the issuance or sale of any interest in the Trust
Estate, the Indenture Estate, the Undivided Interest or the Notes to the
provisions of Section 5 of the Securities Act or require the qualification of
the Indenture under the Trust Indenture Act. The representations and warranties
in this Section 9.8 are, to the extent applicable, made in reliance upon the
letter referred to in Section 4.17.

 

9.9 Chief Place of Business. The Indenture Trustee has not transferred to,
domesticated in or continued in any jurisdiction (whether the United States, any
State therein, the District of Columbia, Puerto Rico, Guam or any possession or
territory of the United States, or any foreign country or state) other than the
State of Utah. The Indenture Trustee maintains the documents, accounts and
records relating to the transactions contemplated by this Agreement and each
other Operative Document at its corporate trust office.

 

9.10 Federal Reserve Regulations. No part of the proceeds of the Notes will be
used by it to purchase or carry any such margin stock or, assuming the accuracy
of the representation and warranty set forth in Section 5.18, to extend credit
to others for the purpose of purchasing or carrying any such margin stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System of the United
States.

 

SECTION 10

 

LESSEE AND GUARANTOR COVENANTS

 

Each of the Lessee and/or the Guarantor, as the case may be, covenants and
agrees that:

 

10.1 Guarantor Officer’s Certificate. Without limiting the Lessee’s and
Guarantor’s obligations contained in Section 10.11, during the Lease Term within
40 days after each quarterly period ending on each of December 31, March 31,
June 30 and September 30 and within 75 days after the end of each fiscal year of
the Guarantor on December 31 of each year, the Guarantor will deliver to the
Owner Participant, the Lessor, the Indenture Trustee and each Loan Participant,
an Officer’s Certificate of the Guarantor substantially in the form of Exhibit B
hereto signed on behalf of the Guarantor by the Managing Member of the Guarantor
to the effect that the signer has made, or caused to be made under its
supervision a review of the relevant terms of the Lease and the other Operative
Documents to which the Lessee and the Guarantor are a party and the signer does
not have knowledge of the existence, as of the date of such certificate, of any
condition or event which constitutes a Lease Default, Lease Event of Default, an
Event of Loss or an event that, with notice or the passage of time or both, will
constitute an Event of Loss, or if any such condition or event exists,
specifying the nature thereof, the period of existence thereof and what action
the Lessee or the Guarantor, as the case may be, has taken or proposes to take
with respect thereto.

 

Participation Agreement

 

38



--------------------------------------------------------------------------------

10.2 Financial Statements and Other Requested Information.

 

(A) (i) Lessee Financial Statements. The Lessee shall deliver to the Owner
Participant, the Lessor and each Loan Participant:

 

(a) As soon as available, but in any event not later than 60 days after the end
of each fiscal year of the Lessee, the unaudited balance sheet of Lessee as at
the end of such year and the related unaudited statements of income of the
Lessee for such fiscal year.

 

(b) Notwithstanding the foregoing, if at any time, the Lessee shall become
subject to the reporting requirements of Sections 13 or 15(d) of the Securities
Exchange Act, the Lessee shall furnish the following reports to the Owner
Participant, the Lessor and each Loan Participant: (x) within 10 days after the
same is required to be filed with the SEC or any successor agency, a copy of
each annual report and any amendment to an annual report filed with the SEC or
any successor agency pursuant to Section 13 or 15(d) of the Securities Exchange
Act (currently Form 10-K), as the same may be amended from time to time, (y)
within 5 days after the same is required to be filed with the SEC or any
successor agency, a copy of each quarterly report and any amendment to any
quarterly report filed with the SEC or any successor agency pursuant to Section
13 or 15(d) of the Securities Exchange Act (currently Form 10-Q), as the same
may be amended from time to time, and (z) promptly after the same become
available, but in any event within 5 days following the date the same are
required to be filed with the SEC, all other reports, notices, proxy statements
or other documents that are distributed by the Lessee to its shareholders and
all regular and periodic final reports (including, without limitation, reports
on Form 8-K) filed by the Lessee with the SEC, which are publicly available.

 

(B) (i) Spinnaker Exploration Company Financial Statements. The Guarantor shall
deliver to the Owner Participant, the Lessor and each Loan Participant:

 

(a) (x) within 30 days after the same is required to be filed with the SEC or
any successor agency (but in any event within 90 days of the end of each fiscal
year of Spinnaker Exploration Company), a copy of each annual report and any
amendment to an annual report filed with the SEC or any successor agency
pursuant to Section 13 or 15(d) of the Securities Exchange Act (currently Form
10-K), as the same may be amended from time to time, (y) within 30 days after
the same is required to be filed with the SEC or any successor agency (but in
any event within 60 days after the end of each of the first three fiscal
quarters of Spinnaker Exploration Company), a copy of each quarterly report and
any amendment to any quarterly report filed with the SEC or any successor agency
pursuant to Section 13 or 15(d) of the Securities Exchange Act (currently Form
10-Q), as the same may be amended from time to time, and (z) promptly after the
same become available, but in any event within 5 days following the date the
same are required to be filed with the SEC, all other reports, notices, proxy
statements or other documents that are distributed by Spinnaker Exploration
Company to its shareholders and all regular and periodic final reports
(including, without limitation, reports on Form 8-K) filed by Spinnaker
Exploration Company with the SEC, which are publicly available; provided,
however, that the Guarantor shall be deemed to have furnished the information
required

 

Participation Agreement

 

39



--------------------------------------------------------------------------------

by this Section 10.2(B)(i)(a) if Spinnaker Exploration Company shall have timely
made the same available on “EDGAR” and/or on its home page on the worldwide web
(at the date of this Agreement located at http://www.spinexp.com); provided,
further, however, that if the Lessor or any Participant is unable to access
EDGAR or Spinnaker Exploration Company’s home page on the worldwide web, the
Guarantor agrees to provide the Lessor or such Participant with paper copies of
the information required to be furnished pursuant to this Section 10.2(B)(i)(a)
promptly following notice from the Lessor or such Participant. Information
required to be delivered pursuant to this Section 10.2(B)(i)(a) shall be deemed
to have been delivered on the date on which the Guarantor provides notice to the
Lessor, the Owner Participant and each Loan Participant that such information
has been posted on “EDGAR” or Spinnaker Exploration Company’s website or another
website identified in such notice and accessible by the Lessor, the Owner
Participant and each Loan Participant without charge (and the Guarantor hereby
agrees to provide such notice).

 

(b) Notwithstanding the foregoing, if at any time, Spinnaker Exploration Company
shall cease to be subject to the reporting requirements of Sections 13 or 15(d)
of the Securities Exchange Act, the Guarantor shall furnish the following
reports to the Owner Participant, the Lessor and each Loan Participant:

 

(i) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of Spinnaker
Exploration Company, the unaudited consolidated balance sheet of Spinnaker
Exploration Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows of Spinnaker Exploration Company and its consolidated Subsidiaries for the
portion of the fiscal year through the end of such quarter, and setting forth in
each case in comparative form figures for the related period in the prior fiscal
year, all of which shall be certified by the Chief Financial Officer of
Spinnaker Exploration Company, subject to normal year-end audit adjustments; and

 

(ii) as soon as available, but in any event within 90 days after the end of each
fiscal year of Spinnaker Exploration Company, a copy of the audited and
consolidated balance sheet of Spinnaker Exploration Company and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, and setting forth in each
case in comparative form the figures for the previous year and such consolidated
statements shall be accompanied by a balance sheet as of such date and a
statement of income and of cash flows for such period.

 

(C) Lessee Other Information. With reasonable promptness, the Lessee will
deliver to the Owner Participant, the Lessor and each Loan Participant such data
and information as to the Platform, the Federal Leases (and reserves thereunder)
or the Undivided Interest as reasonably requested by any of such parties. In
addition, the Lessee shall provide the Lessor, each Loan Participant, the
Indenture Trustee and the Owner Participant with the following reports: (i)
promptly following receipt thereof, all written information provided to the
Lessee pursuant to Articles4.4 (Removal of Operator), 5.6 (Reports to Government
Agencies), 6.7 (Annual

 

Participation Agreement

 

40



--------------------------------------------------------------------------------

Operating Plan), 17.1 (Right of Withdrawal), and 22.2 (Notice of Claim or
Lawsuit) of the Joint Operating Agreement, including, without limitation, a copy
of any written or electronic materials provided to the Non-Operating Parties (as
defined in the Joint Operating Agreement) for the annual meeting to review the
results of the previous year (as provided in Section 6.7.1 of the Joint
Operating Agreement), and (ii) concurrently with the delivery of the annual
financial statements pursuant to clauses (A) and (B) of this Section 10.2 and
upon expiration of the Lease Term, a report of the Lessee, as certified pursuant
to an Officer’s Certificate, stating the total cost of (a) all Modifications (or
related group of Modifications) and (b) all Components or Replacement Components
removed, that, in each case, cost in excess of 5% of Lessor’s Cost made during
such period and describing separately and in reasonable detail each such
Modification made or Components or Replacement Components removed, as
applicable, during the period from the Closing Date to December 31, 2005 in the
case of the first such report and covering the immediately preceding fiscal year
in the case of the remaining reports.

 

(D) Guarantor Other Information. With reasonable promptness, the Guarantor will
deliver to the Owner Participant, the Lessor and each Loan Participant such data
and information regarding the business affairs and financial conditions of the
Guarantor and its Subsidiaries as may be reasonably requested by any of such
parties. In addition, the Guarantor shall deliver (i) not later than sixty (60)
days immediately following December 31 of each year, a copy of the annual Ryder
Scott Company (or successor engineer) report with respect to the Front Runner
Reserves, (ii) semi-annually, a report from the Guarantor’s in-house engineer or
the Ryder Scott Company with respect to the Front Runner Reserves, (iii)
promptly upon receipt thereof by the Guarantor, a copy of each certificate
issued by the MMS confirming that the Operator is in compliance with the
financial assurance requirements established pursuant to the Oil Pollution Act
of 1990, 33 U.S.C. §§ 2701-2761, and (iv) promptly upon obtaining Actual
Knowledge thereof, notice of any Operator’s Liens that are past due or are being
contested in good faith by the Guarantor.

 

10.3 Maintenance of Existence, Etc. Subject to the provisions of Section 10.4,
the Lessee shall at all times maintain its corporate existence and preserve and
keep in full force and effect its rights and franchises, the loss of which,
individually or in the aggregate, would have a material adverse effect on the
financial condition of the Lessee or a material adverse effect on its ability to
perform its obligations under the Operative Documents.

 

10.4 Purpose and Powers of Lessee. (a) Notwithstanding any other provision
herein and any provision of law that otherwise so empowers the Lessee, the
Lessee shall not:

 

(i) engage in any business or activity other than as expressly contemplated by
the Operative Documents or the Service Agreement or enter into any contract or
agreement other than the Operative Documents;

 

(ii) incur any indebtedness, or assume or guaranty any indebtedness of any other
entity, other than as pursuant to the Operative Documents;

 

(iii) dissolve, liquidate, or (whether in one transaction or a series of
transactions) consolidate or merge with or into any other Person or convey,
transfer, sell, lease or otherwise dispose of all or substantially all of its
assets to any Person, other than as permitted in the Operative Documents and any
other document or instrument related thereto;

 

Participation Agreement

 

41



--------------------------------------------------------------------------------

(iv) form, or permit to be formed, any subsidiaries of the Lessee;

 

(v) except for the Production Handling Agreement, Services Agreement and the
Support Agreement, directly or indirectly enter into any transaction or series
of transactions for the benefit of an Affiliate; and

 

(vi) become a general or limited partner in any partnership or joint venturer in
any joint venture.

 

(b) The Lessee shall at all times maintain good and valid leasehold title to the
Platform subject to Permitted Liens.

 

10.5 Change in Name, Chief Place of Business or Form of Organization. The Lessee
and the Guarantor shall give notice to the Lessor, the Owner Participant and the
Indenture Trustee promptly, but in any event at least 10 days in advance, of any
change in its respective name (and of its new name); chief place of business,
chief executive office or “location” (as such term is used in Section 9-307 of
the Uniform Commercial Code); or form of organization (and of its new form of
organization).

 

10.6 Further Assurances. The Lessee, at its own cost and expense, will cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, documents and assurances as the Lessor, the Owner Participant, the
Loan Participants or the Indenture Trustee may reasonably request from time to
time in order to carry out more effectively the intent and purposes of this
Agreement, the other Operative Documents or the transactions contemplated hereby
and thereby. The Lessee, at its own cost and expense, will cause the Indenture
and the Lease, any supplements or amendments thereto and restatements thereof
and all financing statements, fixture filings and other documents, to be
recorded or filed at such places and times and in such manner, and will take all
such other actions or cause such other actions to be taken, as may be necessary
or as may be reasonably requested (x) by the Lessor, the Owner Participant or
the Indenture Trustee in order to establish, preserve and protect the interest
of the Lessor in and to the Undivided Interest and the Lessor’s rights under
this Agreement and the other Operative Documents, and (y) so long as any Notes
are Outstanding, by the Indenture Trustee or the Lessor in order to establish,
preserve, protect and perfect the mortgage and security interest of the
Indenture Trustee in the Indenture Estate granted or intended to be created
under the Indenture and the Indenture Trustee’s rights under this Agreement and
the other Operative Documents, subject only to Permitted Liens.

 

10.7 Inspection. (a) The Lessee shall permit (and with respect to the Platform,
shall cause the Operator to permit) the Indenture Trustee, the Owner
Participant, each Loan Participant and the Lessor (and any authorized
representatives thereof), at such Person’s risk and expense unless there exists
a Lease Event of Default (in which case all such risk and expense shall be borne
by the Lessee), including, without limitation, the cost and expense of such
Person’s transportation to and from the Platform by helicopter (whether the
Lessee’s or any other Person’s helicopter), and subject to Section 11.5 hereof,
to visit and inspect the Platform on one

 

Participation Agreement

 

42



--------------------------------------------------------------------------------

occasion per calendar year during the Lease Term, to make copies of and extracts
from, the books and records of the Lessee related thereto, and to have access to
offices, officers and the independent public accountants, if any, of the Lessee
(for the purposes contemplated by this Section 10.7(a)), all upon reasonable
notice and at such reasonable times during normal business hours and as may be
reasonably requested and under conditions reasonably acceptable to the Lessee;
provided, however, that if: (i) a Lease Event of Default has occurred and is
continuing, or (ii) the Lessee is entitled to but has not exercised its purchase
option in respect of the Undivided Interest upon expiration of the Lease Term
pursuant to Section 6.1(a) of the Lease, then in either case, the Lessor, the
Owner Participant, each Loan Participant and the Indenture Trustee (or their
respective authorized representatives) shall have the right to visit and inspect
the Platform, to make copies of and extracts from the books and records of the
Lessee related thereto and to have access to offices, officers and independent
public accountants, if any, of the Lessee at any time as any such Person may
deem necessary.

 

(b) The Guarantor shall permit the Indenture Trustee, the Owner Participant,
each Loan Participant and the Lessor Trustee (and any authorized representatives
thereof), at such Person’s risk and expense unless there exists a Lease Event of
Default (in which case all such risk and expense shall be borne by the Lessee)
and subject to Section 11.5 hereof, under conditions reasonably acceptable to
the Guarantor, to visit the offices of the Guarantor and to inspect, examine,
and make copies of and extracts from the books and records of the Guarantor
related to the Platform and the Federal Leases (and reserves thereunder), and to
have access to officers and the independent public accountants, if any, of the
Guarantor to discuss the affairs, finances and accounts of the Guarantor, all
upon reasonable notice and at such reasonable times during normal business hours
as may be reasonably requested; provided, however, that if: (i) a Lease Event of
Default has occurred and is continuing, or (ii) the Lessee is entitled to but
has not exercised its purchase option in respect of the Undivided Interest upon
expiration of the Lease Term pursuant to Section 6.1(a) of the Lease, then in
either case, the Lessor, the Owner Participant, each Loan Participant and the
Indenture Trustee (or their respective authorized representatives) shall have
the right to visit the offices of the Guarantor and to inspect, examine, and
make copies of and extracts from, the books and records of the Guarantor and to
have access to the officers and accountants of the Guarantor to discuss the
affairs, finances and accounts of the Guarantor at any time as any such Person
may deem necessary.

 

(c) The Lessee and the Guarantor, as applicable, will cooperate with the Lessor,
the Owner Participant, each Loan Participant and the Indenture Trustee to
minimize the transportation cost associated with an inspection conducted
pursuant to this Section 10.7. The Lessee and the Guarantor, as applicable, will
make available for the Indenture Trustee, the Owner Participant, each Loan
Participant and the Lessor (and any authorized representatives thereof) for
examination during any inspection pursuant to this Section 10.7, any written
reports in its possession relating to the use, operation and maintenance of the
Platform subject to the restrictions set forth in Section 11.5.

 

(d) No Person entitled to make any inspection or inquiry referred to in this
Section 10.7 shall have any duty to make such inspection or inquiry, or shall
incur any liability or obligation by reason of not making any such inspection or
inquiry.

 

Participation Agreement

 

43



--------------------------------------------------------------------------------

10.8 Limitation on Acquisition of Notes. Except as otherwise provided in Section
3.04 of the Indenture, Lessee will not, and will not permit any of its
Affiliates to, acquire directly or through a nominee or agent by purchase or
otherwise any interest in any of the Notes.

 

10.9 Securities Act. Except in connection with a refunding under Section 15,
neither the Lessee nor any Person authorized to act on its behalf, will take any
action which would subject the issuance or sale of any interest in the Trust
Estate, the Indenture Estate, the Undivided Interest or the Notes to the
registration requirements of Section 5 of the Securities Act.

 

10.10 Joint Operating Agreement. Unless the Owner Participant and, so long as
the Lien of the Indenture is still in effect, the Indenture Trustee shall
otherwise consent in writing, neither the Guarantor nor the Lessee shall accept
or approve (and will vote its interest under the Joint Operating Agreement
against) any amendment to the Joint Operating Agreement, the effect of which
would be to materially adversely affect the interests of the Lessor, the
Indenture Trustee, the Owner Participant or the Holders in the Platform or the
Undivided Interest or under any of the other Operative Documents; provided,
however, that if a Significant Lease Default or Lease Event of Default has
occurred and is continuing or if the Lessee has not delivered the Preliminary
Notice referred to in Section 5.3 of the Lease then, no such amendment shall be
consented to by the Guarantor and the Lessee without obtaining the written
consent of the Owner Participant and, so long as the Lien of the Indenture is in
effect, the Indenture Trustee. If Murphy resigns as the Operator under the Joint
Operating Agreement, the Guarantor and the Lessee shall vote in favor of a
successor Operator who, in the best judgment of the Guarantor and the Lessee
after due inquiry, is sufficiently capable of exercising all powers and
authorities and performing all duties and obligations of the Operator set forth
in the Joint Operating Agreement, including, without limitation, Article 5
thereof, and the Guarantor and the Lessee shall vote, subject to Section 2(a)
and (b) of the Consent and Agreement, their interest under the Joint Operating
Agreement against the selection of any successor Operator that does not meet the
foregoing requirements. The Guarantor and the Lessee shall not withdraw from the
Joint Operating Agreement pursuant to Article 17 thereof without the prior
written consent of the Owner Participant and, so long as the Lien of the
Indenture is in effect, the Indenture Trustee. Spinnaker shall not consent to
the initial commencement of any Exploratory Wells, Appraisal Wells or
Development Wells or approve any AFE (in each case, as defined in the Joint
Operating Agreement) for such initial commencement if a Lease Event of Default
exists, without the prior written consent of the Lessor, and if the Lien of the
Indenture is in effect, the Indenture Trustee.

 

10.11 Notice of Certain Events. Promptly after the Lessee or the Guarantor has
Actual Knowledge that (a) any Lease Default has occurred and is continuing, or
any Lease Event of Default, Event of Loss or event that, with notice or the
passage of time or both, will constitute an Event of Loss has occurred, (b) an
event constituting a Default or an Event of Default under and as defined in the
Credit Agreement has occurred, or (c) any breach under Section 6.4 of the Joint
Operating Agreement has occurred, the Lessee shall deliver to the Indenture
Trustee, the Lessor and each Participant a notice of such Lease Default, Lease
Event of Default, Event of Loss, event that with notice or the passage of time
or both will constitute an Event of Loss, event constituting a Default or an
Event of Default under and as defined in the Credit Agreement or breach under
the Joint Operating Agreement, describing the same in reasonable detail and,
together with such notice or as soon thereafter as possible, a description of
the action that the Lessee has taken, is taking or proposes to take with respect
thereto.

 

Participation Agreement

 

44



--------------------------------------------------------------------------------

10.12 Environmental Notices. The Lessee shall, promptly after the Lessee’s
obtains Actual Knowledge thereof, provide the Participants, the Lessor and the
Indenture Trustee with notice, including copies of all material written
communications from any Person of: (a) any violation of or noncompliance with
Environmental Laws or Environmental Permits by the Lessee or affecting the
Platform; (b) any Release of Hazardous Materials at, from, affecting or relating
to the Platform or the Federal Leases; (c) relating to any Environmental Claim
against the Lessee, or any other party to the Joint Operating Agreement, the
Federal Leases or the Platform that is pending or has been threatened, in each
case which is reasonably likely to materially adversely affect the Platform or
the Lessee’s or the Guarantor’s ability to perform its obligations under the
Operative Documents. The Lessee shall keep the Participants, the Lessor and the
Indenture Trustee reasonably apprised of the status of each such matter for
which notice has been provided and shall, upon request, provide the
Participants, the Lessor and the Indenture Trustee with such additional
information as is reasonably required. The Lessee, promptly after Lessee’s
receipt thereof, shall provide the Participants, the Lessor and the Indenture
Trustee with a copy of all environmental audits, environmental assessments, or
other similar reports addressing the environmental condition of the Platform or
the Lessee’s, the Guarantor’s or the Platform’s compliance with Environmental
Law with respect to the Platform.

 

10.13 Obligation to Pay Lessor Trustee and Indenture Trustee. The Lessee shall
pay all costs and expenses of the Lessor Trustee and the Indenture Trustee from
time to time arising in connection with the performance by the Lessor Trustee
and the Indenture Trustee of their duties with respect to the maintenance and
enforcement of the Lien of the Indenture in accordance with the terms of thereof
including, without limitation, the Granting Clause and Sections2.08(a), 6.03(a),
6.03(b), 6.03(c), 8.02(a) and 8.03(a) thereof.

 

10.14 Acceptable Letter of Credit. (a) As security for the Lessee’s Obligations
owing to the Lessor and the Owner Participant, the Lessee (i) shall cause the
Initial Letter of Credit to be issued and delivered on the Closing Date and (ii)
shall maintain an Acceptable Letter of Credit in full force and effect at all
times during the Lease Term and until the indefeasible payment in full of all
Rent by the Lessee.

 

(b) In the event that at any time: (i) a Credit Downgrade Event occurs with
respect to the Issuing Bank issuing the Acceptable Letter of Credit then in
effect or (ii) the payments made under the Acceptable Letter of Credit then in
effect are subject to withholding or similar Tax under any Applicable Law
(unless (A) the Issuing Bank shall agree to pay an additional amount such that
the amount actually received by the Lessor under such Acceptable Letter of
Credit is, in the opinion of tax counsel of recognized international standing
chosen by the Lessor and reasonably acceptable to the Lessee, equal to the
amount otherwise due and payable to the Lessor absent such withholding or other
similar tax, and (B) any such payment obligation shall constitute a direct
obligation of such Issuing Bank in accordance with the terms thereof), then,
within 45 days after the Lessee has Actual Knowledge (which for the avoidance of
doubt shall include notice given to the Lessee) of the occurrence of any event
set forth in clause (i) or (ii) above the Lessee agrees to cause a Replacement
Letter of Credit to be delivered to the Lessor. At the time of the delivery of
any such Replacement Letter of Credit, the Lessee shall provide or cause to be
provided an opinion of counsel, such counsel and such opinion to be satisfactory
to the Owner Participant, concerning the validity and enforceability of the
arrangements with respect to such Replacement Letter of Credit and covering such
other matters as the Owner

 

Participation Agreement

 

45



--------------------------------------------------------------------------------

Participant may reasonably request (including withholding taxes and bankruptcy
laws). Upon the provision of such Replacement Letter of Credit and opinions, the
Lessor shall surrender the Letter of Credit being replaced (or the proceeds, if
any, thereof) to the Lessee.

 

(c) The Lessee shall give the Lessor and the Owner Participant notice of the
scheduled expiration of any Acceptable Letter of Credit not more than 180 days
nor less than 30 days before its scheduled expiration date. In addition, the
Lessee agrees to deliver to the Owner Participant a replacement or renewal
Acceptable Letter of Credit in a stated amount not less than the Exposure Amount
at least 30 days prior to the expiration date of any Acceptable Letter of Credit
then held by the Lessor. At the time of the issuance of any Acceptable Letter of
Credit (whether as a result of replacement or otherwise), such Acceptable Letter
of Credit shall be accompanied by opinions of counsel (which may be in-house
counsel) to the Issuing Bank reasonably satisfactory to the Lessor and the Owner
Participant. The Lessee shall pay any fees and other amounts due to the new
Issuing Bank with respect thereto. The Lessee may not secure its obligations
with its assets in respect of any Acceptable Letter of Credit and no party shall
have any right of subrogation with respect to any amounts paid under an
Acceptable Letter of Credit.

 

10.15 Trustee’s Fees and Expenses. Without limiting the terms of Section 12.1
hereof, the Lessee shall pay (i) the reasonable ongoing fees and expense of the
Lessor Trustee under the Operative Documents, and (ii) such fees and expenses of
the Indenture Trustee from time to time under the Operative Documents as the
Lessee and the Indenture Trustee shall from time to time agree in writing.

 

10.16 Cash Flow Coverage Ratio. The Guarantor shall not permit its Cash Flow
Coverage Ratio to be less than (i) with respect to the period commencing on
January 1, 2005 and ending on June 30, 2005, 1.30 to 1.0, (ii) with respect to
the period commencing on January 1, 2005 and ending on September 30, 2005, 1.35
to 1.0, and (iii) with respect to each rolling four consecutive calendar
quarters thereafter, 1.40 to 1.0, as calculated as of the end of each such
calendar quarter for the prior four consecutive calendar quarters just ended.

 

10.17 Reserves. Neither the Guarantor nor the Lessee shall transfer, assign,
pledge, mortgage, hypothecate, grant a security interest in or convey all or any
portion of its right, title or interest in or to the Front Runner Reserves
without obtaining from such assignee, transferee, mortgagee, pledgee, purchaser,
secured party or grantee, its written agreement that (a) such acquired interest
is subject to the Joint Operating Agreement, the Consent and Agreement and the
Working Interest Purchase Option; and (b) such successor will cause any further
successor to its interest to become subject to the Joint Operating Agreement,
the Consent and Agreement and the Working Interest Purchase Option.

 

10.18 Amendment to Lessee Organizational Documents. The Guarantor shall not, and
shall not permit, any change, waiver or amendment to the organizational
documents of the Lessee without the prior written consent of each Participant.

 

10.19 Construction Liens. The Lessee, within six months after the Closing Date,
shall have caused the Operator to have duly discharged all Liens existing as of
the Closing Date described in clause (d) of the definition of “Permitted Liens”.

 

Participation Agreement

 

46



--------------------------------------------------------------------------------

10.20 Revenues from Working Interest; Marketable Title. Upon purchase by the
Lessor of the Working Interest pursuant to Section 10.23, the Lessee and the
Guarantor agree that such Working Interest will be delivered to the Lessor free
and clear of all liens, and the Guarantor shall cause the Lessee to convey good
and marketable or merchantable title to the Working Interest upon such purchase
by the Lessor.

 

10.21 Production Handling Agreement; Services Agreement. Other than in
connection with a refinancing pursuant to Section 14.1(j), the Lessee and the
Guarantor shall not amend any provision of the Production Handling Agreement or
the Services Agreement without the prior written consent of each Participant.

 

10.22 Limitation on Fundamental Changes, Issuances of Securities. Except as
expressly provided in this subsection, none of the Guarantor or any of its
Subsidiaries (other than the Lessee, to which the terms of Section 10.4(a)(iii)
shall apply) shall enter into any transaction or acquisition of a Person or
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer or otherwise dispose of, all or substantially all of its property,
business or assets. Any Subsidiary of Guarantor (other than the Lessee) may,
however, be merged into or consolidated with (i) another Subsidiary of
Guarantor, so long as a direct wholly-owned Subsidiary of Guarantor which is a
guarantor under the Credit Agreement is the surviving business entity, or (ii)
Guarantor, so long as Guarantor is the surviving business entity. In addition,
any Person may be merged into or consolidated with the Guarantor or any of its
Subsidiaries (other than the Lessee) so long as such Guarantor or Subsidiary is
the surviving business entity and no Lease Default or Lease Event of Default
exists or will be created thereby. Any wholly-owned Subsidiary of Guarantor
(other than the Lessee) may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to Guarantor or any
other direct wholly-owned Subsidiary of Guarantor that is a guarantor under the
Credit Agreement. Guarantor shall not issue any membership interests other than
common membership interests in Guarantor and any options or warrants giving the
holders thereof only the right to acquire such interests. No Subsidiary of
Guarantor shall issue any additional securities or any options, warrants or
other rights to acquire such additional securities except to Guarantor and only
to the extent not otherwise forbidden under the terms hereof. No Subsidiary of
Guarantor shall allow any diminution of Guarantor’s interest (direct or
indirect) therein. Guarantor shall not suffer to exist any sale, transfer or
other disposition of the stock of or rights with respect to Guarantor or any
Subsidiary, and Guarantor shall not issue any additional securities or any
options, warrants or other rights to acquire such additional securities.

 

10.23 Sale of Working Interest. In connection with the return, at any time and
for any reason, of the Undivided Interest from the Lessee to the Lessor or any
assignee or transferee of the Lessor as provided in Section 8(a) or Section 16
of the Lease, (i) in the case of the expiration of the Lease, at least 270 days
but no more than 540 days before such expiration of the Initial Lease Term or
any Renewal Term, or (ii) with respect to any other termination of the Lease,
within 60 days following such termination, the Guarantor shall offer to sell to
the Lessor and, if a Lease Event of Default has occurred and is continuing and
the Lien of the Indenture has not been discharged, the Indenture Trustee or any
assignee or transferee of the Lessor or the Indenture Trustee all of the
Guarantor’s Working Interest (as defined in Section 2.45 of the Joint Operating
Agreement) in the Front Runner Reserves at the purchase price equal to the Fair
Market Value of

 

Participation Agreement

 

47



--------------------------------------------------------------------------------

such Working Interest, determined pursuant to the FMV Appraisal Procedure (the
“Working Interest Purchase Option”). Lessor or Indenture Trustee, as applicable,
shall accept or reject Guarantor’s offer to sell its entire Working Interest no
later than 200 days after delivery of the determination of the Fair Market Value
of the Working Interest in accordance with the FMV Appraisal Procedure. Any sale
to the Lessor or Indenture Trustee, as applicable, or either such party’s
assignee shall be consummated no later than, in the case of clause (i) above,
the scheduled expiration of the Initial Lease Term or Renewal Term, as
applicable and, in the case of clause (ii) above, 90 days following the
acceptance of the offer of the Guarantor by the Lessor or the Indenture Trustee,
as applicable. The purchase price for the Working Interest will be paid in
immediately available funds by the Lessor. The provisions of this Section 10.23
shall survive termination of the Lease and all other Operative Documents.

 

10.24 Abandonment of Undivided Interest. The Guarantor shall not, and shall not
permit the Lessee to, abandon the Undivided Interest during the Lease Term for
any reason without the prior written consent of the Lessor and a Majority in
Interest of Holders of Notes.

 

10.25 [Intentionally Omitted].

 

10.26 Consent to Assignment. The Lessee and the Guarantor hereby acknowledge and
expressly consent to the Collateral Assignment of Rights in favor of the Lessor,
and to the further assignment of such Collateral Assignment of Rights to the
Indenture Trustee pursuant to the Indenture.

 

10.27 ERISA. The Lessee shall not establish, maintain or contribute to, any
Plan.

 

SECTION 11

 

OTHER COVENANTS AND AGREEMENTS

 

11.1 Agreements of Owner Participant. The Owner Participant covenants and agrees
that:

 

(a) Discharge of Liens. The Owner Participant will not create or permit to exist
at any time, and will, at its own cost and expense, promptly take such action as
may be necessary duly to discharge, or to cause to be discharged, (i) all Owner
Participant’s Liens and (ii) all Lessor’s Liens resulting from any act or
failure to act by the Lessor Trustee at the express written direction of the
Owner Participant in violation of the Operative Documents on all or any part of
the Undivided Interest, the Trust Estate, the Indenture Estate, or title thereto
or any interest therein; provided, however, that the Owner Participant shall not
be required to remove any such Owner Participant’s Lien or Lessor’s Lien for so
long as the same is being diligently contested in good faith by appropriate
proceedings and such proceedings do not involve any material danger of (1) the
sale, forfeiture or loss of any part of the Platform, the Trust Estate or the
Indenture Estate, or title thereto or any interest therein, (2) the interference
with the use or disposition of any of the foregoing or any part thereof, or
title thereto or any interest therein, or (3) interference with the payment of
Rent.

 

Participation Agreement

 

48



--------------------------------------------------------------------------------

(b) Prepayment. Unless the Lease shall have been declared in default pursuant to
Section 16.1 thereof, the Owner Participant will not, and will not cause or
permit the Lessor to, directly or indirectly prepay, redeem, refund, refinance
or acquire any Note, or give a notice of redemption, with respect thereto,
without the prior written consent of the Lessee, other than in the event of a
redemption or purchase of Notes by the Lessor or the Owner Participant pursuant
to Section 3.06 of the Indenture or as provided in Section 15. This Section
11.1(b) shall not be deemed to permit prepayment of Notes except as permitted by
the Indenture. If (i) the Lessee shall have irrevocably elected (A) to purchase
the Undivided Interest pursuant to the Lease or (B) to terminate the Lease with
respect to the Undivided Interest pursuant to the Lease and the Lessee shall not
have elected to assume the Notes pursuant to Section 11.6 or to purchase the
Beneficial Interest pursuant to Section 16, or (ii) an Event of Loss with
respect to the Platform shall have occurred, then the Owner Participant agrees,
upon request of the Lessee specifying the relevant information in reasonable
detail, to instruct the Lessor Trustee to give a notice of redemption pursuant
to Section 3.10 of the Indenture with respect to the Notes to be redeemed in
connection with such purchase, termination or Event of Loss, which notice shall
be given in accordance with the terms of the Indenture.

 

(c) Cooperation with Lessee. The Owner Participant shall, upon the reasonable
request of the Lessee or the Indenture Trustee, cooperate with the Lessee and
the Indenture Trustee, at the Lessee’s expense, to enable the Lessee to make the
filings and recordings listed in Schedule 4.15(b), including, without
limitation, at any time and from time to time, promptly and duly executing and
delivering, any and all such further instruments and documents as the Lessee or
the Indenture Trustee may reasonably request in order to perform such covenants
and to make such filings and recordings.

 

(d) Successor Lessor Trustee. Unless the Lease shall have been declared in
default pursuant to Section 16.1 thereof, the Owner Participant shall not
appoint, cause or allow to be appointed a successor to any Lessor Trustee under
the Trust Agreement without obtaining the prior written consent of the Lessee
(provided that if a Lease Event of Default has occurred and is continuing, no
such consent shall be required from the Lessee) and the Majority in Interest of
Holders of Notes, which consent shall not be unreasonably withheld, provided
that if the Lessee and/or the Majority in Interest of Holders of Notes has or
have not responded to the Lessor’s written notification to such Person of its
proposed successor within 10 Business Days of its receipt of such notice, then
such Person shall have been deemed to have accepted such proposed successor. The
Owner Participant shall (at the Lessee’s expense) cause any such successor
Lessor Trustee, simultaneously with its assumption of duties in such capacity,
to take all actions as may be reasonably requested by the Indenture Trustee, the
Loan Participants or the Lessee (including, without limitation, the filing of
financing statements) in order to establish, preserve, protect and perfect the
title of such successor trustee in and to the Undivided Interest and its rights
under this Agreement and the other Operative Documents and, so long as any Notes
are Outstanding, the mortgage and security interest of the Indenture Trustee in
the Indenture Estate granted or created under the Indenture and the Indenture
Trustee’s rights under this Agreement and the other Operative Documents, subject
only to Permitted Liens.

 

Participation Agreement

 

49



--------------------------------------------------------------------------------

(e) [Intentionally Omitted].

 

(f) Instructions to Lessor Trustee. The Owner Participant will not instruct or
otherwise direct the Lessor Trustee to take, or omit to take, any action in
violation of the express covenants and agreements of the Lessor Trustee in any
Operative Document.

 

(g) Termination/Amendment of Trust Agreement; Indenture.

 

(i) The Owner Participant covenants that it will not (A) amend, supplement or
otherwise modify the Trust Agreement (x) in a manner materially adverse to the
Indenture Estate without the prior written consent of the Indenture Trustee (so
long as the Lien of the Indenture has not been terminated or discharged) or (y)
prior to the Lease Termination Date, in a manner which will disturb the Lessee’s
rights under, the Lease, or otherwise adversely affect the Lessee’s rights, or
increase the Lessee’s obligations or liabilities, under any Operative Document
without the prior written consent of the Lessee, or (B) revoke or terminate, or
consent to the revocation or termination of, the Trust Agreement, or otherwise
waive compliance with any provision thereof (to the extent it will adversely
affect the Lessee, the Loan Participants or the Indenture Trustee) without the
prior written consent of the Lessee and of the Indenture Trustee (so long as the
Lien of the Indenture has not been terminated or discharged), as applicable.

 

(ii) Prior to the Lease Termination Date, the Indenture (including, without
limitation, Sections 4.05, 4.09, 5.09, 6.02 and 7.04 thereof) may not be
amended, waived, supplemented or modified to permit any action contrary to, or
which will disturb the Lessee’s rights under, the Lease, or otherwise adversely
affect the Lessee’s rights, or increase the Lessee’s obligations or liabilities,
under any Operative Document without the consent of the Lessee.

 

(h) Securities Act. Except in connection with a refunding under and pursuant to
the terms of Section 15, neither the Owner Participant nor any Person authorized
to act on its behalf, will take any action which would subject the issuance or
sale of any interest in the Trust Estate, the Indenture Estate, the Undivided
Interest or the Notes to the registration requirements of Section 5 of the
Securities Act.

 

11.2 Agreements of Trust Company and Lessor. The Trust Company covenants and
agrees with respect to Sections 11.2(a), 11.2(b) and to the extent set forth
therein with respect to it, 11.2(h) and the Lessor covenants and agrees with
respect to Sections 11.2(c), 11.2(d), 11.2(e), 11.2(f), 11.2(g) and, to the
extent set forth therein with respect to it, 11.2(h) that:

 

(a) Discharge of Liens. The Trust Company, in its individual or trust capacity,
will not create or permit to exist at any time, and will, at the Trust Company’s
cost and expense, promptly take such action as may be necessary duly to
discharge all Lessor’s Liens attributable to it on all or any part of the
Undivided Interest, the Trust Estate, the Indenture Estate, or title thereto or
any interest therein and shall promptly notify the Indenture Trustee of any
action so taken; provided, however, that the Trust

 

Participation Agreement

 

50



--------------------------------------------------------------------------------

Company shall not be required to remove any such Lessor’s Lien if the same is
being diligently contested in good faith by appropriate proceedings and so long
as such proceedings do not involve any material danger of (1) the sale,
forfeiture or loss of any part of the Platform, the Undivided Interest, the
Trust Estate or the Indenture Estate, or title thereto or any interest therein,
(2) interference with the use or disposition of any of the foregoing or any part
thereof, or title thereto or any interest therein, or (3) interference with the
payment of Rent. Except for the Owner Participant’s obligation pursuant to
Section 11.1(a), the Trust Company shall indemnify, protect, defend, save and
keep harmless the Lessee, the Owner Participant, the Loan Participants and the
Indenture Trustee from and against any and all Claims that may be imposed on,
incurred by or asserted against such Person or the Undivided Interest arising
out of or secured by any such Lessor’s Lien attributable to it.

 

(b) Change of Chief Place of Business, Etc. The Trust Company shall give notice
to the Lessee, the Owner Participant and the Indenture Trustee 10 days prior to
any change in its or the Trust Estate’s “location” (as such term is used in
Section 9-307 of the Uniform Commercial Code) or the office where the records
concerning the accounts, contract rights or general intangibles relating to the
transactions contemplated hereby are kept.

 

(c) Cooperation with Lessee. The Lessor or the Lessor Trustee, as the case may
be, shall, upon the reasonable request of the Lessee or the Indenture Trustee,
cooperate with the Lessee and the Indenture Trustee, at the Lessee’s expense, to
enable the Lessee to make the filings and recordings listed in Schedule 4.15(b),
including, without limitation, at any time and from time to time, upon the
request of the Lessee or the Indenture Trustee promptly and duly executing and
delivering any and all such further instruments, documents and financing
statements (and continuation statements related thereto) as the Lessee or the
Indenture Trustee may request in order to perform such covenants and to make
such filings and recordings.

 

(d) Notice of Transfer of Assets. The Lessor Trustee shall not transfer any of
the estates, properties, rights, powers, duties or trusts of the Lessor Trustee
to any successor trustee or to any additional or separate trustee under the
Trust Agreement without giving prior written notice of such transfer to the
Owner Participant, the Lessee and the Indenture Trustee in accordance with
Section 10.1 of the Trust Agreement.

 

(e) Certain Transfers, Termination. Except as expressly permitted or required
hereby or by the terms of any other Operative Document, subject to Section 16 of
the Lease, the Lessor will not transfer the Undivided Interest or any other
portion of the Trust Estate to any Person prior to the expiration or earlier
termination of the Lease pursuant to its terms, terminate the Trust Agreement or
distribute all or any part of the Trust Estate to any Person.

 

(f) Lessor’s Activities. The Lessor will not incur any indebtedness for money
borrowed, or enter into any other activity, except as contemplated by the
Operative Documents or as may be necessary or advisable to carry out its
obligations or enforce its rights thereunder. The Lessor will not enter into any
business or other activity other than

 

Participation Agreement

 

51



--------------------------------------------------------------------------------

the business of owning the Undivided Interest, the leasing thereof to the Lessee
and the carrying out of the transactions contemplated by this Agreement and the
other Operative Documents.

 

(g) Notice of Indenture Event of Default. Promptly after the Lessor has Actual
Knowledge that any Indenture Event of Default attributable to the Lessor has
occurred and is continuing, the Lessor shall deliver to the Lessee a notice of
such Indenture Event of Default which is not also a Lease Event of Default
describing the same in reasonable detail and, together with such notice or as
soon thereafter as possible, a description of the action that the Lessor has
taken, is taking or proposes to take with respect thereto; provided that the
Lessor shall not have any liability nor shall any Person have any rights as a
result of any failure to provide such notice. In the event that a Responsible
Officer of the Lessor Trustee shall have Actual Knowledge of an Indenture
Default or Indenture Event of Default or of an Event of Loss, such Responsible
Officer shall give prompt written notice thereof to the Owner Participant, the
Lessor, the Indenture Trustee and the Lessee.

 

(h) Securities Act. None of the Trust Company, the Lessor Trustee, the Lessor
nor any Person authorized by either the Trust Company, the Lessor Trustee or the
Lessor to act on its behalf will take any action which would subject the
issuance or sale of any interest in the Trust Estate, the Indenture Estate, the
Undivided Interest or the Notes to the provisions of Section 5 of the Securities
Act or require the qualification of the Indenture under the Trust Indenture Act.

 

(i) Notices. The Lessor Trustee shall, within 5 Business Days after the Lessor
Trustee’s receipt thereof, provide the Indenture Trustee with copies of all
notices, reports and other written communications it receives under the
Operative Documents.

 

11.3 Additional Agreement of the Loan Participants. Each Loan Participant
covenants and agrees that:

 

(a) Transfer of Notes. Any sale, transfer or assignment (including, without
limitation, a transfer pursuant to the exercise of remedies with respect to any
Note) by any Loan Participant of any Note or of all or any part of its interest
hereunder or under the Indenture shall be on the express condition that the
purchaser, transferee or assignee, as the case may be, shall agree to be bound
by the terms and provisions applicable to such Loan Participant contained in
this Agreement, the Notes and the Indenture. The acceptance by any Person of any
Note shall constitute such Person’s making of the representations and warranties
set forth in Section 7.1 and agreement to be bound by the terms and provisions
of this Agreement and the Indenture.

 

(b) Instructions to Indenture Trustee. No Loan Participant will instruct or
otherwise direct the Indenture Trustee to take, or omit to take, any action in
violation of the express covenants and agreements of the Indenture Trustee in
any Operative Document.

 

Participation Agreement

 

52



--------------------------------------------------------------------------------

11.4 Agreements of Indenture Trustee. The Indenture Trustee covenants and
agrees, as follows:

 

(a) Discharge of Liens. The Indenture Trustee, in its individual capacity, will
not create or permit to exist at any time, and will, at its own cost and
expense, promptly take such action as may be necessary to discharge, all of the
Indenture Trustee’s Liens on all or any part of the Undivided Interest, the
Trust Estate or the Indenture Estate, or title thereto or any interest therein.
The Indenture Trustee, in its individual capacity, shall indemnify, protect,
defend, save and keep harmless the Lessee, the Owner Participant, the Loan
Participants and the Lessor Trustee from and against any and all Claims imposed
on, incurred by or asserted against such Person arising out of any Indenture
Trustee’s Lien.

 

(b) Cooperation with Lessee. The Indenture Trustee shall, upon the reasonable
written request of the Lessee, the Owner Participant or the Lessor cooperate
with the Lessee, the Owner Participant and the Lessor, at the Lessee’s expense,
to enable the Lessee to perform the Lessee covenants contained in Section 10.6
and to make the filings and recordings listed in Schedule 4.15(b), including,
without limitation, at any time and from time to time, promptly and duly
executing and delivering any and all such further instruments, documents and
financing statements (and continuation statements related thereto) as the
Lessee, the Owner Participant or the Lessor may reasonably request in order to
perform such covenants and to make such filings and recordings.

 

(c) Original Lease. Except to the extent otherwise required by the Indenture,
the Indenture Trustee agrees that it will maintain possession of the original
executed counterpart of the Lease in order to preserve the perfection of the
Lien of the Indenture thereon.

 

(d) Performance of Obligations. The Indenture Trustee will perform and comply
with its duties and obligations under the Indenture, including those which, upon
satisfaction of any applicable conditions set forth therein, require payment or
the tendering of performance to the Lessee, the Lessor, or the Owner
Participant.

 

(e) Notices. The Indenture Trustee shall, within 5 Business Days after the
Indenture Trustee’s receipt thereof, provide each Loan Participant with copies
of all notices, reports and other written communications it receives under the
Operative Documents.

 

(f) Satisfaction of Conditions. In any instance under the Operative Documents
where a condition must be met to the “satisfaction” or the “reasonable
satisfaction” of, or be “acceptable” or “reasonably acceptable” to, or an
approval given involving judgment or discretion on the part of the Indenture
Trustee, the Indenture Trustee shall make such determination or take such action
at the written direction of the Majority in Interest of Holders of Notes.

 

Participation Agreement

 

53



--------------------------------------------------------------------------------

(g) Indenture Trustee Office. The Indenture Trustee covenants and agrees that
its corporate trust office for purposes of receiving payments payable to it or
the Loan Participants under the Operative Documents shall at all times be
located in Utah.

 

11.5 Confidentiality. Each of the parties hereto agrees that all matters
relating to this Agreement and the other Operative Documents and the
transactions contemplated hereby including all information delivered to any
Participant or its authorized representatives pursuant to the terms of the
Operative Documents or obtained in connection with an inspection of the
Platform, shall be kept strictly confidential, including, without limitation,
the substance of its commercial terms, and any disclosure of such matters shall
be made only with the prior written consent of the other parties hereto that are
affected by such disclosure. The Lessee agrees, on behalf of itself and its
Affiliates, that the obligations of each of the parties hereto in this Section
11.5 are several (and not joint or joint and several) obligations, it being
understood that none of the parties hereto shall in any way be liable for the
breach or purported breach of this Section 11.5 by anyone other than itself. The
obligations of each of the parties hereto under this Section 11.5 shall not
apply to any confidential information (i) that becomes part of the public domain
(through publication, the issuance of a patent disclosing such information or
otherwise) independently of any act of any such party that was prohibited by
this Section 11.5, or (ii) when identical or substantially similar information
is received by any of the parties hereto, without restriction as to its
disclosure or use, from a Person who, to the actual knowledge or reasonable
belief of such party, was not prohibited from disclosing such confidential
information by any duty of confidentiality arising by contract or law. Any
breach of this Section 11.5 by any party hereto shall not entitle the Lessee or
any Affiliate thereof to any right of setoff against any amounts due or to
become due to such party pursuant to any Operative Document. The obligations of
the Lessor Trustee and the Indenture Trustee under this Section 11.5 are in
their individual capacities. The obligations set forth in this Section shall
survive any termination or rescission of this Agreement and the other Operative
Documents. Without limiting the foregoing, nothing in this Section shall
prevent, or require the consent of any party to, any disclosure:

 

(a) required pursuant to an order under applicable laws, rules or regulations,
pursuant to an injunction, pursuant to a subpoena or other legal process,
pursuant to arbitration or as may otherwise be required or requested by any
Governmental Rule or Governmental Authority;

 

(b) to examiners or self regulatory organizations (including, without
limitation, the National Association of Securities Dealers’ or the National
Association of Insurance Commissioners), to any auditors, counsel, insurance
brokers or other independent experts, and to any prospective purchaser of any
Note or all or part of the Undivided Interest; provided, however, that prior to
any disclosure to any such prospective purchaser, such prospective purchaser
shall have executed a confidentiality agreement whereby such Person agrees to be
bound by the confidentiality restrictions contained in this Section 11.5;

 

(c) to Affiliates of such Person in the ordinary course of the disclosing
party’s normal administration of its officers;

 

Participation Agreement

 

54



--------------------------------------------------------------------------------

(d) to a prospective assignee or other transferee of such party’s interest that
has executed a confidentiality agreement whereby such assignee agrees to be
bound by the confidentiality restrictions contained in this Section 11.5;

 

(e) to Murphy and Dominion but, in each case, only to the extent deemed by the
Lessee or the Guarantor to be advisable or necessary for Murphy to perform its
obligations as Operator of the Platform pursuant to the Joint Operating
Agreement, provided that no disclosure may be made (except as otherwise provided
herein) under any circumstances to any such Person if such disclosure in any way
relates to: (i) any financial term or condition provided in any Operative
Document or otherwise relating to any party to the Operative Documents, (ii) any
terms or provisions relating to indemnification under Section 12, or (iii) any
of the terms, conditions or provisions of the Tax Indemnity Agreement (it being
understood that for purposes of this Section 11.5(e), the Lessee shall be
permitted to disclose all matters relating to the Lessee Bill of Sale, the Joint
Operating Agreement, the Federal Leases or the Support Agreement to Murphy and
Dominion, or to their respective successors in interest); or

 

(f) by any party or any of their respective officers, directors, employees,
accountants, attorneys and other advisors, agents and representatives to any and
all persons, without limitation of any kind, of the U.S. tax treatment and U.S.
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions and other tax analyses) that are provided to any of
them relating to such U.S. tax treatment and U.S. tax structure provided,
however, that no such person shall disclose any other information that is not
relevant to understanding the tax treatment and tax structure of the
transactions contemplated hereby (including the identity of any party and any
information that could lead another to determine the identity of any party), or
any other information to the extent that such disclosure could result in a
violation of any federal or state securities law.

 

Notwithstanding the foregoing, the Joint Operating Agreement, and any amendment
thereto, may be disclosed to any person by the Lessee or the Guarantor.

 

11.6 Assumption of Notes. Each of the Owner Participant, the Lessor, each Loan
Participant and the Indenture Trustee agrees that if, pursuant to Section 6.1(b)
or 7A of the Lease, the Lessee elects to purchase the Undivided Interest, the
Lessee may, so long as no Lease Default or Lease Event of Default shall have
occurred and be continuing, elect to assume the obligations of the Lessor under
the Notes and under the Indenture by giving notice of such election at least 90
days prior to the applicable purchase date in accordance with Section 3.04 of
the Indenture. In addition, if the Lessee elects to so assume, the Lessee shall
provide to the Indenture Trustee, each Loan Participant, the Lessor and the
Owner Participant the Officer’s Certificate required under Section 3.04(a) and
(b) of the Indenture and shall otherwise comply with the conditions set forth in
Section 3.04 of the Indenture applicable to it. In the event that the Relevant
Amendment becomes effective, this Agreement and the other Operative Documents
shall be deemed amended as provided in the Relevant Amendment and upon such
assumption the Lessor shall be released from all of its obligations under the
Operative Documents except as may be expressly provided in the Relevant
Amendment and the Lessor and the Owner Participant shall be satisfied as to form
and substance with such release.

 

Participation Agreement

 

55



--------------------------------------------------------------------------------

11.7 Financing Agent. Except with respect to Excepted Payments and Excepted
Rights, the parties hereto agree that, for so long as the Lien of the Indenture
is still in effect, the Indenture Trustee shall act as the “Financing Agent”
under the Joint Operating Agreement and the Consent and Agreement with respect
to the transactions contemplated by the Operative Documents, at the written
direction of the Majority in Interest of Holders of Notes. Thereafter the Lessor
shall act as the “Financing Agent” under the Joint Operating Agreement and the
Consent and Agreement.

 

11.8 Movement of Platform. The parties hereto agree and acknowledge that,
pursuant to the terms of the Joint Operating Agreement, the Platform shall not
be moved from the Contract Area to another location outside Block 338 in the
Contract Area without the consent of, among others, the Indenture Trustee (who
shall act with respect to such matter at the written direction of the Majority
in Interest of Holders of Notes) and the Owner Participant (which consent shall
be subject to the satisfaction of such conditions as each such Person may
reasonably require).

 

11.9 Tax Deferred Exchanges. From time to time, the Owner Participant may
propose to enter into an Exchange Transaction. Each of the parties hereto,
agrees to cooperate with the Owner Participant and take such action and deliver
such documents as the Owner Participant may from time to time reasonably require
in connection with the consummation of such Exchange Transaction; provided,
that, in the case of the Loan Participants, they are not, in the reasonable
judgment of the Majority in Interest of Holders of Notes, adversely affected
thereby and will not bear any expense or incur any liability in connection
therewith or as a result thereof, and that, in the case of all parties, no such
party will provide any assurance that any such Exchange Transaction proposed,
and documented as requested, by the Owner Participant will satisfy the
requirements for a tax-deferred exchange, the determination that the Owner
Participant’s proposed Exchanged Transaction will satisfy such requirements
being solely the responsibility of the Owner Participant. All reasonable costs
and expenses incurred by the parties hereto in connection with any proposed
Exchange Transaction shall be payable by the Owner Participant. If the parties
hereto consent to any action requested by the Owner Participant to be taken in
connection with any Exchange Transaction, the Lessor shall take such action. As
used herein, an “Exchange Transaction” shall mean the transfer by the Owner
Participant of the Undivided Interest (or any portion thereof) pursuant to
Section 13 of the Participation Agreement, and the acquisition of a replacement
property (or properties) by the Owner Participant, in a manner which the Owner
Participant believes will satisfy the requirements for tax-deferred exchanges of
property under Section 1031 or 1033 of the Code (including, without limitation,
through the transfer of properties, or contract rights thereto, to and from
certain intermediaries). The Lessor or the Owner Participant shall reimburse the
Lessee for all amounts paid to the Loan Participants or the Indenture Trustee in
respect of Claims in connection with any Exchange Transaction to which the
Lessee is required to indemnify any such Person in accordance with Section 12
(unless any such Claim is caused by the gross negligence or willful misconduct
of the Lessee).

 

Participation Agreement

 

56



--------------------------------------------------------------------------------

SECTION 12

 

INDEMNIFICATION

 

12.1 General Indemnification. (a) Indemnification. The Lessee agrees whether or
not any of the transactions contemplated hereby are consummated, to indemnify,
protect, save and keep harmless each Indemnitee, on an After-Tax Basis, from and
against any and all Claims that may be imposed on, incurred by or asserted
against any Indemnitee (or in the case of a Claim described in clause (viii)
below, the Owner Participant only) (whether because of an action or omission by
such Indemnitee or otherwise and whether or not such Indemnitee shall also be
indemnified as to any such Claim by any other Person), in any way relating to or
arising out of (i) the Platform or the Undivided Interest or any part thereof,
(ii) the Operative Documents or the transactions contemplated thereby (including
the exercise of remedies thereunder), any Acceptable Letter of Credit or the
issuance, redemption, refunding, refinancing or prepayment of the Notes
(including Claims arising under the Securities Act with respect to any offering
of any Notes or any other securities issued in connection therewith) or the
making of any investment (including the Investment) in the Platform or the
Undivided Interest, payments made pursuant to any thereof or the enforcement by
any Indemnitee of any of its rights under the Operative Documents, or any other
transaction contemplated by the Operative Documents, including the giving or
withholding by such Indemnitee of any future amendments, supplements, waivers or
consents with respect thereto (whether or not entered into), including, any
amendment, supplements, waivers or consents resulting from any workout,
restructuring or similar proceedings, (iii) the manufacture, financing,
refinancing, design, construction, inspection, purchase, ownership, acquisition,
acceptance, rejection, delivery, nondelivery, possession, transportation, lease,
sublease, mortgaging, granting of a security interest in, preparation,
installation, condition, transfer of title, rental, use, operation, storage,
maintenance, modification, alteration, repair, assembly, sale, return,
registration, abandonment or other application or disposition of all or any part
of the Platform, the Working Interest or the Undivided Interest or any interest
therein, including, without limitation, (A) Claims or penalties arising from any
violation of any Governmental Rule with respect to the Lessee, the Platform, the
Undivided Interest or the transactions contemplated by the Operative Documents
or liability in tort (strict or otherwise), including Environmental Laws, (B)
loss of or damage or purported loss or damage to any property or the environment
(including, without limitation, all Claims associated with remediation,
response, removal, corrective action, clean-up, Remedial Action, treatment,
compliance, restoration, abatement, encapsulation, containment, regeneration,
monitoring, sampling, investigation, assessment, financial assurance, natural
resource damages, damages for loss of substantial use of natural resources,
damages for loss of taxes, royalties, rents, fees or profits due to the injury,
destruction or loss of real property, personal property, or natural resources,
the protection of wildlife, aquatic resources and organisms and vegetation, the
interference with or contamination of any wetland or body of water (whether
surface or subsurface) or aquifer) and any relevant mitigative action under any
Environmental Law and any Claims resulting from or relating to the existence or
presence of any Hazardous Material, oil, petroleum or natural gas, at, in, or
under the Platform, any parts thereof, or any undivided interest therein, or the
Release, emission or discharge of any Hazardous Material, oil, petroleum or
natural gas into the environment (including air, water vapor, surface water,
ground water, and land (whether surface or subsurface)) or death or injury to
any Person, (C) latent or other defects, whether or not discoverable, and (D)
any claim for patent, trademark or copyright infringement,

 

Participation Agreement

 

57



--------------------------------------------------------------------------------

(iv) any breach of or failure to perform or observe, or any other breach of or
failure to perform or observe, or any other non-compliance with, any covenant,
condition or agreement or other obligation to be performed by the Lessee or the
Guarantor under any Operative Document, or the falsity of any representation or
warranty of the Lessee or the Guarantor in any of the Operative Documents or in
any certificate delivered by the Lessee or the Guarantor (including, without
limitation, any costs and expenses incurred in connection with any Owner
Participant transfer under Section 13 that occurs while a Lease Event of Default
has occurred and is continuing), (v) the imposition of any Lien (or incurrence
of any liability to refund or pay over any amount as a result of any Lien) on
the Platform or the Undivided Interest or any part thereof (other than Owner
Participant’s Liens, Lessor’s Liens and Indenture Trustee’s Liens which are
solely attributable to such Indemnitee), (vi) any violation of Section 406(a) of
ERISA or Section 4975(c)(1)(A)-(D) of the Code as a result of the occurrence of
a prohibited transaction in connection with the transactions contemplated by the
Operative Documents, other than to the extent attributable to a breach by such
Indemnitee of its representation and warranty in Section 6.7 or Section 7, as
applicable; provided that Claims for indemnification under this clause (vi)
shall not be subject to any of the exclusions set forth in the following proviso
to this Section 12.1(a); (vii) the failure to provide any Acceptable Letter of
Credit or (viii) the Owner Participant Response; provided, however, except as
expressly set forth in clause (vi) above, the Lessee shall not be required to
indemnify any Indemnitee under this Section 12.1 for (1) any Claim in respect of
the Platform or the Undivided Interest to the extent attributable to acts,
events, circumstances or conditions which arise, occur or exist after (A) the
Lease Termination Date and payment of all amounts due and performance of all
obligations of the Lessee under the Operative Documents (and not otherwise
attributable to acts, events, circumstances or conditions arising, occurring or
existing during the Lease Term) and the return of the Undivided Interest or the
return of the Undivided Interest in connection with the exercise of remedies
upon the occurrence of a Lease Event of Default; provided, however, that if such
return is under conditions not in accordance with the Operative Documents,
without limiting the foregoing, the Lessee shall be liable for all Claims
directly or indirectly relating to or arising from the breach of such return
conditions or (B) the Lessee’s or a third party’s purchase of the Lessor’s
right, title and interest in and to the Undivided Interest and payment in full
of the applicable purchase price provided for under the Operative Documents and
payment of all other amounts due and performance of all obligations then or
thereafter arising under the Operative Documents (except, in each case, to the
extent that such Claim relates to any such act, event, circumstance or condition
which arises, (including the exercise by any Indemnitee of its remedies under
the Operative Documents) prior to or simultaneously with the occurrence of the
events described in clause (A) or (B)); (2) any Claim to the extent resulting
from the willful misconduct, gross negligence, misrepresentation or breach of
contract of such Indemnitee (unless (A) such willful misconduct, gross
negligence, misrepresentation or breach of contract is caused solely by any
Lessee Person or (B) such willful misconduct, gross negligence,
misrepresentation or breach of contract is imputed to such Indemnitee by reason
of its interest in the Undivided Interest), (IT BEING THE INTENT OF THE PARTIES
THAT THE EXCLUSION IN THIS CLAUSE (2) DOES NOT EXCLUDE INDEMNIFICATION RESULTING
FROM SUCH INDEMNITEE’S OWN NEGLIGENCE), (3) any Transaction Expense (other than
any Transaction Expense that the Lessee is obligated to pay pursuant to Section
2.9), (4) in the case of (A) Claims under the Indenture in respect of the Lessor
Trustee, any Claim to the extent expressly provided under the Indenture to be
paid or borne by the Lessor Trustee at its own

 

Participation Agreement

 

58



--------------------------------------------------------------------------------

expense and for which the Lessor Trustee is expressly not entitled to indemnity
or reimbursement from the Lessee and (B) Claims in respect of any other
Indemnitee, any other expense or Claim to the extent expressly provided under
any of the Operative Documents to be paid or borne by such Indemnitee at its own
expense or for which such Indemnitee is expressly not entitled to indemnity or
reimbursement from the Lessee, (5) any Claim to the extent resulting from the
offer, sale, disposition or transfer by such Indemnitee of all or part of its
interest in the Undivided Interest, the Notes (other than Claims arising from
the post-Closing Date private offering of the Notes, to the extent provided for
in the indemnification provisions of the SG Commitment Letter (except for the
out-of-pocket costs and expenses of the initial Loan Participant and its
Affiliates in connection with such offering)) or the Trust Estate (it being
understood that this clause (5) shall not limit the rights of a Transferee to
indemnity under Section 12.1), other than any such offer, sale, transfer or
disposition (A) made in connection with the exercise of remedies while a Lease
Event of Default is continuing, (B) in connection with an Event of Loss or any
replacement, removal, destruction, damage, theft, governmental taking,
confiscation, seizure, requisition of or to the Undivided Interest or any part
thereof, (C) pursuant to Section 6 or 7 of the Lease or Section 16 of this
Agreement, (D) made to the Lessee or to any other Person at the written request
of the Lessee or (E) otherwise expressly required by the Operative Documents,
(6) any Claim to the extent resulting from a breach by such Indemnitee of any of
its representations, warranties or covenants in any of the Operative Documents
or in any Officer’s Certificate delivered by it pursuant thereto or to the
extent resulting from a violation of law by such Indemnitee (other than any
violation caused by any Lessee Person or imputed to an Indemnitee solely by
reason of its interest in the Undivided Interest), unless such violation of law
or breach is the result of or attributable to the failure of any other party to
comply with its obligations under any Operative Document (other than, in the
case of the Owner Participant, such a failure by the Lessor Trustee as a result
of the written direction or instruction of the Owner Participant in violation of
the Operative Documents and, in the case of any Loan Participant, such a failure
by the Indenture Trustee as a result of the direction or instruction of (or a
vote or consent in favor of such direction or instruction by) such Loan
Participant), (7) any Claim for Taxes (other than Taxes resulting from
violations of ERISA or the Code referred to in clause (vi) preceding this
proviso or Taxes required to be paid to indemnify such Indemnitee under this
Section 12.1 on an After-Tax Basis) whether or not the Lessee is obligated to
indemnify for such Taxes under Section 12.2 or the Tax Indemnity Agreement, (8)
any Claim to the extent resulting solely from any Indenture Event of Default
except to the extent caused by or attributable to a Lease Default or Lease Event
of Default, (9) with respect to the Lessor Trustee, the Trust Company, and the
Owner Participant, any Claim to the extent resulting from the indemnity given by
the Owner Participant pursuant to Section 6.3 of the Trust Agreement or any
indemnification pursuant thereto, except to the extent that the Indemnitee under
such Section 6.3 would be otherwise entitled to indemnification from the Lessee
under this Section 12.1, (10) in the case of any Indemnitee other than the Owner
Participant, to the extent attributable to the failure on the part of the
Indenture Trustee or the Lessor Trustee, as the case may be, to distribute in
accordance with the Indenture or the Trust Agreement, as the case may be, any
amounts received and distributable by it thereunder, (11) in the case of the
Owner Participant, to the extent attributable to the failure on the part of the
Lessor Trustee to distribute in accordance with the Trust Agreement any amounts
received and distributable by it thereunder, (12) any Claim to the extent
resulting from the imposition of any Lien which such Indemnitee is required to
discharge pursuant to any Operative Document (including for purposes of this
clause (12) any

 

Participation Agreement

 

59



--------------------------------------------------------------------------------

Lien which such Indemnitee would be required to discharge but for the proviso
set forth in Section 11.1(a) or 11.2(a)), (13) any Claim to the extent
attributable to any future amendment or supplement to any Operative Document,
other than such as have been requested or consented to by the Lessee or the
Guarantor, and other than such as are expressly required by any Operative
Document or such as are required or provided for in order to comply with any
Governmental Rule or such as result from any workout, restructuring or similar
proceeding relating to any Lease Event of Default, (14) any Claim (except to the
extent expressly provided in the definition thereof) for an ordinary and usual
operating or overhead expense of such Indemnitee, and (15) any Claim of the
Owner Participant, the Lessor or the Lessor Trustee attributable to an Exchange
Transaction which is attributable to the Owner Participant, the Lessor or the
Lessor Trustee (it being understood that for purposes of this Section
12.1(a)(15) an Exchange Transaction shall not include a transfer that occurs (i)
while a Lease Event of Default is continuing or (ii) pursuant to any
replacement, removal or repair by the Lessee of all or any portion of the
Platform). The obligation to provide indemnities in accordance with the terms of
this Section 12.1 shall survive the termination of the Lease or any other
Operative Document or the sale or transfer by the Owner Participant of its
Beneficial Interest.

 

(b) Notices. If the Lessee shall obtain Actual Knowledge of any action, suit,
proceeding or written notice of any Claim indemnified against under this Section
12.1, the Lessee shall give prompt notice thereof to the appropriate Indemnitee
or Indemnitees, as the case may be, and if any Indemnitee shall obtain Actual
Knowledge of any action, suit, proceeding or written notice of any Claim
indemnified against under this Section 12.1, such Indemnitee shall give prompt
notice thereof to the Lessee, if Lessee has not already provided such notice to
such Indemnitee, provided that the failure of such Indemnitee to so notify the
Lessee shall not result in any liability to such Indemnitee and shall not affect
the Lessee’s indemnification obligations under this Section 12.1 to such
Indemnitee except to the extent of any increase in the amount of such Claim
resulting from such failure or to the extent the Lessee is materially adversely
affected in its ability to contest such Claim as a result of such failure.

 

(c) Contests. Subject to the rights of insurers under policies of insurance
maintained pursuant to Section 13 of the Lease, the Lessee shall have the right,
at its sole cost and expense, to investigate, and the right, in its sole
discretion, to defend or contest by appropriate proceedings or compromise, any
Claim for which indemnification is sought under this Section 12.1, and the
Indemnitee shall cooperate, at the Lessee’s expense, with all reasonable
requests of the Lessee in connection therewith (except that no Indemnitee shall
be required to provide any information requested by the Lessee that is in
violation of any Governmental Rule or any confidentiality restriction applicable
to such Indemnitee and, in all cases, shall exclude any tax return or material
related to the calculation of Owner Participant’s Net Economic Return); provided
that the Lessee shall not have the right without the consent of the Indemnitee
to defend, contest or compromise any Claim with respect to such Indemnitee (i)
if a Significant Lease Default or Lease Event of Default shall have occurred and
be continuing or if after the commencement of such contest rights by the Lessee,
a Significant Lease Default or Lease Event of Default shall have occurred and be
continuing and the Indemnitee shall have notified the Lessee that such right has
been withdrawn, (ii) if such proceeding involves any material danger of the
sale, forfeiture or loss of the Undivided Interest or any part thereof, or (iii)
if such Claim involves the possibility of criminal sanctions or criminal
liability or a reasonable possibility of material civil penalty to such
Indemnitee, in which event the Indemnitee shall be entitled to control and
assume

 

Participation Agreement

 

60



--------------------------------------------------------------------------------

responsibility for the defense of such Claim at the expense of the Lessee,
provided that there shall only be one common counsel for all Loan Participants
and the Indenture Trustee and one common counsel for the Lessor and the Owner
Participant, unless in each case any such Person reasonably determines that an
actual or potential conflict of interest exists; provided further that the
Lessee shall acknowledge in writing its obligation to indemnify such Indemnitee
as a condition to assuming control of such contest, provided that such
acknowledgment of obligation to indemnify will not be binding if the contest is
resolved in a manner which indicates that the Lessee would not be liable in the
absence of such acknowledgment. The Lessee will provide the Indemnitee with such
information not within the control of such Indemnitee, as is in the Lessee’s
control or is reasonably available to the Lessee, which such Indemnitee may
reasonably request and shall otherwise cooperate with such Indemnitee so as to
enable such Indemnitee to investigate or defend any Claim. The Lessee, at its
expense, shall keep the Indemnitee which is the subject of such proceeding fully
apprised of the status of such proceeding and shall provide such Indemnitee with
all information with respect to such proceeding as such Indemnitee shall
reasonably request. In the event an Indemnitee has assumed control of any such
proceeding, it, at the Lessee’s expense, shall keep the Lessee fully apprised of
the status of such proceeding and shall provide the Lessee with all information,
including the receipt of all settlement offers, with respect to such proceeding
as the Lessee shall reasonably request. If the Lessee or the insurers under a
policy of insurance maintained by the Lessee undertake the defense of an
Indemnitee with respect to a Claim, no additional legal fees or expenses of such
Indemnitee in connection with the defense of such claim shall be indemnified
hereunder unless such fees or expenses were incurred at the request of the
Lessee or such insurers; provided that, if (i) in the opinion of counsel to such
Indemnitee an actual or potential conflict of interest exists where it is
advisable for such Indemnitee to be represented by separate counsel or (ii) such
Indemnitee has been indicted or otherwise charged in a criminal complaint, or,
in the opinion of such Indemnitee such indictment or charge is possible, in
connection with a Claim not excluded by Section 12.1(a) and such Indemnitee
informs the Lessee that such Indemnitee desires to be represented by separate
counsel, the reasonable fees and expenses of such separate counsel shall be
borne by the Lessee. Subject to the requirements of any policy of insurance, an
Indemnitee may participate at its own expense in any judicial proceeding
controlled by the Lessee pursuant to the preceding provisions and such
participation shall not constitute a waiver of the right to receive the
indemnification provided in this Section 12.1. Notwithstanding anything to the
contrary contained herein, except as otherwise provided in the following
sentence, during the continuance of a Significant Lease Default or Lease Event
of Default, the Lessee shall not compromise any Claim without the consent of the
applicable Indemnitee, such consent not to be unreasonably withheld, unless such
Claim does not involve the possibility of criminal liability and is
simultaneously discharged. Notwithstanding anything to the contrary contained in
this Section 12.1, to the extent the defense or settlement of any non-criminal
Claim in respect of which an Indemnitee is entitled to indemnification hereunder
is governed by the terms of the Joint Operating Agreement, such defense or
settlement shall be governed by the Joint Operating Agreement; provided, that
the defense or settlement of such Claim in accordance with the Joint Operating
Agreement shall not limit the Lessee’s obligations to indemnify such Claim
pursuant to this Section 12.1.

 

(d) Subrogation. Upon payment in full of any Claim by the Lessee pursuant to
this Section 12.1 to or on behalf of an Indemnitee, the Lessee, without any
further action, shall be subrogated to any and all claims that such Indemnitee
may have in respect of the matters against which such indemnity was given (other
than Claims under any insurance policies maintained by

 

Participation Agreement

 

61



--------------------------------------------------------------------------------

such Indemnitee); provided that the Guarantor will not exercise any rights which
it may acquire by way of rights of subrogation under this Section 12.1(d) until
all of the obligations of the Lessee under the Operative Documents to which it
is a party have been indefeasibly paid in full. Such Indemnitee agrees to
cooperate, at the Lessee’s expense, with the Lessee and to execute such further
instruments reasonably requested by the Lessee to permit the Lessee to pursue
such Claims.

 

(e) Refunds. Upon receipt by any Indemnitee of a repayment or reimbursement of
all or any part of any Claim for which the Lessee shall have paid to any
Indemnitee or for which the Lessee shall have reimbursed any Indemnitee pursuant
to this Section 12.1, such Indemnitee shall pay to the Lessee, as promptly as
practicable after the receipt thereof, the amount of such repayment or
reimbursement plus the amount of any tax savings realized by such Indemnitee as
a result of such payment made to the Lessee, but not in excess of the amount of
all prior payments made by the Lessee pursuant to this Section 12.1 with respect
to such Claim less the amount of all prior refunds paid by such Indemnitee with
respect to such Claim pursuant to this subsection (e).

 

(f) Waiver. The Lessee hereby waives and releases any claim (except any claim
relating solely to the Indemnitee’s gross negligence or willful misconduct) now
or hereafter existing against any Indemnitee arising out of death or personal
injury to personnel of the Lessee (including it directors, officers, employees,
agents and servants), loss of damage to property of the Lessee or its
Affiliates, or the loss of use of any property of the Lessee or its Affiliates,
which may result from or arise out of the condition, use or operation of the
Platform during the Lease Term, including any latent or patent defect whether or
not discoverable.

 

12.2 General Tax Indemnification. (a)(1) Payment of Taxes. The Lessee agrees
that each payment of Rent pursuant to the Lease shall be free of all withholding
with respect to Taxes (other than Excluded Taxes), and in the event that the
Lessee shall be required by applicable law to make any such withholding for any
such payment, (x) Rent payable shall be increased so that after making all
required withholdings the Tax Indemnitee receives an amount equal to the Rent it
would have received had such withholdings not been made, (y) the Lessee shall
make any such withholdings and (z) the Lessee shall pay the full amount withheld
to the relevant taxing authority in accordance with applicable law. Each Tax
Indemnitee also agrees (subject to the proviso in Section 12.2(f)) to reimburse
the Lessee for any amounts withheld for which such Tax Indemnitee obtains a
credit or refund, within 30 days after receipt of such credit or refund.

 

(2) Indemnity. Except as provided in Section 12.2(b), the Lessee agrees to pay,
and to indemnify, protect, defend, save and keep harmless each Tax Indemnitee,
on an After-Tax Basis, whether or not any or all of the transactions
contemplated hereby are consummated in whole or in part, from and against any
and all taxes, impositions, fees, levies, assessments, duties, withholdings,
governmental claims or other charges of any nature whatsoever (together with any
related interest, fines, penalties or additions to tax), including, without
limitation, rental, income, withholding, sales, use, transfer, leasing, personal
property, excise, receipts, franchise, value-added, stamp, filing, recording,
documentation or license taxes, however imposed or asserted, by any United
States federal, state or local government or taxing authority (including any
possession or territory thereof) or any foreign government or taxing authority
or subdivision thereof, or

 

Participation Agreement

 

62



--------------------------------------------------------------------------------

any international taxing authority or any subdivision or taxing authority of any
thereof (all the foregoing being herein collectively called “Taxes” or,
separately, a “Tax”), upon or with respect to (i) the Platform, the Undivided
Interest or any portion thereof or interest therein, (ii) the acquisition,
purchase, sale, financing, leasing, subleasing, sub-subleasing and
sub-subsubleasing, ownership, maintenance, repair, redelivery, alteration,
insuring, control, use, operation, manufacture, assembly, delivery, possession,
repossession, location, storage, importation, exportation, refinancing,
refunding, transfer of title, registration, reregistration, transfer of
registration, return or other disposition thereof of all or any part of the
Platform, the Undivided Interest or any portion thereof or interest therein,
(iii) the rental payments (including, without limitation, all Base Rent and
Supplemental Rent), receipts or earnings arising from the Platform, the
Undivided Interest or any portion thereof or interest therein, or payable
pursuant to the Lease, or any other payment or right to receive payment pursuant
to the Operative Documents (including, without limitation, any payment of
principal, interest, Swap Breakage Amount, discount or premium on or with
respect to the Notes), (iv) any modification or replacement, removal or repair
of the Platform or a Component or Replacement Component, (v) the Joint Operating
Agreement or any of the other Operative Documents and any other documents
contemplated hereby or thereby and amendments and supplements thereto, or the
issuance, refunding, refinancing or resetting of the Notes or any other document
executed and delivered in connection with the consummation of the transactions
contemplated by the Operative Documents or the interest of any Tax Indemnitee in
any of the foregoing, or the execution, amendment issuance or delivery of any of
the foregoing, (vi) the Indenture Estate or Trust Estate or the property, or the
income or other proceeds received with respect to the property, held by the
Indenture Trustee under the Indenture or the Lessor Trustee under the Trust
Agreement, or (vii) otherwise arising out of, with respect to, or in connection
with the transactions contemplated by the Joint Operating Agreement or the
Operative Documents.

 

(b) Exclusions from General Tax Indemnity. Each of the following shall
constitute an Excluded Tax for purposes of Section 12.2(a)(1), and the
provisions of Section 12.2(a)(2) shall not apply to, and the Lessee shall have
no liability to a Tax Indemnitee under Section 12.2(a)(2) with respect to:

 

(1) Taxes (other than such Taxes that are sales, use, rental, property, stamp,
document filing, license, ad valorem, value added, franchise, privilege, doing
business Taxes or Taxes imposed by way of withholding on the gross income of a
Tax Indemnitee) imposed on a Tax Indemnitee that are capital gains Taxes, excess
profits Taxes, minimum and/or alternative minimum Taxes, accumulated earnings
Taxes, personal holding company Taxes, succession Taxes, estate Taxes, or Taxes
imposed on, based on or measured by, gross or net income, receipts, capital, or
net worth of such Tax Indemnitee which are imposed by the United States or any
state, local, or other taxing authority within the United States; provided that
this exclusion shall not apply to any increase in Taxes imposed by a
jurisdiction to which the Platform, or any portion thereof, is relocated during
the Lease Term;

 

(2) Taxes on a Tax Indemnitee, including, without limitation, sales and transfer
Taxes, that result from any voluntary or involuntary transfer by such Tax

 

Participation Agreement

 

63



--------------------------------------------------------------------------------

Indemnitee whether by operation of law or otherwise of any interest in the
Undivided Interest, the Trust Estate, the Lease or any portion of any of the
foregoing, or any interest arising out of the Operative Documents or the Notes;
provided, however, that this Section 12.2(b)(2) shall not apply to any transfer
that (A) with respect to any Participant, and its respective Affiliates,
officers, directors, agents, and employees, occurs after a Lease Event of
Default has occurred and is continuing, or, in the case of any other Tax
Indemnitee, relates to the exercise of remedies in connection with a Lease Event
of Default; (B) results from an Event of Loss or from any other destruction,
damage, theft, or governmental taking, confiscation, seizure, or requisition of
or to the Platform or any material part thereof that does not yet constitute an
Event of Loss; (C) is required by the Operative Documents; (D) is made to the
Lessee or another Person at the Lessee’s direction; (E) results from the
replacement or removal of all or any part of the Undivided Interest; or (F)
occurs on the Closing Date in connection with the consummation of the
transactions contemplated by the Operative Documents;

 

(3) Taxes imposed by any jurisdiction on a Tax Indemnitee solely as a result of
its activities in such jurisdiction unrelated to the transactions contemplated
by the Operative Documents;

 

(4) Taxes on a Tax Indemnitee that result from (A) the willful misconduct, gross
negligence, or fraud of such Tax Indemnitee (IT BEING THE INTENT OF THE PARTIES
THAT THE EXCLUSION IN THIS CLAUSE (4) DOES NOT EXCLUDE INDEMNIFICATION RESULTING
FROM SUCH TAX INDEMNITEE’S OWN NEGLIGENCE) or (B) the breach or inaccuracy by
such Tax Indemnitee of any of its representations, warranties or covenants and
the failure to perform or observe any agreement under the Operative Documents,
unless any such breach, inaccuracy or failure is caused by or results from any
act, failure to act, or breach of representation, warranty, or covenant by any
Lessee Person or any other party to the Operative Documents or the Joint
Operating Agreement;

 

(5) Taxes on a Tax Indemnitee that result from (A) the failure of such Tax
Indemnitee to file tax returns properly and on a timely basis or to claim a
deduction or credit to which it is entitled or (B) the failure of such Tax
Indemnitee to comply with certification, reporting or other similar requirements
of the jurisdiction imposing such Tax; provided, however, that the exclusions
set forth in subclauses (A) and (B) shall not apply if any such failure is the
result of (x) the failure of the Lessee to (I) perform its obligations under
Section 12.2(c) or to perform its duties and responsibilities pursuant to any of
the Operative Documents or the Joint Operating Agreement, (II) timely and
properly notify such Tax Indemnitee of the applicable filing, certification,
reporting or other similar requirements (including the availability of any
deduction or credit other than with respect to any Taxes described as not
indemnifiable in Section 12.2(b)(1)), or (III) provide reasonable assistance in
complying with any such requirement; or (y) a determination by the Owner
Participant in good faith that taking any action required in clause (A) in order
to obtain a deduction or credit or (B) of this subsection, and in either case,
which action is not otherwise required by law could result in any unindemnified
adverse consequences or risk of unindemnified adverse consequences to the
Lessor, the Lessor Trustee, the Trust Estate, or the Owner Participant or its
respective Affiliates, officers, directors, agents or employees;

 

Participation Agreement

 

64



--------------------------------------------------------------------------------

(6) Taxes which are attributable to any period or circumstance occurring after
the expiration or earlier termination of the Lease, except to the extent such
Taxes would not have been incurred but for or are attributable to (A) a Lease
Event of Default, (B) a failure of the Lessee to fully discharge its obligations
under the Operative Documents, or (C) Taxes imposed on or with respect to any
payments that are due after the expiration or earlier termination of the Lease
and which are attributable to a period or circumstance occurring prior to or
simultaneously with such expiration or earlier termination;

 

(7) Taxes on the Lessor Trustee or the Indenture Trustee which are based on or
measured by fees or compensation received by the Lessor Trustee for acting as
Lessor Trustee under the Trust Agreement or the Indenture Trustee for acting as
Indenture Trustee under the Indenture;

 

(8) Taxes on a Tax Indemnitee to the extent such Taxes would not have been
imposed if such Tax Indemnitee were a United States person for United States
federal income tax purposes (except if such Tax Indemnitee first becomes a Tax
Indemnitee during the existence of a Lease Event of Default);

 

(9) any Tax that is being contested in accordance with the provisions of Section
12.2(e) during the pendency of such contest, but only for so long as such
contest is continuing in accordance with such Section and payment is not
otherwise required pursuant to such Section;

 

(10) Taxes on a Tax Indemnitee as to which such Tax Indemnitee fails to comply
with its contest obligations under Section 12.2(e) but only to the extent such
failure precludes a contest and the Lessee has a reasonable basis for such
contest;

 

(11) any Taxes imposed on a transferee or subsequent transferee to the extent of
the excess of such Taxes over the total amount of the Taxes of the same or
similar nature that would have been imposed had there not been a transfer by the
initial Tax Indemnitee after the Closing Date (except in the case of a transfer
by the Owner Participant or the Lessor which is described in clauses (A), (B),
(C) or (E) of Section 12.2(b)(2) above) of (i) an interest in the Undivided
Interest, or of a beneficial interest in the Trust Estate or any portion of any
of the foregoing, or (ii) any interest arising under any Operative Document or
any Note;

 

(12) Taxes which have been included in Lessor’s Cost;

 

(13) Taxes imposed on any party to the Tax Indemnity Agreement that are United
States federal net income Taxes of such party including any Taxes which are the
subject of the Tax Indemnity Agreement;

 

(14) Taxes imposed on the Lessor, the Lessor Trustee or the Owner Participant
resulting from a Lessor’s Lien or an Owner Participant’s Lien, respectively;

 

Participation Agreement

 

65



--------------------------------------------------------------------------------

(15) Taxes imposed on a Tax Indemnitee resulting from an amendment to an
Operative Document to which such Tax Indemnitee is a party which amendment is
not consented to by the Lessee in writing or required by the Operative Documents
(unless such amendment occurs as the result of a Lease Event of Default);

 

(16) any Tax (other than a Tax imposed on the Owner Participant, the Lessor or
the Lessor Trustee) in the nature of an intangible tax, or similar tax upon or
with respect to the value of the interest of the Indenture Estate, as the case
may be, in any of the Notes imposed by any government or taxing authority;

 

(17) To the extent indemnified under Section 12.1(a)(vii), Taxes resulting from
any violation of ERISA or Section 4975 of the Code; or

 

(18) any Tax imposed by way of withholding on the gross income of a Tax
Indemnitee by a U.S. federal, state or local jurisdiction unless, and to the
extent, such Tax is attributable to (i) the Lessee, any Person acting on behalf
of the Lessee, or any person using the Undivided Interest (other than the Owner
Participant or the Lessor) or relocating the Platform, or any portion thereof,
to such jurisdiction; (ii) the Platform’s location on the Closing Date if other
than the location certified by the Lessee on the Closing Date; or (iii) a change
in applicable treaty or law on or after the closing Date; provided that this
exclusion shall not apply to Taxes (i) that are sales, use, rental, property,
stamp, document filing, license, ad valorem, value added, franchise or doing
business Taxes or (ii) which are imposed upon a Tax Indemnitee (A) which
acquired its interest in the overall transaction contemplated by the Operative
Documents pursuant to a transfer from a Tax Indemnitee during the existence of a
Lease Event of Default or (B) as the result of a Lease Event of Default.

 

If the Lessee is required to pay any indemnity hereunder on an After-Tax Basis,
none of the exclusions in Section 12.2(b)(1) through (18) above shall be read to
exclude any Taxes that are necessary to pay such indemnity on an After-Tax
Basis. Notwithstanding anything contained herein or any other Operative Document
to the contrary, Lessee acknowledges and agrees to indemnify and hold harmless
the Owner Participant, the Lessor and the Lessor Trustee (in their respective
trust and individual capacities) on an After-Tax Basis against any and all
withholding Taxes (inclusive of any interest and penalties imposed for any
failure to timely withhold such Taxes) imposed on or with respect to any amounts
paid to a Loan Participant or any successor, assignee or Affiliate thereof, as
an indemnified Tax for purposes of this Section 12.2, unless such withholding is
a result of the Owner Participant, the Lessor or the Lessor Trustee not being a
United States person for United States federal income tax purposes. If a Tax
(including any related interest, fines, penalties or addition to Tax) (other
than, in the case of the Owner Participant, the Lessor and the Lessor Trustee,
withholding taxes referred to in the previous sentence) results from a breach or
inaccuracy of any Tax Indemnitee of any of its representations, warranties or
covenants, or the failure to perform or observe any agreements under the
Operative Documents, unless, in the case of the Owner Participant and its
respective Affiliates, officers, directors, agents and employees, any such
breach, inaccuracy or failure is caused by or results from any act, failure to
act or breach of representation, warranty or covenant, or the failure to perform
any agreement of any Lessee Person or any other party to the Operative Documents
or the Joint Operating Agreement and the Lessee is required to indemnify

 

Participation Agreement

 

66



--------------------------------------------------------------------------------

another Tax Indemnitee against the imposition of such Tax, then the Tax
Indemnitee whose breach or failure resulted in the imposition of such Tax shall,
within 30 days after receipt of notice of payment of the Tax and appropriate
payment documentation with respect thereto, pay to the Lessee an amount which
equals the amount paid by the Lessee with respect to or as a result of such Tax.
Notwithstanding any provision of the Operative Documents to the contrary, the
Lessee agrees (i) to indemnify and hold harmless each Tax Indemnitee on an
After-Tax Basis for any Taxes imposed by any United States federal, state or
local jurisdiction or by any non-United States jurisdiction in connection with,
resulting from or that would not have been imposed but for the removal of the
Platform or any portion thereof from United States territorial waters during the
Lease Term, whether or not such removal is permitted by the Operative Documents;
and (ii) to indemnify the Owner Participant against income, franchise and
withholding taxes (other than such taxes imposed by the U. S. Internal Revenue
Code) imposed by (x) any jurisdiction to which the Platform is relocated after
the Closing Date and (y) any jurisdiction in which the Platform is located on
the Closing Date if other than the location certified by the Lessee on the
Closing Date, in the case of either (x) or (y) only to the extent of the excess
of such taxes imposed by such jurisdiction over the amount that would have been
imposed by such jurisdiction had the Platform not been in such location.

 

The provisions of this Section 12.2(b) shall not apply to any Taxes imposed in
respect of the receipt or accrual of any payment made by the Lessee pursuant to
Section 12.1 hereof, this Section 12.2 or pursuant to the Tax Indemnity
Agreement.

 

(c) Reports. If any report, return, certification or statement is required to be
filed with respect to any Tax that is subject to indemnification under this
Section 12.2, the Lessee shall timely prepare and file the same (except for (i)
any report, return or statement relating to any net income Taxes described in
Section 12.2(b)(1), except that, in such case, the Lessee shall timely provide
information necessary to file such report, return or statement (but only to the
extent the Lessee collects and maintains such information in the ordinary course
of its operations if the relevant Tax Indemnitee otherwise collects and
maintains such information in the ordinary course of its operations) or (ii) any
other report, return, certification or statement which the Tax Indemnitee has
notified the Lessee that the Tax Indemnitee intends to prepare and file);
provided that such Tax Indemnitee shall have furnished the Lessee, at the
Lessee’s expense, with such information reasonably necessary to prepare and file
such returns as is within such Tax Indemnitee’s control. The Lessee shall either
file such report, return, certification or statement (so as to show the
ownership of the Undivided Interest for tax purposes in the Owner Participant or
the Lessor, as applicable) and send a copy of such report, return, certification
or statement to the Owner Participant and the Lessor, or, where not so permitted
to file, shall notify the Owner Participant and the Lessor of such requirement
within a reasonable period of time prior to the due date for filing (without
regard to any applicable extensions) and prepare and deliver such report,
return, certification or statement to the Owner Participant and the Lessor. In
addition, within a reasonable time prior to the time such report, return,
certification or statement is to be filed the Lessee shall, to the extent
permitted by law, cause all billings of such Taxes to be made to each Tax
Indemnitee in care of the Lessee, make payment thereof and furnish written
evidence of such payment. The Lessee shall furnish promptly upon written request
such data, records and documents as any Tax Indemnitee may reasonably require of
the Lessee to enable such Tax Indemnitee to comply with requirements of any
taxing jurisdiction arising out of such Tax Indemnitee’s participation in the
transactions contemplated by this Agreement, including, without limitation,
requirements relating to Taxes described in Section 12.2(b)(1).

 

Participation Agreement

 

67



--------------------------------------------------------------------------------

(d) Payments. Any Tax indemnified hereunder shall be paid directly when due to
the applicable taxing authority if direct payment is permitted, or shall be
reimbursed to a Tax Indemnitee on demand if paid by such Tax Indemnitee in
accordance herewith. Except as otherwise provided in this Section 12.2, all
amounts payable to a Tax Indemnitee hereunder shall be paid promptly in
immediately available funds, but in no event later than the later of (i) 10
Business Days after the date of such demand or (ii) 3 Business Days before the
date the Tax to which such amount payable hereunder relates is due or is to be
paid (ignoring extension of time) and shall be accompanied by a written
statement (which written statement shall, at the Lessee’s request, as long as
payment is not delayed, be verified by a nationally recognized independent
accounting firm mutually acceptable to the Lessee and the Tax Indemnitee, such
verification to be at the Lessee’s expense unless such accountants determine
that the amount payable by the Lessee is less than 90 percent of the amount
shown on such written statement, in which event such expense will be paid by the
Tax Indemnitee) describing in reasonable detail the Tax and the computation of
the amount payable. In the case of a Tax subject to indemnification under this
Section 12.2 which is properly subject to a contest in accordance with Section
12.2(e), the Lessee (1) shall be obligated to make any advances with respect to
such Tax whenever required under Section 12.2(e) and (ii) shall pay such Tax (in
the amount finally determined to be owing in such contest) on an After-Tax Basis
prior to the latest time permitted by the relevant taxing authority for timely
payment after a Final Determination.

 

(e) Contests; Refunds. (i) In the event a taxing jurisdiction makes a claim with
respect to any Tax for which the Lessee is liable under this Section 12.2 (a
“Tax Claim”), the Lessee may cause the applicable Tax Indemnitee to contest such
Tax Claim as set forth herein. In the event any Tax Indemnitee receives notice
of a Tax Claim or potential Tax Claim which is indemnifiable under this Section
12.2, such Tax Indemnitee (i) shall promptly notify the Lessee thereof, but the
failure to give such notice shall not diminish the Lessee’s obligation
hereunder, except to the extent that the Lessee’s right to contest such Tax
Claim or potential Tax Claim is foreclosed thereby and (ii) shall not take any
action with respect to such Tax Claim or potential Tax Claim without the consent
of the Lessee for 30 days after notifying the Lessee unless the failure to take
action could result in the imposition of penalties or fines or material danger
of sale, forfeiture or loss of, or the creation of any Lien on, the Platform or
the Undivided Interest or any portion thereof or interest therein. If requested
by the Lessee in writing within 30 days of receipt of such notice (or, if
sooner, on or before the last date upon which the contest of such Tax can
practicably be initiated in good faith, provided that the Tax Indemnitee’s
notice to the Lessee discloses such date), such Tax Indemnitee shall, provided
that (I) it has received an indemnity satisfactory to it whereby the Lessee
shall have agreed to pay and shall pay to such Tax Indemnitee on an After-Tax
Basis all reasonable costs, expenses, losses, legal and accountants’ fees and
disbursements, and all penalties, fines, additions to tax and interest in
connection with contesting such Tax Claim and (II) no Lease Event of Default or
Lease Default described in Section 15 (a), (b), (c), (f) or (g) of the Lease
shall have occurred and be continuing, and at the expense of the Lessee, contest
or permit the Lessee to contest the imposition of any Tax Claim by (1) resisting
payment thereof, if such Tax Indemnitee in its reasonable discretion determines
that there is a reasonable basis for doing so, (2) not paying the same except
under protest, if protest is necessary and proper, or (3) if payment shall be
made, using reasonable efforts to

 

Participation Agreement

 

68



--------------------------------------------------------------------------------

obtain a refund thereof in appropriate administrative and judicial proceedings;
provided, however, that (i) in no event will such Tax Indemnitee be required to
contest or permit a contest or continue to contest any Tax Claim unless such Tax
Indemnitee and the Owner Participant shall have reasonably determined that the
action to be taken will not result in (a) any material risk of sale, forfeiture
or loss of, or the creation of any lien (except if the Lessee shall have
adequately bonded such lien, or otherwise made provision to protect the
interests of such Tax Indemnitee and the Owner Participant in a manner
reasonably satisfactory to such Tax Indemnitee and the Owner Participant) on,
the Platform, the Undivided Interest, any part thereof or interest therein or
(b) any risk of criminal penalties and (ii) if such contest shall involve
payment of the Tax Claim, the Lessee shall have advanced to such Tax Indemnitee
the amount of such payment plus interest, penalties and additions to tax with
respect thereto on an interest-free basis, and shall indemnify the Tax
Indemnitee, on an After-Tax Basis, for any adverse tax consequences resulting
from such advance. If permitted by applicable law, the Lessee may contest, at
its own expense, the imposition of any Tax Claim if (i) the provisos in the
preceding sentence are satisfied, (ii) the Lessee shall have delivered to the
Tax Indemnitee a written acknowledgment of its liability under this Section 12.2
for such Taxes (provided, however, that the Lessee will not be bound by its
acknowledgment of liability if the contest is resolved on the basis of a written
decision of the adjudicator that clearly indicates the basis for the conclusion
that the Lessee has no liability under this Section 12.2 with respect to such
Tax, unless the Lessee’s conduct of the contest has materially prejudiced the
Tax Indemnitee), (iii) the participation of the Tax Indemnitee is not required,
(iv) no Tax return of the Tax Indemnitee is held open as a result of such
contest, (v) the Tax Indemnitee may not be reasonably viewed as having actual or
potential liability for Taxes not indemnifiable by the Lessee hereunder relating
to the contest (vi) the Tax Indemnitee has determined in good faith that
permitting the Lessee to control such contest will not otherwise materially
adversely affect the business affairs of the Tax Indemnitee and (vii) such
contest does not involve a Tax Claim with respect to net income Taxes, franchise
Taxes or Taxes imposed by way of withholding. In no event shall a Tax Indemnitee
be required to appeal an adverse judicial determination to the United States
Supreme Court. In any contest controlled by a Tax Indemnitee, the Tax Indemnitee
shall consult in good faith with the Lessee concerning the method and forum of
such contest, but the Tax Indemnitee shall retain the ultimate control over such
contest. The Lessee shall have control over any contest conducted by the Lessee
pursuant to the terms hereof but shall consult in good faith with the Tax
Indemnitee concerning the method and forum of such contest. The Lessee shall
keep the Tax Indemnitee fully informed as to the nature, conduct and results of
any contest conducted in the name of the Tax Indemnitee. Notwithstanding
anything contained in this Section 12.2 to the contrary, no Tax Indemnitee shall
be required to contest any Tax Claim unless such Tax Indemnitee shall have
received an opinion of such independent tax counsel as may be selected by the
Lessee and reasonably acceptable to the Tax Indemnitee, furnished at the
Lessee’s sole expense, to the effect that there is a reasonable basis for the
Tax Indemnitee to contest such Tax Claim. A Tax Indemnitee shall not make,
accept or enter into a settlement or other compromise with respect to any Taxes
indemnified pursuant to this Section 12.2 (which proceeding the Tax Indemnitee
is required to continue), or forego or terminate any such proceeding with
respect to Taxes indemnified pursuant to this Section 12.2, without the prior
written consent of the Lessee provided that the Lessee shall have acknowledged
that the contest is with respect to a Tax Claim that would result in a Tax
indemnifiable under this Section 12.2. Notwithstanding the foregoing, if a Tax
Indemnitee refuses to contest any Tax Claim or effects a settlement or
compromise of

 

Participation Agreement

 

69



--------------------------------------------------------------------------------

any such Tax that the Tax Indemnitee is required to contest or is required not
to settle or compromise or otherwise terminates any such contest in violation of
the terms hereof without such prior written consent of the Lessee (but not with
respect to any reasonable out-of-pocket costs and expenses incurred by the Tax
Indemnitee to contest such Tax Claim), such Tax Indemnitee shall be deemed to
have waived its right to any indemnity payment by the Lessee that would
otherwise be payable by the Lessee pursuant to this Section 12.2 in respect of
such Tax Claim and any other tax claim the contest of which may be effectively
precluded by such settlement or compromise, and shall have no further obligation
or liability to the Lessee with respect to such contest or settlement.
Notwithstanding anything contained in this Section 12.2 to the contrary, the Tax
Indemnitee shall not be required to contest any claim if the subject matter
thereof shall be of a continuing nature and shall have previously-been decided
adversely by a court of competent jurisdiction pursuant to the contest
provisions of this Section 12.2, unless there shall have been a change in law
(or interpretation thereof) or a change in facts after the date with respect to
which such previous contest shall have been decided, and the Tax Indemnitee
shall have received, at the Lessee’s expense, an opinion of independent tax
counsel selected by the Lessee and reasonably acceptable to such Tax Indemnitee
to the effect that as a result of such change in law (or interpretation thereof)
or a change in facts, there is substantial authority (applying the principles of
Section 6662 (d) of the Code and the Treasury Regulations thereunder) for the
position asserted by the Tax Indemnitee in such contest.

 

(ii) Upon receipt by any Tax Indemnitee of a repayment or refund of all or any
part of any Tax which the Lessee shall have paid for, or advanced to, such Tax
Indemnitee or for which the Lessee shall have reimbursed such Tax Indemnitee
pursuant to this Section 12.2, such Tax Indemnitee shall pay to the Lessee, as
promptly as practicable after the receipt thereof, the amount of such repayment
or refund plus any interest received by, or credited to, such Tax Indemnitee on
such amounts net of Taxes thereon plus the amount of any net tax savings
actually realized by such Tax Indemnitee as a result of the payment made to the
Lessee; provided, however, that: (A) such Tax Indemnitee shall not be obligated
to make such payment with respect to any net tax savings to the extent that the
amount of such payment would exceed (x) all prior indemnity payments (excluding
costs and expenses incurred with respect to contests) made by the Lessee with
respect to such Tax pursuant to this Section 12.2 and less (y) the amount of all
prior payments by such Tax Indemnitee to the Lessee hereunder with respect to
such Tax (but any such excess shall be applied against, and reduce pro tanto,
any future payment due such Tax Indemnitee pursuant to this Section 12.2); (B)
if there is (1) a subsequent loss of any such tax savings or refund realized by
the Tax Indemnitee or (2) a reduction of an amount otherwise payable to a Tax
Indemnitee hereunder as a result of any such tax savings or refund, such loss or
reduction shall be treated as a Tax for which the Lessee must indemnify such Tax
Indemnitee pursuant to this Section 12.2 without regard to the exclusions set
forth in Sections 12.2(b) and 12.2(c), other than the exclusions set forth in
Sections 12.2(b)(4)(A), (7) and (13); and (C) no payment shall be made by any
Tax Indemnitee while a Lease Event of Default shall have occurred and be
continuing.

 

(f) Tax Savings. If, by reason of any payment made to or for the account of a
Tax Indemnitee by the Lessee pursuant to this Section 12.2, such Tax Indemnitee
at any time realizes a reduction in any Taxes for which the Lessee is not
required to indemnify such Tax Indemnitee

 

Participation Agreement

 

70



--------------------------------------------------------------------------------

pursuant to this Section 12.2 and which was not taken into account previously in
computing such payment by the Lessee to or for the account of such Tax
Indemnitee, then such Tax Indemnitee shall promptly pay to the Lessee an amount
equal to such actual reduction in Taxes, plus the amount of any additional
reduction in Taxes of such Tax Indemnitee attributable to the payment made by
such Tax Indemnitee to the Lessee pursuant to this sentence. Notwithstanding the
previous sentence, (A) such Tax Indemnitee shall not be obligated to make such
payment with respect to any net tax savings to the extent that the amount of
such payment would exceed (x) all prior indemnity payments (excluding costs and
expenses incurred with respect to contests) made by the Lessee with respect to
such Tax pursuant to this Section 12.2 and less (y) the amount of all prior
payments by such Tax Indemnitee to the Lessee hereunder with respect to such Tax
(but any such excess shall be applied against, and reduce pro tanto, any future
payment due such Tax Indemnitee pursuant to this Section 12.2); (B) if there is
a (i) subsequent loss of any such tax savings or refund realized by the Tax
Indemnitee or any tax savings taken into account for purposes of determining
“After-Tax Basis” or (ii) a reduction of an amount otherwise payable to a Tax
Indemnitee hereunder as a result of any such tax savings or refund, such loss or
reduction shall be treated as a Tax for which the Lessee must indemnify such Tax
Indemnitee pursuant to this Section 12.2 without, regard to the exclusions set
forth in Sections 12.2(b) and 12.2(c), other than the exclusions set forth in
Sections 12.2(b)(4)(A), (7) and (13); and (C) no payment shall be made by any
Tax Indemnitee while a Lease Event of Default shall have occurred and be
continuing.

 

(g) Definition of Owner Participant. For purposes of this Section 12.2, the term
“Owner Participant” and the term Tax Indemnitee as applied to the Owner
Participant shall include any member of an affiliated group, within the meaning
of Section 1504 of the Code (or any successor provision thereof), of which the
Owner Participant is, or may become, a member, if consolidated, joint or
combined returns are filed for such affiliated group for federal, state or local
income tax purposes. The Owner Participant undertakes on behalf of such other
members of its affiliated group to perform or cause to be performed all
obligations of such affiliated group hereunder.

 

12.3 No Guaranty. Nothing in Section 12.1 or 12.2 shall be construed as a
guaranty by the Lessee of the useful life or residual value in the Undivided
Interest or as a guaranty of the Notes.

 

SECTION 13

 

TRANSFER OF OWNER PARTICIPANT’S INTEREST

 

13.1 Restrictions on Transfer. Without the prior written consent of, so long as
the Lease shall be in effect, the Lessee, and, so long as the Lien of the
Indenture shall be in effect, the Indenture Trustee, the Owner Participant shall
not, directly or indirectly, assign, convey or otherwise transfer (whether by
consolidation, merger, sale of assets or otherwise) any of its right, title or
interest in and to the Trust Estate, this Agreement, the Trust Agreement or any
other Operative Document except in accordance with the terms and conditions of
this Section 13; provided, however, and notwithstanding anything contained
herein to the contrary (but subject to the penultimate paragraph of Section
13.2), in the case of any transfer that occurs while a Lease Event of Default
shall have occurred and be continuing, (i) the conditions to transfer set forth
in

 

Participation Agreement

 

71



--------------------------------------------------------------------------------

Sections 13.2(a), (c) and (e) shall not apply, and (ii) (A) the conditions to
transfer set forth in Section 13.2(d) shall be modified such that the notice
requirements specified in clause (i) therein shall not apply and (B) the
conditions to transfer set forth in Section 13.2(f) shall be modified such that
the Lessee shall not be entitled to require that the opinion referred to in said
Section be in form and substance satisfactory to the Lessee.

 

13.2 Permitted Transfers. The Owner Participant may transfer all, but not less
than all, of its right, title and interest in and to the Trust Estate (whether
or not the same shall then have been pledged or mortgaged under the Indenture,
but subject to the Lien of the Indenture if then in effect) and in and to this
Agreement and the other Operative Documents to any Person (a “Transferee”) only
in compliance with and upon satisfaction of the following conditions (except as
otherwise provided in Section 13.1):

 

(a) the Transferee (i) shall be, or shall be an Affiliate of, a financial
institution, leasing company or other institutional investor that is not a
Competitor of the Lessee having a tangible net worth at the time of at least
$75,000,000 (or shall provide a guaranty in form and substance reasonably
satisfactory to the Lessee and the Indenture Trustee of all its obligations
under the Operative Documents to which it is a party by an entity having a
tangible net worth at the time of at least $75,000,000), or (ii) shall be an
Affiliate of the Owner Participant that either (x) has a tangible net worth of
at least $75,000,000 or (y) has its obligations under the Operative Documents
guaranteed by the Owner Participant (or if at the time of transfer the Owner
Participant’s obligations are guaranteed pursuant to an OP Guaranty by any OP
Guarantor which meets the foregoing tangible net worth requirement) pursuant to
a guaranty in form and substance reasonably satisfactory to the Lessee and the
Indenture Trustee;

 

(b) no such transfer shall violate any provision of, or create a relationship
which would be in violation of, any applicable Governmental Rules, including,
without limitation, applicable securities laws, any agreement to which the Owner
Participant or the Transferee is a party or by which it or any of its property
is bound or any Governmental Actions;

 

(c) the Transferee shall enter into an agreement substantially in the form of
Exhibit A;

 

(d) the transferring Owner Participant shall have provided 10 Business Days
prior written notice of such transfer to the Lessor, the Indenture Trustee, each
Loan Participant and the Lessee, which notice shall specify (i) such information
and be accompanied by evidence as shall be necessary, in the reasonable judgment
of the Owner Participant, to establish compliance with this Section 13 and
Section 12.7 of the Trust Agreement and (ii) the name and address (for the
purpose of giving notice as contemplated by the Operative Documents) of the
Transferee;

 

(e) the transferring Owner Participant shall pay or cause to be paid all
reasonable fees, out-of-pocket expenses, disbursements and costs (including,
without limitation, reasonable legal and other professional fees and expenses)
incurred by the Lessor, the Loan Participants, the Indenture Trustee or the
Lessee in connection with any

 

Participation Agreement

 

72



--------------------------------------------------------------------------------

transfer pursuant to this Section 13 (other than fees and expenses incurred by
any such Person in unsuccessfully challenging, through any action, suit or
proceeding, the Owner Participant’s right to make such transfer);

 

(f) the transferring Owner Participant or the Transferee shall have delivered to
the Lessor and the Lessee and, if the Lien of the Indenture shall then be in
effect, the Indenture Trustee, an opinion of counsel in form and substance
reasonably satisfactory to each of them, as to the due authorization, execution,
delivery and enforceability of the agreement referred to in clause (c) of this
Section 13.2 and any guaranty referred to in clause (a) of this Section 13.2,
and as to the matters referred to in clause (b) of this Section 13.2; and

 

(g) the Transferee shall be a “United States Person” as defined in the Code.

 

Anything contained herein to the contrary notwithstanding, if the transfer
occurs when a Lease Event of Default has occurred and is continuing, the
Transferee must not be insolvent, the Transferee must not be an affiliate of the
Owner Participant and the agreement effecting such transfer must contain
provisions having the same effect as Sections 1, 2(a), 3, 8 and 9 (other than
9(f)) of the form of assignment and assumption agreement attached hereto as
Exhibit A.

 

The Owner Participant shall be entitled to reasonably rely on any financial
statements, certificates or other documents delivered by any such Transferee in
connection with any transfer hereunder.

 

13.3 [Intentionally Omitted].

 

13.4 Effect of Transfer. From and after any transfer effected in accordance with
this Section 13, the Owner Participant making such transfer shall be released
from its liability hereunder and under the other Operative Documents to which it
is or is to be a party and under the Support Agreement in respect of any
obligations to be performed on or after the date of such transfer; provided,
that in no event shall any such transfer or assignment waive or release the
transferor from any liability on account of any breach existing immediately
prior to such transfer of any of its representations, warranties, covenants or
obligations set forth in the Operative Documents or for any fraudulent or
willful misconduct. Upon any transfer by the Owner Participant in accordance
with this Section 13, the Transferee shall be deemed an “Owner Participant” for
all purposes of the Operative Documents and each reference herein to the Owner
Participant making such transfer shall thereafter be deemed a reference to such
Transferee for all purposes. In addition, except in the case of a transfer to an
Affiliate of the Owner Participant in which Section l3.2(a)(ii)(y) shall apply,
upon any transfer made in accordance with this Section 13, the OP Guarantor, if
any, shall be released as to liability (except as to liability with respect to
which the transferor Owner Participant is not released as provided in the
proviso in the first sentence of this Section 13.4) in respect of any
obligations to be performed on or after the date of transfer. Any transfer that
is not in accordance with this Section 13 shall be a breach of this Agreement
and shall be null and void; provided that the failure by the transferring Owner
Participant to provide 10 Business Days prior written notice of a transfer in
accordance with Section 13.2(d) shall not constitute a breach of this Agreement
if such failure is cured within 5 days after the earlier of receipt by the Owner
Participant of written notice thereof from the

 

Participation Agreement

 

73



--------------------------------------------------------------------------------

Lessee or the date the Owner Participant obtains Actual Knowledge of such
failure; and provided further that the failure by the Owner Participant to pay
fees and expenses in accordance with Section 13.2(e) shall not constitute a
breach of this Agreement if such failure is cured within 5 days after the
earlier of receipt by the Owner Participant of written notice thereof from the
Lessee, the Lessor Trustee, the Loan Participants or the Indenture Trustee or
the date the Owner Participant obtains Actual Knowledge of such failure.
Anything to the contrary herein notwithstanding, if, after a Transferee has
become an Owner Participant, it is determined that such Transferee shall have
failed to comply with the conditions to transfer set forth in this Section 13,
such Transferee shall promptly cure any such failed condition(s) or transfer all
of its interest acquired hereunder to another Person so that such transfer shall
be in compliance with this Section 13.

 

SECTION 14

 

FINANCING FOR MODIFICATIONS

 

14.1 Financing for Modifications. The Lessee shall give the Lessor, the Owner
Participant and the Indenture Trustee any notice of a Modification to the
Platform which it wishes to finance as required pursuant to Section 11.6 of the
Lease. Upon receipt of such notice and so long as no Significant Default, Lease
Event of Default or Indenture Event of Default shall have occurred and be
continuing or would result from the proposed financing of such Modification, the
Owner Participant shall instruct the Lessor to finance all of the cost of the
Lessor’s Share of such Modification through the issuance of Additional Notes
under the Indenture, it being understood that the Owner Participant shall be
under no obligation to make an equity investment with respect to such Additional
Notes and no Loan Participant shall be under any obligation to purchase such
Additional Notes (provided that any such financing must be privately placed in
the United States and such private placement shall not be in reliance on Rule
144A under the Securities Act), on terms and conditions mutually acceptable to
the Owner Participant and the Lessee and upon satisfaction of the following
additional conditions:

 

(a) the documents, instruments, certificates and opinions evidencing and/or
delivered in connection with the Additional Notes shall be in form and substance
reasonably satisfactory to each Participant, and each purchaser of Additional
Notes shall be required to comply with the obligations of a Loan Participant
hereunder (including, without limitation, making the representations and
warranties and agreement under Section 7);

 

(b) the financing of the Additional Notes shall not cause a violation of any
Governmental Rules or Governmental Actions, and none of the Participants shall
become subject to any additional Governmental Rules after giving effect to such
Additional Notes;

 

(c) the ratio of the aggregate outstanding principal amount of the Notes, after
giving effect to such financing, to the Fair Market Sales Value of the Undivided
Interest, determined immediately after and taking into account the Modification
and such financing, shall not be greater than the ratio of the aggregate
original principal amount of the Notes to the original appraised Fair Market
Sales Value of the Undivided Interest, determined as of the Closing Date;

 

Participation Agreement

 

74



--------------------------------------------------------------------------------

(d) the aggregate amount of such Additional Notes shall not exceed the lesser of
(x) the cost of the relevant Modification and (y) the increase in the Fair
Market Sales Value of the Undivided Interest resulting from the relevant
Modification;

 

(e) the scheduled final maturity of the Additional Notes shall occur no earlier
than the scheduled final maturity of the Notes issued on the Closing Date and no
later than the end of the Initial Lease Term and the average life to maturity of
any of the Notes will not be different by more than 180 days from the average
life to maturity of the Notes on the date of original issuance thereof;

 

(f) (i) the Lessee has agreed in writing to indemnify the Owner Participant, on
an After-Tax-Basis, for any adverse tax consequences attributable to such
financing and (ii) the Owner Participant shall have received a “will” opinion
(in form and substance acceptable to the Owner Participant) that the Owner
Participant will (taking into account all Base Rent adjustments pursuant to
Article IV of the Lease) suffer no adverse tax consequences as a result thereof;

 

(g) the Base Rent, Base Termination Values, Fixed Price Purchase Amount,
Termination Values, and, in each case, the Allocated Rent and Section 467 Loan
Balance related thereto and Fixed Price Purchase Amount shall be appropriately
adjusted in accordance with Section 4 of the Lease; provided that on each
Termination Value Determination Date after the issuance of the Additional Notes,
the Equity Portion of Base Termination Values, Termination Values and Allocated
Rent and Section 467 Loan Balance related thereto not supported by the aggregate
amount that may be drawn on an Acceptable Letter of Credit shall not exceed on
each such date the equity portion of such spread before the issuance of the
Additional Notes;

 

(h) (i) the fees and expenses in respect of any such Additional Notes
(including, without limitation, the fees and expenses of counsel to each of the
parties hereto) shall be borne by the Lessee and (ii) there shall be no adverse
effect on the Owner Participant’s Net Economic Return;

 

(i) the issuance and sale by the Lessor of the Additional Notes shall be in
accordance with and subject to the conditions set forth in Section 2.08 of the
Indenture (including, without limitation, the condition that such Additional
Notes may not rank senior in any respect (but shall rank pari passu) to all
other Notes issued under the Indenture);

 

(j) the Production Handling Agreement shall have been amended to provide
sufficient revenues on a current basis in order to allow the Lessee to pay its
obligations as they come due;

 

(k) the Cash Flow Coverage Ratio, on a pro forma basis, for the prior four (4)
fiscal quarters ended immediately prior to the issuance of Additional Notes
shall not be less than 1.40 to 1.0, taking into account the first twelve (12)
months of principal amortization on the Additional Notes and accrued interest
thereon; and

 

Participation Agreement

 

75



--------------------------------------------------------------------------------

(l) the Participants, the Indenture Trustee, the Lessor and Lessor Trustee shall
have received either (x) an amendment and confirmation of the existing Guaranty
duly executed by the Guarantor or (y) a replacement guaranty from the Guarantor
in form and substance substantially the same as the Guaranty, in each case in
favor of the Participants, the Indenture Trustee, the Lessor and Lessor Trustee
whereby the Guarantor guarantees the obligations of the Lessee under the
Operative Documents then remaining in force and effect.

 

Notwithstanding anything contained herein to the contrary, there shall be no
more than one (1) financing in respect of Additional Notes during any calendar
year.

 

SECTION 15

 

REFUNDING OF NOTES

 

15.1 Refunding of Notes. Upon compliance with the terms and conditions of this
Section 15, including, without limitation, the satisfaction of the conditions
set forth in Section 15.2 and in Section 3.05(a) of the Indenture, the Lessee
shall have the right, at its option and expense, on two occasions prior to the
expiration of the Lease Term to cause the Lessor to refund or refinance (a
“Refunding”) all of the Notes then Outstanding (the “Refunded Notes”) through
the issuance and sale in the public or private market of one or more additional
series of Notes (the “Refunding Notes”), in an aggregate principal amount which
shall be equal to the unpaid principal amount of the Refunded Notes plus any
accrued and unpaid interest on the Refunded Notes not paid by the Lessee as
contemplated in clause (d) of this Section 15.1, the proceeds of such issuance
and sale to be applied to prepay or redeem the principal amount of such Refunded
Notes. The Lessee’s right to refund or refinance the Notes is subject to the
following conditions:

 

(a) (i) the fees and expenses of any such Refunding (including, without
limitation, any premium payable with respect to the Refunded Notes) shall be
borne by the Lessee on an After-Tax Basis and (ii)(A) there shall be no adverse
effect on the Owner Participant’s Net Economic Return, and (B) unless the Owner
Participant consents in its sole discretion, the scheduled final maturity of the
Refunding Notes shall occur no later than the scheduled final maturity of the
Refunded Notes;

 

(b) (i) the Lessee has agreed in writing to indemnify the Owner Participant, on
an After-Tax Basis, for any adverse tax consequences attributable to such
Refunding, in form and substance acceptable to the Owner Participant, and (ii)
the Owner Participant shall have received a “will” opinion (in form and
substance acceptable to the Owner Participant) that the Owner Participant will
(taking into account all Base Rent adjustments pursuant to Article IV of the
Lease) suffer no adverse tax consequences as a result thereof;

 

(c) the appropriate parties having entered into a note purchase agreement
providing for the issuance and sale by the Lessor on the date specified in such
agreement

 

Participation Agreement

 

76



--------------------------------------------------------------------------------

(for the purposes of this Section 15.1, the “Refunding Date”) of Refunding Notes
the proceeds of which shall be used to repay all of the outstanding Refunded
Notes on the Refunding Date;

 

(d) the Refunding shall occur only on a Base Rent Payment Date;

 

(e) the Lessor having entered into an agreement to provide for the securing
thereunder of the Refunding Notes in like manner as the Refunded Notes and/or
will enter into such amendments and supplements to the Indenture as may be
necessary to effect a Refunding under this Section 15.1;

 

(f) the identity of the Owner Participant having not been disclosed in offering
materials used in connection with such Refunding pursuant to a public offering
or a private offering under Rule 144A and each of the Owner Participant and
Lessor shall not: (i) incur liability as the “issuer”, “obligor” or
“underwriter” for Federal or state securities law purposes, or (ii) be the
“issuer”, “obligor” or “underwriter” for Federal securities law purposes, and
the offering materials (including any registration statement for the
transaction) shall be reasonably satisfactory to the Owner Participant and the
Lessor, and shall not in any event identify the Owner Participant without the
Owner Participant’s written consent, which consent may be withheld in its sole
and absolute discretion;

 

(g) the Lessee having paid to the Lessor as Supplemental Rent an amount equal to
the Swap Breakage Amount, if any, and all other amounts payable in respect of
the Refunded Notes and, on an After-Tax Basis, all reasonable fees, costs and
expenses of such Refunding, including, without limitation, the Owner
Participant’s, the Indenture Trustee’s and the Loan Participant’s out-of-pocket
expenses and reasonable counsel fees and expenses;

 

(h) the Lessee having caused legal opinions in form and substance reasonably
satisfactory to the Owner Participant, the Lessor, the Lessor Trustee, the
Indenture Trustee and the Loan Participants to be addressed to the Owner
Participant, the Lessor, the Lessor Trustee, the Indenture Trustee and the Loan
Participants with respect to federal and state securities laws insofar as such
laws relate to the refunding or refinancing;

 

(i) all documents, instruments, certificates and opinions evidencing and/or
delivered in connection with the Refunding Notes being in form and substance
satisfactory to the Owner Participant, the Lessor, the Lessor Trustee, the Loan
Participants and the Indenture Trustee;

 

(j) each purchaser of Refunding Notes having been required to comply with the
obligations of a Loan Participant hereunder (including, without limitation,
making the representations and warranties under Section 7);

 

(k) the Base Rent, the Base Rent Percentages, Base Termination Value percentages
and Termination Value Percentages and, in each case, the Allocated Rent and
Section 467 Loan Balance percentages related thereto, shall be adjusted in
accordance with Section 4 of the Lease; provided that the spread between the
Equity Portion of Base

 

Participation Agreement

 

77



--------------------------------------------------------------------------------

Termination Value Percentage and Termination Value Percentage multiplied in each
case by Lessor’s Cost, on the one hand, and $15,000,000, on the other hand,
shall not exceed the spread that existed prior to the refinancing or refunding
on each applicable Termination Value Determination Date;

 

(l) without limiting the foregoing, the terms and conditions of the Refunding
will not be any less favorable taken as a whole to the Owner Participant than
the terms and conditions of the Refunded Notes;

 

(m) with respect to each such refinancing the Owner Participant shall have
received a fee from the Lessee in an amount to be mutually agreed upon by the
Guarantor and the Owner Participant; and

 

(n) the Participants, the Indenture Trustee, the Lessor and Lessor Trustee shall
have received (x) an amendment and confirmation of the existing Guaranty duly
executed by the Guarantor or (y) a replacement guaranty from the Guarantor in
form and substance substantially the same as the Guaranty, in each case in favor
of the Participants, the Indenture Trustee, the Lessor and Lessor Trustee
whereby the Guarantor guarantees the obligations of the Lessee under the
Operative Documents then remaining in force and effect.

 

15.2 Notice. The Lessee shall give the other parties to this Agreement at least
45 days prior written notice of any desired Refunding pursuant to this Section
15, which notice shall set forth the material proposed terms and conditions of
such Refunding, including the desired date therefor. The Lessee, the Lessor, the
Lessor Trustee, the Owner Participant, the Indenture Trustee and the Loan
Participants, shall consult thereafter in good faith in order to agree to terms
and conditions such that, subject to the provisions of this Section 15, the
final terms and conditions of such Refunding shall be agreed among the parties
thereto in due course. The Lessee will provide notice promptly to such Persons
in the event that it determines not to proceed with such proposed Refunding
pursuant to this Section 15.

 

15.3 Rights of Parties. Notwithstanding anything to the contrary contained in
this Section 15, in no event shall the Owner Participant have any obligation to
initiate or structure any Refunding of Notes or take, or cause the Lessor or the
Lessor Trustee to take, any action in connection therewith other than such as
may be reasonably requested by the Lessee or the Indenture Trustee as provided
in this Section 15.

 

15.4 Refunding; Refinancing. The Notes may not be refunded or refinanced without
the prior written consent of the Lessee.

 

SECTION 16

 

BENEFICIAL INTEREST PURCHASE OPTION

 

16.1 Option to Purchase. In the event and at the time that the Lessee has the
right to purchase all of Lessor’s right, title and interest in and to the
Undivided Interest pursuant to Section 6.1(b) of the Lease, the Lessee in lieu
of consummating such purchase may elect to purchase (or cause its designee
(which may be an Affiliate of the Lessee) to purchase) the right,

 

Participation Agreement

 

78



--------------------------------------------------------------------------------

title and interest of the Owner Participant in and to the Trust Estate (the
“Beneficial Interest”) at a purchase price equal to the excess of (a) the
applicable purchase price payable under Section 6.1(b) of the Lease, over (b)
the outstanding principal and accrued interest on the Notes as of the applicable
purchase date (after giving effect to the payment of all amounts required to be
paid by the Lessee pursuant to Section 16.2(b)) (the “Beneficial Interest
Purchase Price”). It is intended among the parties hereto that the purchase of
the Beneficial Interest by the Lessee (or its designee, which may be an
Affiliate of the Lessee) shall not effect a merger of the Lessee’s interest, as
lessee, in the Lease and the beneficial interest in the Trust Estate to be
purchased by the Lessee. Such purchase shall be consummated pursuant to an
assignment and assumption agreement, to be mutually agreed upon by the Lessee,
as purchaser, and Owner Participant, as seller, including provisions which shall
at a minimum preserve the Owner Participant’s rights which are expressly stated
to survive any purchase and terminate as of the effective date thereof all of
the Owner Participant’s obligations which are not expressly stated in such
assignment and assumption agreement to survive such purchase and shall provide,
in a manner in form and substance satisfactory to the Owner Participant, for the
complete release of the Owner Participant from all of its obligations under the
Operative Documents.

 

16.2 Notice of Election; Manner of Purchase, Transfer After Purchase. (a) In
order to exercise its right to purchase (or cause a designee to purchase) the
Beneficial Interest pursuant to Section 16.1, the Lessee shall notify the Owner
Participant, the Loan Participants and the Indenture Trustee irrevocably in
writing no later than 30 days prior to the applicable purchase date under
Section 6.1 of the Lease that it desires to purchase the Beneficial Interest.

 

(b) On the date of purchase, upon receipt by the Owner Participant of the
Beneficial Interest Purchase Price, and all other amounts due or distributable
to the Owner Participant on or prior to such date of purchase (without giving
effect to any applicable grace periods), the Owner Participant shall transfer
the Beneficial Interest, free and clear of all Owner Participant’s Liens and all
Lessor’s Liens described in Section 11.1(a)(ii), to the Lessee (or its designee)
pursuant to an instrument of conveyance in form and substance reasonably
satisfactory to the Owner Participant and the Lessee.

 

(c) Each of the Participants, the Lessor, the Lessor Trustee and the Indenture
Trustee, at the expense of the Lessee, will cause to be promptly and duly taken,
executed, acknowledged and delivered all such further acts, documents and
assurances as the Lessee may reasonably request in order to carry out the intent
and purposes of this Section 16 and the transactions contemplated hereby.

 

(d) As a condition to the Lessee’s right to purchase (or cause its designee to
purchase) the Beneficial Interest pursuant to Section 16.1 (unless the Lessee
shall assume the obligations of the Lessor pursuant to the next sentence), on
the date of purchase the Lessee shall have provided to the Indenture Trustee an
opinion of counsel, dated the date of purchase, which, subject to usual or
customary exceptions, shall be to the effect that upon consummation of such
purchase, this Agreement, the Trust Agreement and the Lease constitute the
legal, valid and binding obligation of the Lessee, enforceable against the
Lessee in accordance with its terms except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity,
and except as limited by applicable laws that may affect the remedies provided
for in the Lease,

 

Participation Agreement

 

79



--------------------------------------------------------------------------------

which laws, however, do not in the opinion of such counsel make the remedies
provided for in the Lease inadequate for the practical realization of the rights
and benefits provided for in the Lease. In the event the Lessee is unable to
provide such opinion, concurrently with the purchase of the Beneficial Interest
the Lessee shall assume the obligations of the Lessor in respect of the Notes
and under the Indenture in accordance with and with the effect provided in
Section 3.04 of the Indenture and Section 11.6 hereof.

 

SECTION 17

 

MISCELLANEOUS

 

17.1 Survival. All agreements, representations, warranties and indemnities
contained in this Agreement and the other Operative Documents and in any
agreement, document or certificate delivered pursuant hereto or thereto or in
connection herewith or therewith shall be considered to have been relied upon by
each beneficiary thereof and survive and continue in effect following the
execution and delivery of this Agreement and the other Operative Documents and
the participation by the Owner Participant and the Loan Participants in the
payment of Lessor’s Cost as contemplated hereby and by the other Operative
Documents regardless of any investigation made by or on behalf of any such
beneficiary.

 

17.2 Binding Effect. All agreements, representations, warranties and indemnities
in this Agreement and the other Operative Documents and in any agreement,
document or certificate delivered pursuant hereto or thereto or in connection
herewith or therewith shall bind the Person making the same and its successors
and assigns, and shall inure to the benefit of each Person for whom made and
their respective successors and permitted assigns.

 

17.3 Notices. All communications, notices and consents provided for in this
Agreement shall be in writing and shall be given in person or by courier or by
means of telecopy (with request for assurance of receipt in a manner typical
with respect to communications of that type), or mailed by registered or
certified first class mail, return receipt requested, or overnight courier,
addressed as set forth in Schedule 17.3 or at such other address as any such
Person may from time to time designate by notice duly given in accordance with
the provisions of this Section 17.3 to the other parties hereto. Any notice
delivered by hand shall become effective when delivered. Any notice delivered by
courier service or mail shall become effective on the date of receipt (which may
be established, without limitation, by reference to evidence of delivery
provided by such courier service or by the mail return receipt). Any notice
delivered by telecopy shall become effective on the date such telecopy is sent,
as established by evidence of receipt of such transmission.

 

17.4 Counterpart Execution. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

 

17.5 GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 AND

 

Participation Agreement

 

80



--------------------------------------------------------------------------------

SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL OTHER CONFLICTS OF LAWS
PRINCIPLES AND CHOICE OF LAW RULES OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
BROUGHT IN CONNECTION WITH THIS AGREEMENT.

 

17.6 Amendments, Supplements, Etc. Neither this Agreement nor any of the terms
hereof may be amended, supplemented, waived or modified orally, but only by an
instrument in writing signed by the party against which enforcement of such
change is sought.

 

17.7 Headings; Table of Contents. The division of this Agreement into Sections,
subsections and paragraphs, the provision of a table of contents and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation hereof.

 

17.8 Severability of Provisions. Any provision of this Agreement which may be
determined by a competent authority to be invalid or unenforceable in such
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without invalidating or rendering
unenforceable any remaining terms and provisions hereof, and any such invalidity
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto hereby waive any provision thereof that
renders any term or provision hereof invalid or unenforceable in any respect.

 

17.9 Entire Agreement. This Agreement (including the schedules and exhibits
hereto) and the other Operative Documents, and all certificates, instruments and
other documents relating thereto delivered and to be delivered from time to time
pursuant to the Operative Documents supersede all agreements (other than any
Operative Document) prior to the date of this Agreement, written or oral,
between or among any of the parties hereto relating to the transactions
contemplated hereby and thereby.

 

17.10 Limitation of Liability of Lessor Trustee and Indenture Trustee;
Resignation of Indenture Trustee. (a) It is expressly understood and agreed by
and among all of the parties hereto that, except as otherwise expressly provided
herein or in any other Operative Document (other than the Trust Agreement), (i)
this Agreement is executed and delivered by the Lessor Trustee not in its
individual capacity but solely as trustee under the Trust Agreement in the
exercise of the power and authority conferred and vested in it as such Lessor
Trustee, (ii) the representations, undertakings and agreements made herein by
the Lessor Trustee are not personal representations, undertakings and
agreements, but are binding only on the Trust Estate, (iii) except as set forth
in the proviso to this sentence, nothing herein contained shall be construed as
creating any liability of the Trust Company or any incorporator or any past,
present or future subscriber to the capital stock of, or stockholder, officer or
director of the Trust Company to perform any covenant, whether express or
implied, contained herein, all such liability, if any, being expressly waived by
each of the other parties hereto and by any Person claiming by, through or under
any such party, and (iv) so far as the Lessor Trustee is concerned, each of the
other parties hereto and any Person claiming by, through or under any such party
shall (other than with respect to Claims arising from the willful misconduct or
gross negligence of the Lessor

 

Participation Agreement

 

81



--------------------------------------------------------------------------------

Trustee or the failure of the Lessor Trustee to distribute funds in accordance
with the terms of the Operative Documents) look solely to the Trust Estate and
the Indenture Estate for the performance of any obligation under any of the
instruments referred to herein; provided, however, that notwithstanding anything
in this Section 17.10 to the contrary, the Trust Company shall be liable (A) in
its individual capacity and as Lessor Trustee to the Owner Participant as
expressly set forth in the Trust Agreement, (B) in its individual capacity, in
respect of its representations, warranties and agreements made in its individual
capacity as expressly set forth herein (including, without limitation, Sections
8 and 11) or in any other Operative Document to which it is a party or in any
Officer’s Certificate of the Trust Company, delivered pursuant hereto, and (C)
in its individual capacity for the consequences of its gross negligence or
willful misconduct or its failure to distribute funds in accordance with the
terms of the Operative Documents (including, without limitation, willful breach
of contract) with respect to any Lessor Trustee Document or Operative Document
to which it is a party.

 

(b) It is expressly understood and agreed by and among all of the parties hereto
that, except as otherwise expressly provided herein or in any other Operative
Document (including, without limitation, subsection (c) of this Section 17.10),
(i) this Agreement is executed and delivered by the Indenture Trustee not in its
individual capacity but solely as trustee under the Indenture in the exercise of
the power and authority conferred and vested in it as such Indenture Trustee,
(ii) the representations, undertakings and agreements made herein by the
Indenture Trustee are not personal representations, undertakings and agreements,
but are binding only on the Indenture Trustee, as Trustee, (iii) except as set
forth in the proviso to this sentence, nothing herein contained shall be
construed as creating any liability of the Indenture Trustee or any incorporator
or any past, present or future subscriber to the capital stock of, or
stockholder, officer or director of, the Indenture Trustee to perform any
covenant, whether express or implied, contained herein, all such liability, if
any, being expressly waived by each of the other parties hereto and by any
Person claiming by, through or under any such party, and (iv) so far as the
Indenture Trustee is concerned, each of the other parties hereto and any Person
claiming by, through or under any such party shall (other than with respect to
Claims arising from the willful misconduct or gross negligence of the Indenture
Trustee and for failure of the Indenture Trustee to distribute funds in
accordance with the terms of the Operative Documents) look solely to the
Indenture Trustee, as trustee for the performance of any obligation under any of
the instruments referred to herein; provided, however, that notwithstanding
anything in this Section 17.10 to the contrary, the Indenture Trustee shall be
liable (A) in its individual capacity, in respect of its representations,
warranties and agreements made in its individual capacity as expressly set forth
herein (including, without limitation, in Sections 9 and 11) or in any other
Operative Document to which it is a party or in any Officer’s Certificate of the
Indenture Trustee, made in its individual capacity delivered pursuant hereto,
and (B) in its individual capacity for the consequences of its gross negligence
or willful misconduct and for its negligent failure to disburse funds in
accordance with any Operative Document to which it is a party.

 

(c) In the event of a resignation or removal of the Indenture Trustee in
accordance with the terms of Section 8.02 of the Indenture, the Lessor may, as
provided in Section 8.02 of the Indenture, appoint a successor reasonably
satisfactory to the Owner Participant, a Majority in Interest of Holders of
Notes and, so long as no Significant Lease Default or Lease Event of Default has
occurred and is continuing, the Lessee; provided that if the Lessee has not
responded to the Lessor’s written notification to the Lessee of its proposed
successor within 5 Business Days of its receipt of such notice, then the Lessee
shall be deemed to have accepted such proposed successor.

 

Participation Agreement

 

82



--------------------------------------------------------------------------------

17.11 Jurisdiction; Service of Process; Waiver of Jury Trial. Any legal action
or proceeding with respect to this Agreement or any other Operative Document to
which any party hereto is a signatory or against any such party or against the
Indenture Estate or Trust Estate may be brought, at the option of any such
party, in any of the courts in the State of New York or the Federal courts of
the United States of America located in the County of New York, and each party
hereto hereby unconditionally accepts the nonexclusive jurisdiction of the
aforesaid courts. Each party hereto irrevocably waives any objection it may now
or hereafter have to the laying of venue of any such action or proceeding in any
of the aforesaid courts and any claim it may now or hereafter have that any such
action or proceeding has been brought in an inconvenient forum. Each party
hereto further irrevocably consents to the service of process out of any of the
aforesaid courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail to such party’s address for notices
specified herein. Nothing herein shall affect the right to serve process in any
other manner permitted by law. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF ANY OPERATIVE
DOCUMENT. The Lessee and the Guarantor hereby irrevocably appoints CT
Corporation System, as its agent for service of process in connection with any
suit, action or other proceeding arising out of the Participation Agreement and
the other Operative Documents (other than the Joint Operating Agreement or the
Federal Leases, except to the extent any such suit, action or proceeding is
directly or indirectly related to the rights of the Owner Participant, the
Lessor, the Loan Participants, the Indenture Trustee and the Lessor Trustee) or
the subject matter hereof or thereof, and the Lessee and the Guarantor hereby
agree that each such Person will at all times maintain a duly authorized agent
to receive service of process.

 

17.12 Instructions. By their respective execution and delivery of this
Agreement, each of the Owner Participant and each Loan Participant hereby
instructs the Lessor Trustee and the Indenture Trustee to execute and deliver
this Agreement.

 

17.13 True Lease; Intention of Parties. It is the intention of each party hereto
that (a) for income tax purposes, the Operative Documents be interpreted so as
to treat the Lessee as the lessee of the Undivided Interest, the Owner
Participant as the owner of the Undivided Interest and the Loan Participants as
secured lenders under the Indenture and (b) it will file its income tax returns
in a manner consistent with clause (a) hereof except to the extent otherwise
required by applicable Governmental Authorities. The Lease is intended to be a
“Finance Lease” under Article 2A of the Uniform Commercial Code as in effect in
the State of New York and a “true lease” for federal income tax purposes.

 

17.14 Confirmation of Enjoyment. In furtherance of Section 9.1 of the Lease,
each Participant, the Indenture Trustee (in its individual and trust capacities)
and the Trust Company covenants and agrees that, so long as no Lease Event of
Default shall have occurred and be continuing and the Lease has not been duly
declared or deemed declared in default and, notwithstanding default by any Loan
Participant, the Indenture Trustee, the Lessor, the Trust Company or the Owner
Participant under any Operative Document, that such Person or its successors or
assigns shall not (and shall not permit any Affiliate or other Person claiming
by, through or under it, or acting at its direction or instruction, to)
interfere with Lessee’s continued possession, use and operation of, and
enjoyment of, the Undivided Interest and the Platform.

 

Participation Agreement

 

83



--------------------------------------------------------------------------------

17.15 Interest Rate Swap. It is expressly understood and agreed by and among all
of the parties hereto that on or before the Closing Date, and upon the issuance
of any Additional Note, each Loan Participant (or an affiliate thereof acting on
behalf of such Loan Participant) may enter into an interest rate swap agreement
(or an internal swap) and, if the interest rate swap is not an internal swap,
with a swap counterparty reasonably acceptable to the Lessee and the Owner
Participant (a “Swap Agreement”), a copy of the Confirmation (or deemed
Confirmation, in the case of an internal swap) for which will be furnished by
the initial Loan Participant to the Owner Participant, the Indenture Trustee,
the Lessor and the Lessee.

 

17.16 Voting Rights Under the Consent and Agreement. Upon the occurrence and
continuance of a Lease Event of Default, the Guarantor hereby agrees and
consents to the Financing Agent exercising the voting rights described in
Section 2 of the Consent and Agreement.

 

Participation Agreement

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed by their respective officers thereunto duly authorized, as
of the day and year first above written.

 

SPINNAKER FR SPAR CO., L.L.C., as Lessee By:  

/s/ Robert M. Snell

--------------------------------------------------------------------------------

Name:   Robert M. Snell Title:   Authorized Person SPINNAKER EXPLORATION
COMPANY, L.L.C., as Guarantor By:  

/s/Robert M. Snell

--------------------------------------------------------------------------------

Name:   Robert M. Snell Title:   Authorized Person SPINNAKER FRONT RUNNER
STATUTORY TRUST 2005-1, as Lessor By:  

Wilmington Trust Company, not in its

individual capacity but solely as Lessor

Trustee under the Trust Agreement

    By:  

/s/ Michele C. Harra

--------------------------------------------------------------------------------

    Name:   Michele C. Harra     Title:   Financial Services Officer BANC OF
AMERICA LEASING & CAPITAL, LLC, as Owner Participant By:  

/s/ Sonia T. Delen

--------------------------------------------------------------------------------

Name:   Sonia T. Delen Title:   Principal

 

Participation Agreement

 

 



--------------------------------------------------------------------------------

SOCIETE GENERALE FINANCIAL CORPORATION, as Loan Participant By:  

/s/ Sean Rheuben

--------------------------------------------------------------------------------

Name:   Sean Rheuben Title:   Vice President WILMINGTON TRUST COMPANY, not in
its individual capacity, except to the extent expressly set forth herein, but
solely as Lessor Trustee By:  

/s/ Michele C. Harra

--------------------------------------------------------------------------------

Name:   Michele C. Harra Title:   Financial Services Officer WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee By:  

/s/ Nancy M. Dahl

--------------------------------------------------------------------------------

Name:   Nancy M. Dahl Title:   Vice President

 

Participation Agreement

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

TO PARTICIPATION AGREEMENT

 

FORM OF OWNER PARTICIPANT

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Date:                    

 

TO: [                    ]

 

We refer to the Participation Agreement, dated as of June 17, 2005 (the
“Participation Agreement”), among SPINNAKER FR SPAR CO., L.L.C., as Lessee,
SPINNAKER EXPLORATION COMPANY, L.L.C., as Guarantor, BANC OF AMERICA LEASING &
CAPITAL, LLC, as Owner Participant, SOCIETE GENERALE FINANCIAL CORPORATION, as
Loan Participant, SPINNAKER FRONT RUNNER STATUTORY TRUST 2005-1, as Lessor,
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, except to the extent expressly set forth therein, but solely as
Indenture Trustee under the Indenture, and WILMINGTON TRUST COMPANY, not in its
individual capacity, except to the extent expressly set forth therein, but
solely as Lessor Trustee. Capitalized terms used but not defined herein have the
meanings set forth in Appendix A to the Participation Agreement.

 

1. Pursuant to Section 13.2(d) of the Participation Agreement, notice is hereby
given that, effective upon satisfaction of the applicable conditions to transfer
set forth in Section 13 of the Participation Agreement and any additional
conditions agreed to by Transferor and Transferee (each as defined below) (the
date upon which such conditions have been satisfied is hereinafter referred to
as the “Effective Date”), the undersigned                      (“Transferor”)
hereby sells, assigns, conveys, transfers and otherwise sets over unto
                     (together with its successors and permitted assigns,
“Transferee”), and Transferee hereby unconditionally purchases from Transferor
all of Transferor’s present and future right, title and interest in and to the
Participation Agreement, the Tax Indemnity Agreement and the other Operative
Documents to which Transferor is a party (collectively, the “Equity Agreements”)
and to the Trust Estate and Undivided Interest and any proceeds therefrom,
reserving to Transferor (but not to the exclusion of Transferee), however, all
Transferor’s rights as an Indemnitee. The rights so transferred collectively are
called the “Transferred Interest”.

 

2. Transferor and Transferee hereby confirm that upon such transfer, (a)
Transferee assumes and undertakes, and covenants and agrees that it will pay,
perform and discharge, all of the duties and obligations of the Owner
Participant arising or accruing on or after the Effective Date with respect to
the Transferred Interest (thereby excluding any duties or obligations required
to be performed by Transferor before the Effective Date) under the Equity
Agreements and any of the other Operative Documents by which the Owner
Participant is bound, and (b) Transferee shall be entitled to all rights and
benefits of the Owner Participant with respect to such Transferred Interest
under the Operative Documents as though Transferee had been the Owner
Participant as of the execution and delivery of Transferor of the Trust
Agreement (the “Delivery Date”), other than with respect to rights and benefits
properly allocable to the period between the Delivery Date and the Effective
Date.

 

Participation Agreement



--------------------------------------------------------------------------------

3. Transferee hereby confirms that, on and after the Effective Date, it shall be
deemed a party to each of the Equity Agreements, and that it shall be bound
thereby as if therein named as “Owner Participant” with respect to the
Transferred Interest.

 

As between Transferor and Transferee, on the Effective Date, Transferor will be
relieved of and Transferee will thereupon assume all obligations of Transferor
with respect to the Transferred Interest (other than with respect to obligations
properly allocable to the period between the Delivery Date and the Effective
Date).

 

4. In furtherance of the transfer effected by this Assignment and Assumption
Agreement, Transferor hereby constitutes and appoints Transferee its true and
lawful attorney, with full power of substitution, in the name of Transferee or
in the name of Transferor but on behalf of, for the benefit of and at the
expense of Transferee: (a) to collect for the account of Transferee all items
sold, assigned, conveyed, transferred or otherwise set over to Transferee
pursuant to this Assignment and Assumption Agreement, (b) to institute and
prosecute, in the name of Transferor or otherwise, but at the expense of
Transferee, all proceedings that Transferee deems proper in order to collect,
assert or enforce any claim, right or title of any kind in or to the items so
sold, assigned, conveyed, transferred or otherwise set over, (c) to defend and
compromise at the expense of Transferee any and all actions, suits or
proceedings as to the title or interest in all or any portion of the Transferred
Interest, and (d) to do all such acts and things in relation thereto at the
expense of Transferee as Transferee reasonably deems advisable. Transferor
hereby acknowledges that this appointment is coupled with an interest and is
irrevocable by Transferor in any manner or for any reason or by virtue of any
dissolution of Transferor.

 

5. Transferor hereby covenants and agrees promptly to pay over to Transferee any
amounts (including any sums payable as interest in respect thereof) received by
it that, under paragraph 1, have been assigned to Transferee, and Transferee
hereby covenants and agrees promptly to pay over to Transferor any amounts
(including any sums payable as interest in respect thereof) received by it that,
under paragraph 1, have not been assigned by Transferor to Transferee.

 

6. Each party hereto agrees that it shall, at the expense of the party
requesting the same, at any time and from time to time, promptly and duly
execute and deliver any and all further instruments and documents and take such
further action that reasonably may be required in order to obtain the full
benefits of this Assignment and Assumption Agreement and to implement the rights
and powers herein granted.

 

7. Transferor hereby represents and warrants that it has, and by this Assignment
and Assumption Agreement does convey to Transferee, all right, title and
interest originally acquired by it in the Transferred Interest, free and clear
of any Owner Participant’s Liens.

 

8. Transferee hereby represents that it is acquiring the Transferred Interest
and the other rights, titles and interests hereby transferred to it, for its own
account for the purpose of investment and not with a view to, or for the sale in
connection with, any distribution of any such interest; except that Transferee
reserves the right to transfer or assign all of the Transferred Interest to the
extent permitted by the Participation Agreement.

 

Participation Agreement

 

A-2



--------------------------------------------------------------------------------

9. Transferee hereby represents and warrants that:

 

(a) Due Organization. It is a [                    ], duly organized, validly
existing and in good standing under the laws of [                    ] and has
the requisite power and authority to enter into and perform its obligations
under this Assignment and Assumption Agreement and the Equity Agreements to
which it will become a party as a result of the execution and delivery of this
Agreement.

 

(b) Authorization; Execution; Enforceability. The execution, delivery and
performance by Transferee of this Assignment and Assumption Agreement and the
performance by Transferee of its obligations hereunder and under the Equity
Agreements to which it will become a party as a result of the execution and
delivery of this Agreement have been duly authorized by all necessary action on
the part of Transferee and do not and will not require the consent or approval
of any [                    ] of Transferee, and, assuming the due
authorization, execution and delivery hereof by Transferor, are the legal, valid
and binding obligations of Transferee, enforceable against Transferee in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation, moratorium or
similar laws affecting creditors’ rights generally and by the application of
general equitable principles which may limit the availability of certain
remedies.

 

(c) No Violation. The execution and delivery by Transferee of this Assignment
and Assumption Agreement and the performance by Transferee of its obligations
hereunder and under the Equity Agreements do not and will not, (i) violate its
constituent documents, (ii) assuming that Transferee does not become subject to
regulation by any Governmental Authority solely by reason of the execution,
delivery and performance of its obligations hereunder and under the Equity
Agreements and not as a result of its or any of its Affiliate’s business or
other activities other than the activities engaged in solely by reason of the
transactions contemplated hereunder and under the Equity Agreements, contravene
any provision of any Governmental Rule or Governmental Action applicable to it,
provided that no representation or warranty is made with respect to ERISA
(except as set forth in Section 9(j)), or (iii) contravene any provision of, or
constitute any default or require any consent under, any provision of any
material indenture, mortgage, contract or other instrument to which Transferee
is a party or by which it or any of its properties are bound.

 

(d) Government Consent. Neither the execution and delivery by Transferee of this
Assignment and Assumption Agreement nor the consummation by Transferee of any of
the transactions contemplated hereby nor the performance by Transferee of any of
its obligations hereunder or under the Equity Agreements requires the consent or
approval of, the giving of notice to or registration with, or the taking of any
other action in respect of, any Governmental Authority of [jurisdiction of
Transferee’s location] or New York, other than those (i) that have been
obtained, taken or made, (ii) that are not required on the date hereof, or (iii)
for which the failure to obtain, take or make will not have a material adverse
effect on the ability of Transferee to perform any of its obligations hereunder
or under the Equity Agreements (it being understood that Transferee makes no
representation or warranty with respect to any Governmental Rule pertaining to
the Platform, the Undivided Interest or the use thereof).

 

Participation Agreement

 

A-3



--------------------------------------------------------------------------------

(e) Qualified Transferee. Transferee meets the requirements of Sections 13.2(a)
and 13.2(g) of the Participation Agreement.

 

(f) Transferee Liens. The execution, delivery and performance by Transferee of
this Assignment and Assumption Agreement and the Operative Documents to which it
is or will become a party will not subject the Transferred Interest to any Owner
Participant’s Liens attributable to the Transferee.

 

(g) Securities Laws. The transfer of the Transferred Interest to Transferee will
not violate any provision of, or create a relationship that would be in
violation of, the Securities Act or any “Blue Sky” or securities laws of any
relevant state or other jurisdiction.

 

(h) Default. As a result of the transfer contemplated hereby, no Indenture
Default or Indenture Event of Default attributable to Transferee shall exist.

 

(i) ERISA. No part of the funds provided by the Transferee to acquire and hold
the interests to be purchased by it under this Assignment and Assumption
Agreement constitutes assets (within the meaning of ERISA and any applicable
rules and regulations thereunder) of any (a) employee benefit plan subject to
Title I of ERISA, (b) employee benefit plan or individual retirement account or
arrangement subject to Section 4975 of the Code or (c) entity the assets of
which include plan assets (within the meaning of 29 CFR 2510.3-101) by reason of
a plan’s investment in such entity.

 

10. All notices to, requests of, demands on and other communications with
Transferee shall be made in the manner (and shall be deemed given as) set forth
in Section 17.3 of the Participation Agreement to Transferee at:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

 

 

--------------------------------------------------------------------------------

Telecopy:

 

 

--------------------------------------------------------------------------------

 

11. Transferor requests that, upon completion of the remaining actions required
under Section 13.2 of the Participation Agreement, each addressee of this
Assignment and Assumption Agreement execute and deliver to Transferor its
written confirmation that such actions have been completed, provided that the
receipt of such confirmation by Transferor shall not be a precondition to the
validity or enforceability of this Assignment and Assumption Agreement or the
transfer of the Transferred Interest.

 

12. Each of the Lessee, the Holders, the Indenture Trustee and the Lessor
Trustee, together with their respective successors and permitted assigns, is and
shall be deemed a third party beneficiary of this Assignment and Assumption
Agreement, and may rely upon the representations, warranties, covenants and
agreements contained herein and is entitled to enforce this Assignment and
Assumption Agreement directly and in its own name and enforce any rights or
claims of the parties hereto.

 

Participation Agreement

 

A-4



--------------------------------------------------------------------------------

13. This Assignment and Assumption Agreement and the transfer effected hereby
shall be effective from and after the date first above written.

 

14. THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, ALL OTHER CONFLICTS OF LAWS PRINCIPLES AND CHOICE OF LAW RULES OF THE STATE
OF NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING BROUGHT IN CONNECTION WITH THIS ASSIGNMENT AND
ASSUMPTION AGREEMENT.

 

15. This Assignment and Assumption Agreement may be executed in any number of
counterparts and by each of the parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be an original, but all of which
shall together constitute but one and the same instrument.

 

16. The fees, expenses and charges of the parties to the Participation Agreement
(including, without limitation, reasonable legal fees and expenses) incurred in
connection with the transfer contemplated hereunder shall be paid by Transferee
promptly on demand.

 

Participation Agreement

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Assignment and Assumption
Agreement to be duly executed by their respective officers thereunto duly
authorized on the day and year first above written.

 

[Name of Transferor] By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [Name of Transferee] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Participation Agreement

 

A-6



--------------------------------------------------------------------------------

Exhibit B

to the Participation Agreement

 

FORM OF OFFICER’S CERTIFICATE OF THE GUARANTOR

 

This Officer’s Certificate of the Guarantor is delivered pursuant to Sections
4.9(e) and 4.9(f) of the Participation Agreement, dated as of June 17, 2005, as
amended, supplemented or modified from time to time (the “Participation
Agreement”), among SPINNAKER FR SPAR CO., L.L.C., as Lessee, SPINNAKER
EXPLORATION COMPANY, L.L.C., as Guarantor, BANC OF AMERICA LEASING & CAPITAL,
LLC, as Owner Participant, SOCIETE GENERALE FINANCIAL CORPORATION, as Loan
Participant, SPINNAKER FRONT RUNNER STATUTORY TRUST 2005-1, as Lessor, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity,
except to the extent expressly set forth therein, but solely as Indenture
Trustee under the Indenture, and WILMINGTON TRUST COMPANY, not in its individual
capacity, except to the extent expressly set forth therein, but solely as Lessor
Trustee. Terms defined in Appendix A to the Participation Agreement are used
herein as therein defined.

 

The undersigned hereby certifies to each Participant, the Indenture Trustee and
the Lessor as follows:

 

1. I am duly authorized to act on behalf of Guarantor.

 

2. I have reviewed and am familiar with the contents of this Certificate.

 

3. To my knowledge, the representations and warranties of Guarantor contained in
Section 5A of the Participation Agreement, in the Guaranty and in the other
Operative Documents to which Guarantor is a party are true and accurate in all
material respects on and as of the Closing Date as though made on and as of such
date (except to the extent that such representations and warranties specifically
relate solely to an earlier date, in which case such representations and
warranties are true and accurate on and as of such earlier date).

 

4. To my knowledge, as of the Closing Date the Guaranty is in full force and
effect.

 

5. The property covered by the Guarantor Bill of Sale is free and clear of all
Liens (other than Permitted Liens described in clauses (a) through (d), (f),
(g), (i) and (j) of the definition thereof).

 

6. The Working Interest of each party to the Joint Operating Agreement appears
opposite the name of such party below:

 

Murphy Exploration and Production Company-USA

   37.5 %

Dominion Exploration and Production Inc

   37.5 %

Spinnaker Exploration Company, L.L.C

   25.0 %

 

7. To my knowledge, neither Murphy nor Dominion have exercised their respective
right to acquire the Guarantor’s Working Interest in the Contract Area.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth below.

 

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Date:                     , 20    



--------------------------------------------------------------------------------

Schedule 1

to the Participation Agreement

 

Accounts



--------------------------------------------------------------------------------

Schedule 2

to the Participation Agreement

 

Pricing Assumptions

 

Closing Date

     July 21, 2005  

Lessor’s Cost

   $ 75,000,000.00  

Lessor’s Investment

   $ 18,000,000.00  

Fixed Price Purchase Option Date

     April 21, 2012  

Fixed Price Purchase Amount

   $ 49,148,514.75  

Initial Lease Term Expiration Date

     July 21, 2017  

Debt Rate

     6.7800 %

Transaction Expenses

   $ 3,152,634.56  

Debt Percentage

     76.0000 %



--------------------------------------------------------------------------------

Schedule 2.2

to the Participation Agreement

 

Loan Participant

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

Société Générale Financial Corporation

   $ 57,000,000.00



--------------------------------------------------------------------------------

Schedule 4.15(a)

to the Participation Agreement

 

Outstanding Liens

 

None.



--------------------------------------------------------------------------------

Schedule 4.15(b)

to the Participation Agreement

 

Filings and Recordings

 

1. Recordation of the Declaration/Memorandum of Joint Operating Agreement in the
conveyance records of Terrebonne and Lafourche parishes, Louisiana per La. R.S.
9:2731, et seq.

 

2. Recordation of First and Second JOA Amendments in the conveyance records of
Terrebonne and Lafourche parishes, Louisiana per La. R.S. 9:2731, et seq.

 

3. Recordation of First and Second JOA Amendments with the MMS.

 

4. Recordation of Consent and Agreement in the conveyance records of Terrebonne
and Lafourche parishes, Louisiana per La. R.S. 9:2731, et seq.

 

5. Recordation of Consent and Agreement with the MMS.

 

6. Recordation of the Indenture in the mortgage records of Lafourche and
Terrebonne parishes, Louisiana.

 

7. Recordation of the Indenture with the MMS.

 

8. Recordation of the Indenture Supplement in the mortgage records of Terrebonne
and Lafourche parishes, Louisiana.

 

9. Recordation of the Murphy Bill of Sale in the conveyance records of
Terrebonne and Lafourche parishes, Louisiana.

 

10. Recordation of the Murphy Bill of Sale with the MMS.

 

11. Recordation of the Guarantor Bill of Sale in the conveyance records of
Terrebonne and Lafourche parishes, Louisiana.

 

12. Recordation of the Guarantor Bill of Sale with the MMS.

 

13. Recordation of the Lessee Bill of Sale in the conveyance records of
Terrebonne and Lafourche parishes, Louisiana.

 

14. Recordation of the Lessee Bill of Sale with the MMS.

 

15. Recordation of a Memorandum of Lease in the conveyance records of Terrebonne
and Lafourche parishes, Louisiana.

 

16. Recordation of a Memorandum of Lease with the MMS.

 

Participation Agreement



--------------------------------------------------------------------------------

17. Recordation of Lease Supplement No. 1 in the conveyance records of
Terrebonne and Lafourche parishes, Louisiana.

 

18. Filing of UCC-1 in respect of Lease in Louisiana.

 

19. Filing of UCC-1 in respect of Lease in Delaware.

 

20. Filing of UCC-1 in respect of the Indenture (including as “fixture filing”)
in Louisiana.

 

21. Filing of UCC-1 in respect of the Indenture in Delaware.

 

22. Filing of UCC-1 in respect of the Pledge Agreement in Louisiana.

 

23. Filing of UCC-1 in respect of the Pledge Agreement in Delaware.

 

24. Filing of UCC-1 in respect of the Collateral Assignment of Rights in
Louisiana.

 

25. Filing of UCC-1 in respect of the Collateral Assignment of Rights in
Delaware.

 

2



--------------------------------------------------------------------------------

Schedule 17.3

to the Participation Agreement

 

Addresses for Notices

 

Guarantor

 

Spinnaker Exploration Company, L.L.C. 1200 Smith Street, Suite 800 Houston, TX
70022 Telephone:   (713) 759-1770, ext. 187 Facsimile:   (713) 759-1341
Attention:   Robert Snell     Chief Financial Officer

 

Lessee

 

Spinnaker FR Spar Co., L.L.C. 1200 Smith Street, Suite 800 Houston, TX 70022
Telephone:   (713) 759-1770, ext. 187 Facsimile:   (713) 759-1341 Attention:  
Robert Snell     Chief Financial Officer

 

Owner Participant

 

Banc of America Leasing & Capital, LLC 555 California St., 4th Floor Mail Code:
CA5-705-04-01 San Francisco, CA 94116 Telephone:   (415) 765-7382 Facsimile:  
(415) 765-7373 Attention:   Contracts Administration

 

Loan Participant

 

Société Générale Financial Corporation 1221 Avenue of the Americas, 12th Floor
New York, NY 10020 Telephone:   (212) 278-6446 Facsimile:   (212) 278-7720
Attention:  

Paul Sottnik Agencies &

Transaction Management Group



--------------------------------------------------------------------------------

Indenture Trustee

 

Wells Fargo Bank Northwest, National Association 299 S. Main Street 12th Floor,
MAC U1228-120 Salt Lake City, UT 84111 Telephone:   (801) 246-5208 Facsimile:  
(801) 246-5053 Attention:   Corporate Trust Services

 

Lessor

 

Spinnaker Front Runner Statutory Trust 2005-1 c/o Wilmington Trust Company
Rodney Square North 1100 North Market Street Wilmington, DE 19890-0001
Telephone:   (302) 636-6000 Facsimile:   (302) 636-4140 Attention:   Corporate
Trust Administration

 

Trust Company

 

Wilmington Trust Company Rodney Square North 1100 North Market Street
Wilmington, DE 19890-0001 Telephone:   (302) 636-6000 Facsimile:   (302)
636-4140 Attention:   Corporate Trust Administration

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

APPENDIX A

 

DEFINITIONS

 

The following terms shall have the following meanings for all purposes of the
Operative Documents referred to below, unless otherwise defined in an Operative
Document or the context thereof shall otherwise require and such meanings are
equally applicable both to the singular and plural forms of the terms defined.
Any term defined below by reference to any agreement or instrument shall have
such meaning whether or not such agreement or instrument is in effect. The terms
“hereof,” “herein,” “hereunder” and comparable terms refer to the entire
agreement with respect to which such terms are used and not to any particular
Section, subsection, paragraph or other subdivision thereof.

 

Unless the context otherwise requires or the definition expressly provides
otherwise, references to (i) agreements shall include sections, schedules,
exhibits and appendices thereto and shall be deemed to mean and include such
agreements (and sections, schedules, exhibits and appendices) as the same may be
amended, supplemented and otherwise modified from time to time in accordance
with the terms thereof, (ii) parties to agreements or government agencies shall
be deemed to include the successors and permitted assigns of such parties and
the successors and assigns of such agencies and (iii) laws or regulations shall
be deemed to mean such laws or regulations as the same may be amended from time
to time and any superseding laws or regulations covering the same subject
matter.

 

Unless otherwise specified herein or in any Operative Document, all accounting
terms used in any Operative Document shall be interpreted, all accounting
determinations made pursuant to the terms of any Operative Documents shall be
made, and all financial statements delivered pursuant to the terms of any
Operative Document shall be prepared in accordance with GAAP.

 

“Acceptable Letter of Credit” shall mean an irrevocable standby letter of credit
issued for the benefit of the Lessor Trustee and the Owner Participant and
opened for the account of the Guarantor pursuant to a Reimbursement Agreement by
an Issuing Bank that is not an Affiliate of the Owner Participant or the Lessee,
which letter of credit (i) shall have an available amount at all times and from
time to time at least equal to $15,000,000; (ii) has been issued by a Person
that, at the time of such issuance, is an Issuing Bank; (iii) provides for
presentation and payment at an office of the issuer in New York, New York; (iv)
shall be payable in Dollars in immediately available funds; (v) has an expiry
date of at least 364 days from the date of issuance or any renewal thereof and
provides that such letter of credit may be drawn commencing 30 days prior to the
expiration thereof unless renewed, replaced or extended prior thereto; (vi)
entitles the beneficiary thereof to assign its interest therein to a transferee
of the Lessor Trust without the consent of the Lessee or the Guarantor or the
issuer of such letter of credit, and requires the issuer of such letter of
credit, after the date of any such transfer and upon the request of such
transferee, to issue a new letter of credit in favor of such transferee in
exchange for such issuer being released from its obligations under the letter of
credit in favor of the transferring Lessor Trust; (vii) is governed by the
Uniform Customs and Practice for Documentary Credits, 1993 Revision, ICC
Publication No. 500 (the “Uniform Customs”) or International Chamber of Commerce
International Standby Practices (ICC Publication No. 590,1998) (the “ISP98”),
and to



--------------------------------------------------------------------------------

the extent not addressed by the Uniform Customs or the ISP98, governed by New
York law, and containing an express waiver of Section 5-112 of the New York
Uniform Commercial Code (or any similar or replacement provision therefor) or
such other rules and law satisfactory to the Guarantor and the Owner
Participant; (viii) contains the issuer’s agreement that, if a force majeure
event (as contemplated by Article 3.14 of ISP98) shall occur, the presentation
date of the letter of credit shall be automatically extended to a date that is
at least 30 days following the time such event ceases to exist; (ix) otherwise
contains terms and conditions acceptable to the Owner Participant; and (x)
stating that the issuing bank waives any right of subrogation that such bank
might otherwise acquire as a result of any payment in respect of the Acceptable
Letter of Credit.

 

“Actual Knowledge” shall mean, (i) as it applies to the Lessor or the Lessor
Trustee or the Indenture Trustee, actual knowledge of, including any information
contained in any written notices received by, an officer in the Lessor Trustee’s
or the Indenture Trustee’s Corporate Trust Administration department, as
applicable, (ii) as it applies to the Owner Participant, actual knowledge of,
including any information contained in any written notices received by, any
officer of the Owner Participant or any parent entity thereof whose
responsibilities include administration of the transactions contemplated by the
Operative Documents, (iii) as it applies to the Lessee or the Managing Member of
the Lessee, actual knowledge of, including any information contained in any
written notices received by, the Chief Executive Officer, the General Counsel,
the President or any Vice President or any other officer or member of the Lessee
or the Guarantor whose responsibilities include administration of the
transactions contemplated by the Operative Documents or the construction or
operation of the Platform and (iv) as it applies to the Guarantor or the
Managing Member of the Guarantor, actual knowledge of, including any information
contained in any written notices received (including pursuant to the Joint
Operating Agreement) by, the Chief Executive Officer, the General Counsel, the
President, any Vice President or any other officer or member of the Guarantor or
the Lessee whose responsibilities include administration of the transactions
contemplated by the Operative Documents. Actual knowledge of the Lessee shall be
imputed to the Guarantor and vice versa.

 

“Additional Notes” shall mean secured Notes issued by the Lessor in connection
with a Supplemental Financing and in accordance with Section 2.08 of the
Indenture and Section 14 of the Participation Agreement.

 

“Adjusted Remaining Useful Life” shall have the meaning specified in Section 5.3
of the Lease.

 

“Affiliate” shall mean, with respect to any Person, any other Person, directly
or indirectly controlling or controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, the term “control”
(including the correlative meanings of the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities or by contract, or otherwise. Notwithstanding the
foregoing, except as otherwise expressly provided in the Operative Documents,
neither the Owner Participant nor any OP Guarantor shall be an Affiliate of the
Lessor and vice versa (it being understood that under no circumstance shall the
Trust Company be deemed to be an Affiliate of any of the Owner Participant, any
OP Guarantor, the Lessor, the Lessor Trustee, nor shall any of the Owner
Participant, any OP Guarantor, the Lessor or the Lessor Trustee be deemed to be
an Affiliate of the Trust Company).

 

2



--------------------------------------------------------------------------------

“After-Tax Basis,” in the context of determining the amount of a payment to be
made on such basis, shall mean the payment of an amount which, after reduction
by the net increase in foreign, federal, state and local income tax liability of
the recipient or deemed recipient of such payment (which net increase shall be
calculated by taking into account any reduction in such taxes resulting from any
tax benefits currently realized by the recipient as a result of the event giving
rise to such payment) shall be equal to the amount required to be paid. In
calculating the amount payable by reason of this provision, all foreign,
federal, state and local income taxes payable and tax benefits realized shall be
determined on the assumption that the recipient has a sufficient U.S. Federal
and state income tax base to be taxable on all income at the highest marginal
net income tax rates then applicable to corporate taxpayers taxed on the same
basis as the recipient that are then in effect in the applicable jurisdictions
and that all corresponding tax benefits are utilized at the highest marginal
U.S. Federal and state rates then applicable to corporate taxpayers taxed on the
same basis as the recipient that are then in effect in the applicable
jurisdictions.

 

“Allocated Rent” has the meaning given such term in Section 3.1 of the Lease.

 

“Amortization Schedule” for the Notes shall mean the amortization schedule for
the Notes set forth in Exhibit D to the Indenture and Schedule I to each Note.

 

“Appraisal Procedure” shall mean a procedure for determining any amount, value
or period. Such procedure shall be commenced by the delivery of written
notification as specified in the Operative Documents by the Lessee to the Lessor
and the Owner Participant, or by the Owner Participant or the Lessor, as the
case may be, to the Lessee, that such Person desires to obtain an appraisal with
respect to such amount, value or period. If required by the terms of the
applicable Operative Documents, such parties shall first attempt to agree on
such matter. If such parties are unable to agree on such matter within the time
period specified in the applicable Operative Document, or if such parties are
not required to attempt to agree, such parties shall thereupon consult for the
purpose of selecting a mutually acceptable Independent appraiser. If within 10
days from the date the parties are required to so consult, they are unable to
agree upon the appointment of a mutually acceptable Independent appraiser, then
each of such parties shall appoint an Independent appraiser within 10 days, and
such Independent appraisers shall jointly determine such matter. If one party
does not so appoint an Independent appraiser, then the Independent appraiser
appointed by the other shall determine such matter as the sole appraiser. If
such two Independent appraisers cannot agree on such matter within 30 days, such
matter shall be determined by such two Independent appraisers and a third
Independent appraiser chosen within 10 days after such 30-day period by such two
Independent appraisers or, if such three Independent appraisers fail to reach an
agreement, the determination of the appraiser that differs most from the second
highest determination shall be excluded (unless such difference is less than ten
percent from either of the other determinations), the remaining two
determinations shall be averaged (or all three shall be averaged, if the third
determination is not discarded due to the preceding parenthetical) and such
average shall constitute the determination of the appraisers. If such two
Independent appraisers fail to agree upon the appointment of a third Independent
appraiser within the allotted time period, such appointment shall be made by the
New York City

 

3



--------------------------------------------------------------------------------

office of the American Arbitration Association or any organization successor
thereto, upon the request of any such parties from a panel of arbitrators having
familiarity with assets similar to the assets comprised by the Platform. The
determination of the appraisers so chosen shall be given within 30 days of the
appointment of such third appraiser, and, to the extent such determination
relates to the calculation of the Fair Market Rental Value or Fair Market Sales
Value under the Lease, the appraisers shall, in making such determination, apply
methodologies consistent (after taking into account then current facts and
circumstances) with those applied in connection with the Final Appraisal. Fees
and expenses of the appraisers appointed in connection with an Appraisal
Procedure shall be paid by the Lessee. The timetable for any Appraisal Procedure
shall be appropriately accelerated to meet the applicable deadlines set forth in
any of the Operative Documents. Each of the Lessor and the Lessee will provide
reasonable access to such information in its possession requested by such
appraisers and required for their determinations.

 

“Appraiser” shall mean ABS Consulting.

 

“Bankruptcy Act” shall mean Title 11 of the United States Code.

 

“Bankruptcy Default” shall mean an event that with the giving of notice or the
passage of time or both would become a Lease Event of Default described in
clause (f) or (g) of Section 15 of the Lease.

 

“Base Rent” shall mean the rent payable pursuant to Section 3.1 or 5.2 of the
Lease, as applicable.

 

“Base Rent Payment Date” shall mean (i) during the Initial Lease Term, each date
on which Base Rent is payable as set forth on Schedule 1, Part 1 to the Lease,
and (ii) during any Renewal Term, the date which is the first day on which such
Renewal Term commences and the first day after each three month period
thereafter to and including the first day of the last three month period during
such Renewal Term.

 

“Base Rent Percentages” shall mean the percentages (as in effect from time to
time) set forth in Schedule 1, Part 1 to the Lease.

 

“Base Termination Value” shall mean with respect to the Undivided Interest as of
any Termination Value Determination Date, the amount determined by multiplying
Lessor’s Cost by the percentage set forth under the caption “Base Termination
Value Percentages” on Schedule 2 to the Lease opposite the date that is such
Termination Value Determination Date, as adjusted pursuant to Section 4 of the
Lease and, thereafter if an option to renew is in effect, as modified pursuant
to Section 5.4 of the Lease. Notwithstanding anything in the Operative Documents
to the contrary, Base Termination Value shall be, under any circumstances and in
all events, not less than an amount that shall comply with the requirements of
Sections 3.5 and 4.2 of the Lease.

 

“Base Termination Value Determination Date” shall have the same meaning as
Termination Value Determination Date.

 

“Base Termination Value Percentages” shall mean the percentages set forth under
the caption “Base Termination Value Percentages” in Schedule 2 to the Lease.

 

4



--------------------------------------------------------------------------------

“Beneficial Interest” shall have the meaning specified in Section 16.1 of the
Participation Agreement.

 

“Beneficial Interest Purchase Price” shall have the meaning specified in Section
16.1 of the Participation Agreement.

 

“Bills of Sale” shall mean, collectively, the Guarantor Bill of Sale and the
Lessee Bill of Sale.

 

“Block 338” shall mean Front Runner Prospect Green Canyon Area Block 338, as
identified in the Federal Lease with serial number OCS-G 21790, Gulf of Mexico,
on the outer Continental Shelf (within the meaning of Section 2 of the Outer
Continental Shelf Lands Act, as amended and supplemented, 43 U.S.C. §1331).

 

“Block 339” shall mean Front Runner Prospect Green Canyon Area Block 339, as
identified in the Federal Lease with serial number OCS-G 21791, Gulf of Mexico,
on the outer Continental Shelf (within the meaning of Section 2 of the Outer
Continental Shelf Lands Act, as amended and supplemented, 43 U.S.C. §1331).

 

“Block 382” shall mean Quatrain Prospect Green Canyon Area Block 382, as
identified in the Federal Lease with serial number OCS-G 22950, Gulf of Mexico,
on the outer Continental Shelf (within the meaning of Section 2 of the Outer
Continental Shelf Lands Act, as amended and supplemented, 43 U.S.C. §1331).

 

“Board of Directors” shall mean, with respect to any Person, either the board of
directors of such Person or a duly authorized committee of said board having
power to act for such board with respect to the matter in question.

 

“Burdensome Buyout Event” shall mean any of the following events:

 

(a) after the Closing Date, a change in applicable laws, rules (including
Governmental Rules) and regulations causes it to become illegal for the Lessee
to continue as lessee under the Lease or any other Operative Document or for the
Lessee to make payments under the Lease or any other Operative Document, and the
transactions contemplated by the Operative Documents cannot be restructured
within 90 days after the occurrence of any such event in a manner reasonably
acceptable to the Owner Participant, the Loan Participants, the Lessee and the
Lessor;

 

(b) one or more events shall have occurred, which are not reasonably within the
control of the Lessee or any Lessee Person, that give rise or have given rise to
one or more obligations of the Lessee to pay indemnity obligations (or to make
payments related thereto) pursuant to the Operative Documents; provided that (i)
the amount of the indemnity obligations (or payments related thereto) that would
be avoided, reduced or recovered if the Lease and the other Operative Documents
were terminated and the Undivided Interest were purchased by the Lessee in the
aggregate exceeds (on a present value basis for future payment obligations) 10%
of the Lessor’s Cost (unless the relevant Indemnitee waives its rights to, or
the Owner Participant arranges for the payment of such “excess” indemnity
obligations on an After Tax Basis), and (ii) the Lessee gives the

 

5



--------------------------------------------------------------------------------

Lessor notice of the Burdensome Buyout Termination Date within 180 days of the
first payment of indemnity obligation used in the calculation of such 10% of
Lessor’s Cost having been made; or

 

(c) the Owner Participant becomes a Competitor of the Lessee.

 

“Burdensome Buyout Termination Date” shall have the meaning specified in Section
7A of the Lease.

 

“Business Day” shall mean any day other than a Saturday or Sunday or any other
day on which banks located in New York, New York, Houston, Texas, the city in
which the Indenture Trustee Office is located or the city in which the corporate
trust department of the Lessor Trustee is located are required or authorized to
remain closed.

 

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or ownership interest, whether now outstanding or issued
after the date of the Participation Agreement, including, without limitation,
all Common Stock and Preferred Stock of such Person.

 

“Cash Flow Coverage Ratio” shall mean, the ratio of (i) Revenues less Operating
Costs, in each case for an applicable period of calculation set forth in Section
10.16 of the Participation Agreement, to (ii) Base Rent payable thereon during
each such applicable period of calculation set forth in Section 10.16 of the
Participation Agreement.

 

“Casualty Redemption Date” shall have the meaning specified in Section 3.02(a)
of the Indenture.

 

“Claims” shall mean all liabilities (including, without limitation, negligence,
warranty, statutory, product, strict or absolute liability, liability in tort or
otherwise), obligations, losses, damages, penalties, fines, sanctions, claims,
actions, causes of action, suits (including any of the above pursuant to
Environmental Laws), administrative proceedings regarding the issuance, denial,
modification or revocation of any Environmental Permit, investigations,
judgments, Liens (including any Lien in favor of any Governmental Authority for
environmental liabilities and costs or violations of any Environmental Laws),
costs, expenses and disbursements (including, without limitation, any
registration fees and reasonable and documented legal fees and expenses, but
excluding any ordinary and usual operating or overhead expenses other than those
incurred in connection with a Lease Default or a Lease Event of Default, the
salaries of its officers and employees (other than internal counsel charges and
other internal charges arising from or related to a Lease Default or Lease Event
of Default) and the cost of ordinary office supplies), of any kind or nature,
including, without limitation, reasonable legal fees and expenses and costs of
investigation.

 

“Classification Society” shall mean the American Bureau of Shipping, or any
successor thereof.

 

“Closing Date” shall mean July 21, 2005.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

6



--------------------------------------------------------------------------------

“Collateral Assignment of Rights” shall mean the Collateral Assignment of Rights
Agreement dated cas of June 17, 2005 between the Lessee and the Lessor.

 

“Common Stock” shall mean, with respect to any Person, any and all shares,
interests, participations and other equivalents (however designated, whether
voting or non-voting) of such Person’s common stock or its equivalent, whether
now outstanding or issued after the date of the Participation Agreement, and
includes, without limitation, all series and classes of such common stock.

 

“Competitor of the Lessee” shall mean a Person (other than Dominion, Murphy or
any other operator of the Platform or owner of any undivided interest therein)
who derives more than 25% of its gross revenues, or an Affiliate or Subsidiary
of any Person (other than Dominion, Murphy or any other operator of the Platform
or owner of any undivided interest therein) who derives more than 25% of its
gross revenues, from the exploration for, or the production or sale of, oil or
gas or related mineral products; provided, however, that a Person who is an
institutional investor which is (i) a passive investor in the financing of
equipment or facilities used in the exploration for, or the production or sale
of, oil or gas or related mineral products or (ii) a Competitor by reason of
exercising rights and remedies with respect to debts previously contracted shall
not, solely by reason of such investment or exercise, be a “Competitor of the
Lessee”.

 

“Components” shall mean appliances, parts, instruments, appurtenances,
accessories, equipment and other property of whatever nature originally included
in the Platform on the Closing Date.

 

“Consent and Agreement” shall mean the JOA Consent and Agreement, dated as of
June 17, 2005, among Lessor, Lessee, the Indenture Trustee, Murphy and Dominion.

 

“Contract Area” shall have the meaning specified in Section 2.9 of the Joint
Operating Agreement.

 

“Credit Downgrade Event” shall mean any event resulting in the Issuing Bank
under the Initial Letter of Credit and any other Issuing Bank ceasing to have a
long term unsecured credit rating of at least A- by S&P and A1 by Moody’s and
AA- by S&P and Aa3 by Moody’s, respectively.

 

“Credit Agreement” shall mean the Credit Agreement dated as of December 19, 2003
(and as thereafter from time to time amended, supplemented, restated or
otherwise modified) among the Guarantor, as borrower, various financial
institutions, as lenders, and Toronto Dominion (Texas) Inc., as administrative
agent.

 

“Credit Standards” shall mean, as to any Person, that such Person (i) is
acceptable to the appropriate internal committees of the Owner Participant with
respect to limitations on total credit exposure to such Person and limitations
on total credit exposure to the country (other than the United States) in which
such Person is located, (ii) is acceptable to the Owner Participant based upon
the then-existing credit policies or practices of the appropriate internal
committees of the Owner Participant, and (iii) except in the case of a
bankruptcy or similar proceeding in which the Owner Participant is the debtor,
is not engaged in material litigation with the Owner Participant or any of its
Affiliates.

 

7



--------------------------------------------------------------------------------

“Cut-off Date” shall mean July 31, 2005.

 

“Debt Percentage” shall mean the percentage set forth as the “Debt Percentage”
in Schedule 2 to the Participation Agreement.

 

“Debt Placement Agent” shall mean Bank of America, N.A.

 

“Debt Portion” shall mean, as of any date, (a) the portion of any payment of
Base Rent equal to the principal and interest simultaneously scheduled to be
payable to the Holders pursuant to the Notes and the Indenture, and (b) with
respect to Fixed Price Purchase Amount, Base Termination Value, Termination
Value (or any other amount payable on termination of the Lease), the portion of
such payment equal to the scheduled outstanding principal amount of, and any
accrued and unpaid interest on, the Notes at such date as reflected in its
Amortization Schedule after accounting for any amount payable under clause (a)
of this definition plus, any adjustment in Base Termination Value or Termination
Value pursuant to the second sentence of the definition of each such term.

 

“Debt Rate” shall mean the interest rate borne by the Notes.

 

“Design Basis” shall mean all of the terms, conditions and requirements
specified in the design data, codes, specifications and design premises
contained in the EPC Contract as in effect on the Closing Date, as such design
data, codes, specifications and design premises may be amended or supplemented
from time to time by any Modification permitted or required under Section 11 of
the Lease.

 

“Dominion” shall have the meaning set forth in the recitals to the Participation
Agreement.

 

“Eligible Bank” shall mean any bank or trust company which shall be a member of
the Federal Reserve System and shall have a combined capital, surplus and
undivided profits of not less than $500,000,000.

 

“Engagement Documents” shall mean the Fee Letter Agreement and the indicative
summary of terms attached thereto as Annex 1.

 

“Environmental Claims” shall mean any Claim, action, cause of action,
investigation or notice alleging potential liability (including, without
limitation, potential liability for investigatory costs, cleanup costs, Remedial
Action, Releases, governmental response costs, natural resources damages,
property damages, personal injuries, penalties or reasonable expert or legal
fees and expenses) arising out of, based on or resulting from (a) the presence,
or Release or threatened Release into the environment, of any Hazardous Material
at any location, whether or not owned or operated by the Lessee or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

 

“Environmental Laws” shall mean each applicable federal, state, foreign,
maritime and local law, regulation, statute, code, enactment, ordinance, rule,
judgment, order, writ, common

 

8



--------------------------------------------------------------------------------

law and decisional law, decree, injunction or other requirement having the force
and effect of law, at any time in force or effect, relating to (i) pollution or
protection of human health (as it relates to Hazardous Materials) or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata, wetlands, wildlife, aquatic
species, vegetation and natural resources), (ii) Releases or threatened Releases
of Hazardous Materials or (iii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.
Environmental Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”); the
Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”); the Resource
Conservation Recovery Act (“RCRA”); the Oil Pollution Act of 1990 (“OPA”); the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”); the Toxic
Substances Control Act (“TSCA”); the Hazardous Material Transportation Act
(“HMTA”); the Clean Air Act; the Federal Water Pollution Control Act; the Safe
Drinking Water Act; and their state and local counterparts or equivalents.

 

“Environmental Permits” shall mean all permits, consents, licenses, certificates
and other approvals or authorizations required under Environmental Laws.

 

“EPC Contract” shall mean the Front Runner Engineering Procurement Construction
Installation Contract, Green Canyon Block 338, dated as of March 15, 2002
between Murphy and J. Ray McDermott, Inc.

 

“Equity Percentage” shall mean an amount equal to 100% minus the Debt
Percentage.

 

“Equity Portion” shall mean the portion of any payment of Base Rent, Fixed Price
Purchase Amount, Base Termination Value, Termination Value (taking into account
any outstanding Section 467 Loan Balance) or other amount payable under the
Lease (in each case as adjusted pursuant to Section 4 of the Lease and,
thereafter if an option to renew is in effect, as modified pursuant to Section
5.4 of the Lease) that is in excess of the Debt Portion.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of Lessee
or any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
Lessee or any such Subsidiary within the meaning of this definition with respect
to the period such entity was an ERISA Affiliate of Lessee or any such
Subsidiary and with respect to liabilities arising after such period for which
Lessee or any such Subsidiary could be liable under the Code or ERISA.

 

“Event of Loss” shall mean any of the following events: (i) the receipt of
insurance proceeds based upon an actual or constructive total loss of the
Platform; (ii) the Platform, in the Lessee’s good faith opinion, is damaged
beyond economic repair or is rendered permanently unfit

 

9



--------------------------------------------------------------------------------

for commercial use by accident or natural disaster; (iii) title to the Platform
or the Undivided Interest is taken by any Governmental Authority; (iv) the
Platform is taken or requisitioned for use by any Governmental Authority for a
period extending beyond 360 days or the last day of the Initial Lease Term and
any Renewal Term then in effect; (v) as a result of a change in any Governmental
Rules or Governmental Actions, the Lessee is prohibited from using the Platform
as a production platform in the Gulf of Mexico; (vi) one or more of the Federal
Leases is or are no longer in full force and effect or is or are not timely
renewed with the applicable Governmental Authority within the relevant time
limits set forth in any such Federal Lease but only if such Federal Lease (a) is
material with respect to the production levels of the Platform and (b) is not
depleted and is capable of economically producing, in each case as of the date
of such Event of Loss (provided that the Platform remains in the Contract Area);
(vii) one or more of the Federal Leases is or are abandoned by the Guarantor,
but only if such Federal Lease (a) is material with respect to the production
levels of the Platform and (b) is not depleted and is capable of economically
producing, in each case as of the date of such Event of Loss (provided that the
Platform remains in the Contract Area); (viii) the Lessee has failed to make, or
cause the Operator to make, the Modifications required under Section 11 of the
Lease or any insurance policy required to be maintained under Section 13 of the
Lease; or (ix) the Platform is moved from the Original Location, unless all of
the Platform Relocation Conditions are satisfied. The date of such Event of Loss
shall be the date the Lessee or Guarantor obtains Actual Knowledge of such
event; provided that for the purposes of clause (iv) above as it pertains to
requisitions for use, no Event of Loss shall be deemed to have occurred until
the earlier of (a) the last day of the Initial Lease Term or any Renewal Term
then in effect, and (b) the 360th day after such requisition.

 

“Excepted Payments” shall mean and include (i) any indemnity or expense payment
(whether or not Supplemental Rent) payable under any Operative Document directly
to the Owner Participant, any OP Guarantor, the Trust Company, the Lessor
Trustee, the Trust Estate, the Lessor or any of their respective Affiliates,
shareholders, officers, directors, agents, employees or servants; (ii) (A)
insurance proceeds, if any, payable to or on behalf of the Lessor, the Owner
Participant or any OP Guarantor under insurance separately maintained by the
Lessor or the Owner Participant or any OP Guarantor, or (B) proceeds of personal
injury or property damage liability insurance payable to or on behalf of the
Trust Company, the Lessor Trustee, the Lessor, the Owner Participant or any OP
Guarantor under any Operative Document; (iii) any amount payable to the Owner
Participant or any OP Guarantor pursuant to the Tax Indemnity Agreement or for
the account of the Owner Participant or any OP Guarantor pursuant to Section
12.2 or under the written agreements required pursuant to Section 14.1(f) and
(h) or Section 15.1(b) and (m) of the Participation Agreement or Section 12.2(c)
of the Lease; (iv) [reserved]; (v) [reserved]; (vi) if the Lessee purchases the
Undivided Interest pursuant to Section 6 of the Lease and in connection
therewith assumes the Notes on a full recourse basis pursuant to Section 3.04 of
the Indenture, that portion of the applicable purchase price in excess of the
principal of and accrued interest on the Outstanding Notes; (vii) [reserved];
(viii) any payment made to or for the account of the Lessor Trustee or the Owner
Participant pursuant to any Acceptable Letter of Credit or which otherwise names
the Lessor Trustee or the Owner Participant as beneficiary, (regardless of
whether such payment is applied in satisfaction of the Lessee’s obligation to
pay Base Rent, Base Termination Value (together with any Section 467 Loan
Balance payable by reference thereto), Termination Value, Fixed Purchase Price
Amount (together with any Section 467 Loan Balance payable by reference thereto)
or any other Supplemental Rent); (ix) any

 

10



--------------------------------------------------------------------------------

proceeds in respect of a transfer pursuant to Section 13 of the Participation
Agreement; (x) interest at (or by reference to) the Overdue Rate payable by the
Lessee to the Trust Company, the Lessor Trustee, the Lessor, the Owner
Participant or any OP Guarantor on any of the amounts described in clauses (i)
through (ix) above; and (xi) the right (a) to demand, collect, sue for, exercise
remedies to enforce, or otherwise obtain amounts referred to in clauses (i)
through (x) of this definition, (b) to give any notice of any breach of any
representation, warranty or covenant in the Operative Documents on a joint and
several basis with the Indenture Trustee and (c) to declare a Lease Event of
Default or to demand payment of Base Termination Value (together with any
Section 467 Loan Balance payable by reference thereto) or Termination Value upon
a Lease Event of Default, in each case solely for the purpose of drawing on any
Acceptable Letter of Credit.

 

“Excepted Rights” shall mean, collectively, (a) the rights, titles and interests
of the Lessor or the Owner Participant, as the case may be, in and under the Tax
Indemnity Agreement, and (b) those rights afforded to the Lessor pursuant to
Section 6.08 of the Indenture (the exercise of which rights may, subject to the
terms and conditions set forth in such Section 6.08, require notice to or
consent by the Indenture Trustee).

 

“Excess Amount” shall have the meaning specified in Section 2.02(b) of the
Indenture.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Exchange Transaction” shall have the meaning specified in Section 11.9 of the
Participation Agreement.

 

“Excluded Tax” shall have the meaning specified in Section 12.2(b) of the
Participation Agreement.

 

“Exposure Amount” shall mean $15,000,000.

 

“Fair Market Renewal Term” shall mean a period commencing at the end of the
Initial Lease Term or any Renewal Term (which term shall, in any case, not be
shorter than one year) and ending on the Base Rent Payment Date chosen by the
Lessee pursuant to Section 5.3 of the Lease, during which the Undivided Interest
may be leased for Fair Market Rental Value as permitted by Section 5.1 of the
Lease, or such shorter period as may result from earlier termination of the
Lease in accordance with its terms.

 

“Fair Market Rental Value” or “Fair Market Sales Value” of any property or
service as of any date shall mean the cash rent or cash price that would be
obtained in an arm’s-length lease or sale, respectively, between an informed and
willing lessee or buyer (under no compulsion to lease or purchase) and an
informed and willing lessor or seller (under no compulsion to lease or sell) of
the property or services in question, disregarding the purchase and renewal
options set forth in the Lease or the Beneficial Interest purchase option under
Section 16.1 of the Participation Agreement and shall be determined on the basis
that (unless determined pursuant to Section 16 of the Lease which determination
shall be made by an appraiser appointed solely by the Lessor on an “as-is”,
“where-is” and “with all faults” basis and shall take into account all Liens
(other than Permitted Liens of the type specified in clause (b) of the
definition thereof)) each of the Platform and the Undivided Interest has been
maintained in accordance with the requirements of the Lease

 

11



--------------------------------------------------------------------------------

and is free and clear of all Liens (other than Permitted Liens of the type
specified in clause (b) of the definition thereof) (but otherwise on an “as-is”,
“where-is” and “with all faults” basis), and taking into account the current
facts and circumstances and the Owner Participant’s rights to operate the
Platform in place, relocate the Platform and otherwise enjoy the highest and
best use of the Platform as determined applying methodologies consistent with
the Uniform Standards for Professional Appraisal Practice as set forth by the
Appraisal Foundation or any successor.

 

“Fair Market Value” shall have the meaning specified in Article 12.18.5(iv) of
the Joint Operating Agreement, provided that if the Fair Market Value is being
determined in connection with a purchase of the Working Interest, directly or
indirectly, by the Lessor or the Indenture Trustee, then Dedication and Use Fees
shall not be taken into account in determining the Fair Market Value.

 

“Federal Leases” shall mean (i) the Oil and Gas Lease of Submerged Lands Under
the Outer Continental Shelf Lands Act, dated May 1, 2000, serial number OCS-G
21790, among the United States of America (represented by the MMS) and CNG
Production Company (of which Dominion is the successor), Murphy and the
Guarantor, with respect to Block 338, Green Canyon, (ii) the Oil and Gas Lease
of Submerged Lands Under the Outer Continental Shelf Lands Act, dated May 1,
2000, serial number OCS-G 21791, among the United States of America (represented
by the MMS) and CNG Production Company (of which Dominion is the successor),
Murphy and the Guarantor with respect to Block 339, Green Canyon, and (iii) the
Oil and Gas Lease of Submerged Lands Under the Outer Continental Shelf Lands
Act, dated July 1, 2001, serial number OCS-G 22950, among the United States of
America (represented by the MMS) and Dominion, Murphy and the Guarantor, with
respect to Block 382, Green Canyon.

 

“Fee Letter Agreement” shall mean the letter dated November 4, 2004 from the
Owner Participant to the Guarantor and agreed to and accepted by the Guarantor.

 

“Final Appraisal” shall mean the appraisal delivered pursuant to Section 4.5(a)
of the Participation Agreement.

 

“Final Determination” shall mean (i) a decision, judgment, decree or other order
by any court of competent jurisdiction that resolves the matter, which decision,
judgment, decree or other order has become final (i.e., the earliest of when all
allowable appeals have been exhausted by either party to the action or the time
for filing such appeal has expired or the Tax Indemnitee has notified the Lessee
in writing that it does not intend to make such an appeal) or, in any case where
judicial review shall at the time be unavailable by reason of the proposed
adjustment involving a decrease in a net operating loss or business credit
carry-forward, a decision, judgment, decree or other order of an administrative
official or agency of competent jurisdiction, which decision, judgment, decree
or other order has become final (i.e., when all administrative appeals have been
exhausted by either party), (ii) a closing agreement entered into under Section
7121 of the Code (or any successor provision) or any other settlement agreement
entered into in connection with the administrative or judicial proceedings, in
any case with the Lessee’s consent, (iii) the expiration of the time for
instituting an initial suit with respect to a claimed deficiency or for
instituting a claim for refund, or, if a refund claim was filed, the expiration
of the time for instituting suit with respect thereto or (iv) the point in time
when the Tax Indemnitee is no longer required to contest the imposition of such
Tax pursuant to Section 12.2(e) of the Participation Agreement or Section 7 of
the Tax Indemnity Agreement.

 

12



--------------------------------------------------------------------------------

“Final Notice” shall have the meaning specified in Section 5.3 of the Lease.

 

“First JOA Amendment” shall mean the First Amendment to the Joint Operating
Agreement dated November 15, 2004, among the Guarantor, Murphy and Dominion.

 

“Fixed Price Purchase Amount” shall mean the amount determined by multiplying
the Lessor’s Cost by the percentage set forth in the column entitled “Fixed
Price Purchase Amount” in Schedule 3 of the Lease.

 

“Fixed Price Purchase Option” shall mean the option of Lessee to purchase the
Undivided Interest in accordance with Section 6.1(b) of the Lease.

 

“Fixed Price Purchase Option Date” shall mean the date specified on Schedule 3
to the Lease.

 

“FMV Appraisal Procedure” shall have the meaning specified in Article
12.18.5(vii) of the Second JOA Amendment.

 

“Front Runner Reserves” or “Reserves” shall have the meaning specified in
Section 12.18.5(viii) of the Second JOA Amendment.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied.

 

“Governmental Actions” shall mean all actions, authorizations, consents,
approvals, waivers, exceptions, variances, franchises, filings, orders, permits,
licenses, exemptions, publications, notices to and declarations of or with any
Governmental Authority, including, without limitation, those pertaining to
Environmental Laws and Environmental Permits.

 

“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Governmental Rules” shall mean applicable statutes, laws, rules, codes,
ordinances, decisions, regulations, permits, certificates and orders of any
Governmental Authority now or hereafter in effect and any interpretation thereof
by competent Governmental Authority, including any judicial or administrative
order, consent decree, settlement agreement or judgment, including, without
limitation, Environmental Laws.

 

“Guarantor” shall mean Spinnaker Exploration Company, L.L.C.

 

“Guarantor Bill of Sale” shall mean the Bill of Sale and Assignment dated July
20, 2005 between the Guarantor and the Lessee.

 

13



--------------------------------------------------------------------------------

“Guaranty” shall mean the Guaranty dated as of June 17, 2005 by the Guarantor in
favor of the Owner Participant, the Lessor, the Indenture Trustee, each Holder,
the Lessor Trustee and the Trust Company.

 

“Hazardous Materials” shall mean all substances, wastes, pollutants,
contaminants and materials (i) defined, regulated or designated as hazardous,
extremely hazardous or environmentally hazardous, dangerous or toxic in the
National Oil and Hazardous Substances Pollution Contingency Plan, 40
C.F.R.(S)300.5, or under any Environmental Law (including CERCLA, FIFRA, SARA,
HMTA and the Atomic Energy Act) or by any Governmental Authority, or (ii) with
respect to which a Governmental Authority otherwise requires environmental
investigation, monitoring, reporting or remediation and shall include, without
limitation, radioactive materials (in excess of background concentrations),
asbestos-containing materials, polychlorinated biphenyls (PCBs), petroleum
(including crude oil or any fraction thereof), natural gas, petroleum products,
petroleum byproducts or wastes, provided, however, that Hazardous Materials
shall not include any Hydrocarbons to the extent that such Hydrocarbons are
stored, handled, or processed in compliance with all applicable Environmental
Laws and no Release of such Hydrocarbons has occurred.

 

“Highest Lawful Rate” shall have the meaning specified in Section 5.14(b) of the
Indenture.

 

“Holder” shall mean a registered holder of a Note, as shown on the Note
Register. A Loan Participant shall be treated as a Holder.

 

“Hydrocarbons” shall mean oil, gas and other hydrocarbons produced from the
Front Runner Reserves, all products processed or obtained therefrom, and all
inventory thereof upon extraction.

 

“Indemnified Party” shall have the meaning specified in Section 6.11 of the
Indenture.

 

“Indemnifying Party” shall have the meaning specified in Section 6.11 of the
Indenture.

 

“Indemnitee” shall mean the Lessor, the Trust Company, the Lessor Trustee, the
Owner Participant, any OP Guarantor, the Indenture Trustee (both in its
individual and its trust capacity), the Loan Participants, and their respective
Affiliates, shareholders, officers, directors, agents, employees and servants.

 

“Indenture” shall mean the Trust Indenture, Mortgage, Assignment of Leases and
Rents and Security Agreement dated as of June 17, 2005 between the Lessor and
the Indenture Trustee, together with all Indenture Supplements.

 

“Indenture Default” shall mean an event which, after the giving of notice or
lapse of time, or both, would become an Indenture Event of Default.

 

“Indenture Estate” shall have the meaning specified in the Granting Clause of
the Indenture.

 

“Indenture Event of Default” shall have the meaning specified in Section 5.02 of
the Indenture.

 

14



--------------------------------------------------------------------------------

“Indenture Indebtedness” shall have the meaning specified in the Recitals to the
Indenture.

 

“Indenture Supplement” shall mean any indenture supplement, that may be executed
and delivered by the Lessor and the Indenture Trustee from time to time in
accordance with Article IX of the Indenture.

 

“Indenture Supplement No. 1” shall mean Indenture Supplement No. 1 dated as of
July 20, 2005 between the Lessor and the Indenture Trustee.

 

“Indenture Trustee” shall mean Wells Fargo Bank Northwest, National Association,
in its capacity as trustee pursuant to the Indenture.

 

“Indenture Trustee Office” shall mean the office of the Indenture Trustee
located at 299 So. Main Street, 12th Floor, Salt Lake City, Utah or such other
office located in New York, New York as may be designated by the Indenture
Trustee to the Lessor, the Owner Participant, the Holders and the Lessee.

 

“Indenture Trustee’s Liens” shall mean Liens on or against all or any part of
the Platform, the Undivided Interest, the Lease, the Trust Estate, the Indenture
Estate or any payment of Rent (a) which result from any act of, or failure to
act by, or any Claim against, the Indenture Trustee (in its individual or trust
capacity) unrelated to the transactions contemplated by the Participation
Agreement or any other Operative Document, or which result from any violation by
the Indenture Trustee (in its individual or trust capacity) of any of the terms
of the Operative Documents, or (b) which result from Liens in favor of any
taxing authority by reason of any Tax owed by the Indenture Trustee (in its
individual or trust capacity), except that Indenture Trustee’s Liens shall not
include any Lien directly resulting from any Tax for which the Lessee is
specifically obligated to indemnify the Indenture Trustee (in its individual or
trust capacity).

 

“Independent” shall mean, when used with respect to any specified Person, a
Person who (1) is in fact independent, (2) does not have any direct financial
interest in the Lessor, the Owner Participant or the Lessee or any Affiliate of
any of them and (3) is not connected with the Trust Company, the Owner
Participant or the Lessee or any such Affiliate as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions. Whenever it is provided that any Independent Person’s opinion or
certificate shall be furnished such Person shall be appointed exercising
reasonable care and such opinion or certificate shall state that the signer has
read this definition and that the signer is Independent within the meaning
hereof.

 

“Initial Lease Term” shall mean the period commencing on July 21, 2005 and
ending on July 21, 2017 or such shorter period as may result from earlier
termination as provided in the Lease.

 

“Initial Letter of Credit” shall mean the Acceptable Letter of Credit issued on
the Closing Date by Toronto-Dominion Bank, New York Branch as the same may be
renewed, extended or replaced by such Issuing Bank.

 

“Installment Payment Amount” shall mean the amount of the installment payment of
principal due and payable on each Installment Payment Date, as set forth in the
Amortization Schedule, which amount is equal to the product of the remaining
unpaid principal amount of the Notes and the Installment Payment Percentage for
such Installment Payment Date.

 

15



--------------------------------------------------------------------------------

“Installment Payment Date” shall mean each date on which an installment payment
of principal is due and payable on the Notes, as set forth in the Amortization
Schedule.

 

“Installment Payment Percentage” shall mean the percentage (as in effect from
time to time) set forth in the Amortization Schedule.

 

“Insurance Consultant” shall mean Meyers-Reynolds & Associates, Inc.

 

“Interest Payment Date” shall mean each October 21, January 21, April 21 and
July 21 of each year, commencing on October 21, 2005, until the Notes have been
paid in full.

 

“Investment” shall have the meaning specified in Section 2.1 of the
Participation Agreement.

 

“Issuing Bank” shall mean (i) with respect to the Initial Letter of Credit, the
Issuing Bank under the Credit Agreement; and (ii) with respect to any
Replacement Letter of Credit, any bank or other financial institution (x) having
a credit rating of its unsecured long term debt obligations of at least AA by
S&P and Aa2 by Moody’s, and (y) meeting the Credit Standards and, in the case of
both clauses (i) and (ii), in its capacity as issuer of any Acceptable Letter of
Credit.

 

“JOA Amendments” shall mean the First JOA Amendment and the Second JOA
Amendment.

 

“Joint Operating Agreement” shall mean the Front Runner Joint Operating
Agreement, Outer Continental Shelf—Gulf of Mexico, effective as of May 1, 2000,
among the Guarantor, Murphy and Dominion, as amended, supplemented or modified
from time to time (including, without limitation, by the JOA Amendments).

 

“Lease” shall mean the Production Platform Lease Agreement dated as of June 17,
2005 between the Lessor and the Lessee, together with all Lease Supplements.

 

“Lease Default” shall mean an event which, after the giving of notice or lapse
of time, or both, would become a Lease Event of Default.

 

“Lease Event of Default” shall have the meaning specified in Section 15 of the
Lease.

 

“Lease Supplement” shall mean any Lease Supplement that may be executed and
delivered by the Lessor and the Lessee from time to time in accordance with the
Lease.

 

“Lease Supplement No. 1” shall mean Lease Supplement No. 1, dated as of July 20,
2005 between the Lessor and the Lessee, substantially in the form of Exhibit C
to the Lease.

 

“Lease Term” shall mean, collectively, the Initial Lease Term and any Renewal
Term(s).

 

16



--------------------------------------------------------------------------------

“Lease Termination Date” shall mean the last day of the Lease Term, whether
occurring by reason of expiration of the Lease Term or upon earlier termination
of the Lease pursuant to the terms thereof (including, without limitation,
termination pursuant to Section 16.1 of the Lease).

 

“Lessee” shall mean Spinnaker FR Spar Co., L.L.C.

 

“Lessee Bill of Sale” shall mean the Bill of Sale and Assignment dated as of
July 20, 2005 between the Lessee and the Lessor.

 

“Lessee Obligations” shall mean all obligations of the Lessee under each
Operative Document to which it is a party.

 

“Lessee Person” means, during or with respect to the Lease Term, the Lessee, any
Affiliates of the Lessee, any other Person (other than the Owner Participant,
any Affiliate of the Owner Participant and the Lessor) in possession of the
Platform and/or the Undivided Interest and any Person (other than the Owner
Participant, any Affiliate of the Owner Participant and the Lessor) having a
rightful, valid and legal claim by, through or under any of the foregoing, and
any Affiliate, successor, assign, transferee, agent or employee of any of the
foregoing.

 

“Lessee Section 467 Interest” has the meaning given such term in Section 3.1 of
the Lease.

 

“Lessee Section 467 Loan Balance” has the meaning given such term in Section 3.1
of the Lease.

 

“Lessee’s Share” shall mean, with respect to any Modification (or the cost
thereof) or Component (or Replacement Component), a 25% interest in such
Modification or Component.

 

“Lessor” shall have the meaning specified in the Recitals to the Trust
Agreement.

 

“Lessor Section 467 Interest” has the meaning given such term in Section 3.1 of
the Lease.

 

“Lessor Section 467 Loan Balance” has the meaning given such term in Section 3.1
of the Lease.

 

“Lessor Trustee” shall mean the Trust Company in its capacity as Lessor Trustee
under the Trust Agreement.

 

“Lessor Trustee Documents” shall have the meaning specified in Section 2(ii) of
the Trust Agreement.

 

“Lessor’s Cost” shall mean the amount set forth as “Lessor’s Cost” in Schedule 2
to the Participation Agreement.

 

“Lessor’s Liens” shall mean Liens on or against all or any part of the Platform,
the Undivided Interest, the Lease, the Trust Estate, the Indenture Estate or any
payment of Rent (a) which result from any act of, or any failure to act by, or
any Claim against, the Trust Company, the Lessor Trustee, the Lessor or the
Trust Estate unrelated to its interest in the Undivided Interest, the
administration of the Trust Estate or the transactions contemplated by the

 

17



--------------------------------------------------------------------------------

.Participation Agreement or any other Operative Document, or which result from
any violation by the Trust Company (to the extent that such violation is a
result of the gross negligence or willful misconduct of the Trust Company), the
Lessor Trustee, or the Lessor or the Trust Estate of any of the terms of the
Operative Documents, or (b) which result from Liens in favor of any taxing
authority by reason of any Tax owed by the Trust Company, the Lessor Trustee, or
the Lessor or the Trust Estate, except that Lessor’s Liens shall not include any
Lien resulting from any Tax for which the Lessee is obligated to indemnify the
Trust Company, the Lessor Trustee or the Lessor.

 

“Lessor’s Share” shall mean, (i) with respect to any Modification (or the cost
thereof) or Component (or Replacement Component) or (ii) with respect to the
sale proceeds of the Undivided Interest, a percentage interest in such
Modification (or the cost thereof), Component (or Replacement Component) or
proceeds, which is equal to the Undivided Interest Percentage.

 

“Letter of Credit” shall mean any Acceptable Letter of Credit.

 

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, recordable or unrecordable statutory or codal non-possessory
privilege, lien, right of others or charge of any kind, including, without
limitation, any liens pursuant to any Environmental Law or incurred in
connection with any Environmental Claims, any right of first refusal, any title
defect, conditional sale or other title retention agreement or any lease in the
nature thereof or any libel or complaint in admiralty or the filing of, or
agreement to give, any financing statement under the Uniform Commercial Code of
any jurisdiction.

 

“Loan Participant” shall mean the parties named in Schedule 2.2 to the
Participation Agreement and any successor or assign. A Holder shall be treated
as a Loan Participant.

 

“Loss Payee” shall have the meaning specified in Section 13.1(b) of the Lease.

 

“Louisiana Indenture Estate” shall have the meaning specified in Section 8.03(a)
of the Indenture.

 

“Majority in Interest of Holders of Notes” shall mean, as of any date of
determination, Holders holding in aggregate more than 50% of the total principal
amount of the Outstandings.

 

“Managing Member” shall mean (i) with respect to the Lessee, Spinnaker
Exploration Company. L.L.C., a Delaware limited liability company, and (ii) with
respect to the Guarantor, Spinnaker Exploration Company.

 

“Material Adverse Effect” shall mean a materially adverse effect on (a) the
business, assets, results of operations or financial condition of the Lessee,
the Guarantor, the Platform or the Undivided Interest, (b) the ability of the
Lessee or the Guarantor to perform its respective obligations in any material
respect under any of the Operative Documents, or (c) the validity or
enforceability of (i) any of the Operative Documents or (ii) the Liens granted
under any of the foregoing or the rights and remedies thereunder.

 

“Maximum Amount” shall have the meaning set forth in the recitals of the
Indenture.

 

18



--------------------------------------------------------------------------------

“Memorandum of Lease” shall mean the Memorandum of Lease dated July 20, 2005
between the Lessor and the Lessee.

 

“MMS” shall mean the Minerals Management Service, a bureau in the U.S.
Department of the Interior (or any successor agency thereof).

 

“Modifications” shall mean alterations, modifications, additions and
improvements of or to the Platform but shall not include any Component or
Replacement Component.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors and
assigns, and, if Moody’s Investors Service, Inc. and its successors and assigns
no longer issue securities ratings, the term “Moody’s” shall include any other
Person that issues internationally accepted securities ratings designated by the
Lessee in a written notice to the Owner Participant and acceptable to the Owner
Participant, and, upon the inclusion in this definition of such other Person,
each reference in the Operative Documents to a rating issued by Moody’s shall be
deemed automatically replaced with a reference to the comparable rating issued
by such Person.

 

“Multiemployer Plan” means any Plan which is a “multiemployer plan” as defined
in Section 3(37) of ERISA.

 

“Murphy” shall have the meaning set forth in the recitals to the Participation
Agreement.

 

“Murphy Bill of Sale” shall mean the Bill of Sale dated July, 2005 between
Murphy and the Guarantor.

 

“Net Present Value of Base Rent” shall mean the present value, as of the Closing
Date, of Base Rent payable on or prior to the Fixed Price Purchase Option Date
plus the present value as of the Closing Date, of the Fixed Price Purchase
Amount, discounted quarterly at a rate per annum equal to the Debt Rate.

 

“New Obligation” shall have the meaning specified in Section 2.07 of the
Indenture.

 

“Nonseverable Modification” shall mean any Modification to the Platform which is
not a Severable Modification.

 

“Note Register” shall have the meaning specified in Section 2.04 of the
Indenture.

 

“Notes” shall mean all notes from time to time issued and outstanding under and
pursuant to the Indenture.

 

“Obsolescence Termination Notice” shall have the meaning specified in Section
7.2 of the Lease.

 

“Officer’s Certificate” of any Person shall mean a certificate signed on behalf
of such Person by the Chairman, the President or any Vice President of such
Person or any other individual duly authorized and acting in such capacity or,
(i) in the case of the Lessor, the Lessor Trustee or the Indenture Trustee, a
Responsible Officer of the Lessor Trustee or the Indenture Trustee, (ii) in the
case of the Owner Participant, the sole member of the Owner Participant, or
(iii) in the case of the Lessee or Guarantor, the applicable Managing Member.

 

19



--------------------------------------------------------------------------------

“Old Obligation” shall have the meaning specified in Section 2.07 of the
Indenture.

 

“Omnibus Amendment to the Credit Agreement” shall mean the duly executed and
delivered amendment to the Credit Agreement dated February 8, 2005.

 

“OP Guarantor” shall mean any guarantor under an OP Guaranty.

 

“OP Guaranty” shall mean the guaranty given by any OP Guarantor in favor of the
Lessee, the Loan Participants and the Indenture Trustee, and any guaranty
executed by a Transferee pursuant to Section 13 of the Participation Agreement.

 

“Operating Costs” shall mean, for any period and with respect to the Undivided
Interest and the Guarantor’s Working Interest, amounts paid or accrued by the
Lessee and the Guarantor for the operation, administration and maintenance of
the Undivided Interest or any portion thereof and the Guarantor’s Working
Interest, including insurance premiums (including, without limitation, premiums
for insurance required to be maintained by the terms of the Lease), costs of
obtaining any other materials, supplies or services for the Undivided Interest
or the Guarantor’s Working Interest, costs of maintaining, renewing and amending
governmental permits, franchise, licensing, property, royalties, sales and
excise taxes (excluding federal or state income taxes), general and
administrative expenses, employee salaries, wages and other employment-related
costs, business management and administrative services fees, costs required to
be paid by the Lessee under any Operative Document (other than scheduled Base
Rent), or any of it affiliates, legal and other transaction costs and all other
fees payable to the Holders (other than amounts constituting scheduled Base
Rent), and all other fees and expenses necessary for the continued operation and
maintenance of the Undivided Interest and the Guarantor’s Working Interest
(excluding any amounts paid by the Guarantor to the Lessee under the Production
Handling Agreement), in each case calculated in accordance with GAAP. Operating
Costs shall not include (i) capital expenditures (including expenditures in
connection with Modifications), (ii) payments for restoration, replacement or
repair of the Undivided Interest, or (iii) acquisitions or investments permitted
by the terms of the Operative Documents.

 

“Operative Documents” shall mean the Guaranty, any OP Guaranty, the Indenture,
Indenture Supplement No. 1, the Bills of Sale, the Lease, Lease Supplement No.
1, the Participation Agreement, the Notes, the Tax Indemnity Agreement, the
Trust Agreement, the Support Agreement, the Acceptable Letter of Credit, the
Joint Operating Agreement, the First JOA Amendment, the Second JOA Amendment,
the Consent and Agreement, the Production Handling Agreement, the Collateral
Assignment of Rights and the Pledge Agreement.

 

“Operator” shall mean Murphy (or any successor or substitute operator from time
to time) as operator pursuant to Section 4.1 of the Joint Operating Agreement.

 

“Operator’s Lien” shall mean any lien granted to the Operator under the Joint
Operating Agreement.

 

“Optional Modification” shall have the meaning specified in Section 11.4 of the
Lease.

 

20



--------------------------------------------------------------------------------

“Original Location” shall mean the location of the Platform on Block 338.

 

“Other Undivided Interests” shall mean the undivided interests in the Platform
held by Murphy and Dominion, and their permitted successors and assigns.

 

“Outstanding” shall mean, when used with respect to the Notes as of any date of
determination, all Notes theretofore authenticated and delivered under the
Indenture, except:

 

(i) Notes theretofore cancelled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;

 

(ii) Notes or portions thereof for whose payment or redemption money in the
necessary amount has been theretofore deposited with the Indenture Trustee,
provided that such Notes are to be redeemed and notice of such redemption has
been duly given and not revoked or otherwise withdrawn pursuant to the
Indenture; and

 

(iii) Notes paid or in exchange for which or in lieu of which other Notes have
been authenticated and delivered pursuant to the Indenture;

 

provided, however, except as provided in Section 3.04 of the Indenture, the
Lessee, the Guarantor and their respective Affiliates may not be Holders of
Notes; and provided, further, that in determining whether the Holders of the
requisite principal amount of Notes Outstanding have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Notes owned by
the Lessor, the Owner Participant, or any Affiliate of the Lessor or the Owner
Participant, shall be disregarded and deemed not to be Outstanding, unless such
Person owns 100% of the Notes owned by all Persons, except that, in determining
whether the Indenture Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only Notes
which the Indenture Trustee knows to be so owned shall be so disregarded. Notes
so owned which have been pledged directly or indirectly in good faith to Persons
other than the Lessee and its Affiliates may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Indenture Trustee the pledgee’s
right so to act with respect to such Notes and that the pledgee is not the
Lessor, the Lessee, the Owner Participant or any Affiliate of the Lessor, the
Lessee or the Owner Participant.

 

“Overdue Rate” shall mean a rate per annum equal to (i) with respect to amounts
owing to any Loan Participant, the rate of interest on such Notes plus 2.0% per
annum, and (ii) with respect to amounts owing to the Owner Participant or the
Lessor and with respect to amounts not described in clause (i), the from time to
time higher of the rate described in clause (i) and the rate of interest
publicly announced from time to time by Bank of America N.A. as its “reference”
or “base” rate plus 2.0% per annum (in each case computed on the basis of a
360-day year of twelve 30-day months).

 

“Owner Participant” shall mean Banc of America Leasing & Capital, LLC, and each
Person to whom a transfer is effected in accordance with Section 13 of the
Participation Agreement.

 

“Owner Participant Response” shall mean the response, dated May 31, 2005 to the
external auditors of Dominion provided by the Owner Participant.

 

21



--------------------------------------------------------------------------------

“Owner Participant’s Liens” shall mean any Lien on or against the Platform, the
Undivided Interest, the Lease, the Trust Estate or the Indenture Estate or any
payment of Rent (a) which results from any act of, or any failure to act by, or
any Claim against, the Owner Participant unrelated to the transactions
contemplated by the Operative Documents, or which results from any violation by
the Owner Participant of any of the terms of the Operative Documents, or (b)
which results from any Lien in favor of any taxing authority by reason of any
Tax owed by the Owner Participant, except that Owner Participant’s Liens shall
not include any Lien resulting from any Tax for which the Lessee is obligated to
indemnify the Owner Participant (or any member of its consolidated group). An
Owner Participant Lien shall not include an Operator’s Lien.

 

“Owner Participant’s Net Economic Return” shall mean (i) with respect to the
period between the Closing Date and the Fixed Price Purchase Option Date, and
thereafter, the expiration of the Initial Lease Term, the Owner Participant’s
anticipated after-tax yield, and aggregate after-tax cash flow, using the
multiple investment sinking fund method of analysis (as described in Paragraph
44 of FASB 13), computed on the basis of the same methodology and assumptions as
were utilized in determining the applicable schedules of Base Rent, Base
Termination Values, Termination Values, Fixed Price Purchase Amount, Section 467
Loan Balance, Lessee Section 467 Loan Interest and Lessor Section 467 Loan
Interest as of the Closing Date, as such assumptions may be adjusted in
accordance with Section 4 of the Lease, (ii) at least 95% of the anticipated
after-tax earnings for each of the five 12-month periods during the first 60
months of the Initial Lease Term (which 12-month periods will run consecutively
with the first such period commencing on the Closing Date), and (iii) at least
90% of the anticipated after-tax cash earnings for each of the 12-month periods
following the first 60 months of the Initial Lease Term, in each case using the
same methodology and assumptions as were utilized in determining the applicable
schedules attached to the Lease as of the Closing Date. The Owner Participant’s
Net Economic Return with respect to any Modification to the Platform financed
pursuant to a Supplemental Financing in which the Owner Participant has made an
equity investment shall be computed in accordance with the assumptions utilized
in connection with such Supplemental Financing and account for any adjustments
theretofore made pursuant to Section 4 of the Lease.

 

“Participant” shall mean any Loan Participant or the Owner Participant and
“Participants” shall mean all of them.

 

“Participation Agreement” shall mean the Participation Agreement dated as of
June 17, 2005 among the Lessee, the Guarantor, the Owner Participant, the Loan
Participants, the Indenture Trustee, the Lessor and the Trust Company.

 

“Payment Default” shall mean an event that with the giving of notice or the
passage of time or both would become a Lease Event of Default under clause (a),
(b) or (c) of Section 15 of the Lease.

 

“Permitted Investments” shall mean (1) obligations of the United States of
America, or obligations fully guaranteed as to interest and principal by the
United States of America; (ii) certificates of deposit issued by an Eligible
Bank or interest-bearing insured accounts in an Eligible Bank; (iii) commercial
paper, rated at least P-1 (or comparable rating) by Moody’s or at

 

22



--------------------------------------------------------------------------------

least A-1 (or comparable rating) by S&P; or (iv) a money market fund registered
under the Investment Company Act of 1940, as amended, the portfolio of which is
limited to U.S. government obligations and U.S. agency obligations.

 

“Permitted Liens” shall mean (a) the respective rights and interests of the
Lessor, the Lessee, the Owner Participant, the Indenture Trustee, and the
Holders, as provided in the Operative Documents, (b) Lessor’s Liens, Owner
Participant’s Liens and Indenture Trustee’s Liens, (c) Liens for Taxes either
not delinquent or being contested in good faith and by appropriate proceedings,
so long as such proceedings do not involve any material danger of the sale,
forfeiture or loss of any part of the Platform, the Trust Estate or the
Indenture Estate, or title thereto or any interest therein or any material
danger of the interference with the payment of Rent, (d) except for liens
described in clause (j), materialmen’s, mechanics’, workers’, repairmen’s,
employees’ or other like Liens, arising in the ordinary course of business, or
arising in the course of constructing, repairing, equipping or installing,
modifying or expanding the Platform or any part thereof, which in each case are
(A) for amounts either not past due or being contested in good faith and by
appropriate proceedings, or (B) bonded for not less than the full amount in
dispute (or as to which security arrangements reasonably satisfactory to the
Lessor have been made), which bond (or such other security arrangement) complies
with all applicable Governmental Rules and has effectively stayed any execution
or enforcement of such Lien, provided that such Liens shall only be permitted so
long as such proceedings or dispute do not involve any material danger of the
sale, forfeiture or loss of any part of the Platform, the Trust Estate or the
Indenture Estate, or title thereto or any interest therein and any material
danger of interference with the payment of Rent; provided further that, with
respect to Liens described in this clause (d) existing as of the Closing Date,
such Liens shall constitute “Permitted Liens” only if the aggregate amount of
all obligations secured by such Liens shall not be more than $1,000,000, (e)
Liens arising out of judgments or awards against the Lessee with respect to
which at the time an appeal or proceeding for review is being prosecuted in good
faith so long as such judgment, award or appeal has been bonded in accordance
with the rules of the appropriate court and does not involve any material danger
of the sale, forfeiture or loss of any part of the Platform, the Trust Estate or
the Indenture Estate, or title thereto or any interest therein or any material
danger of the interference with the payment of Rent, (f) the rights and
interests of any Governmental Authority of the United States pursuant to the
Federal Leases, (g) Liens for current crew’s wages, for general average or
salvage (including contract salvage) or for wages of stevedores employed
directly by the Lessee or the operator, agent or master of the Platform which in
each case are (A) unclaimed or covered by insurance or (B) for amounts either
not past due or being contested in good faith and by appropriate proceedings or
(C) bonded for not less than the full amount in dispute (or as to which security
arrangements reasonably satisfactory to the Lessor and a Majority in Interest of
Holders of Notes have been made), which bond (or such other security
arrangement) complies with all applicable Governmental Rules and has effectively
stayed any execution or enforcement of such Lien, so long as such proceedings or
dispute do not involve any material danger of the sale, forfeiture or loss of
any part of the Platform, the Trust Estate or the Indenture Estate, or title
thereto or any interest therein or any material danger of the interference with
the payment of Rent, and (h) Liens (other than those described in clause (d)
above) which, under the laws of Louisiana, take priority over a duly registered
first mortgage and which are for amounts either not past due or being contested
in good faith and by appropriate proceedings or are bonded for not less than the
full amount in dispute (or as to which security arrangements reasonably
satisfactory to the Lessor and a Majority in Interest of Holders of Notes

 

23



--------------------------------------------------------------------------------

have been made), which bond (or such other security arrangement) complies with
all applicable Governmental Rules and has effectively stayed any execution or
enforcement of such Lien, so long as such proceedings or dispute do not involve
any material danger of the sale, forfeiture or loss of any part of the Platform,
the Trust Estate or the Indenture Estate, or title thereto or any interest
therein and any material danger of the interference with the payment of Rent,
(i) Liens, assignments and subleases permitted by Section 14 of the Lease and
the rights of any sublessee or any sublessor under any sublease permitted by
Section 14 of the Lease, and (j) the Joint Operating Agreement and the rights of
the Operator, and the rights of its successors, assigns or mortgagees (provided
that nothing in this clause (j) shall permit the Lessee to grant or suffer to
exist any Lien on the Undivided Interest other than (1) the rights and
Cross-Liens (as defined in Section 6 of the Consent and Agreement), if any not
to exceed, in the aggregate, $1,000,000 outstanding at any time for the
Undivided Interest or (2) Liens described elsewhere in this definition).

 

“Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, joint venture, Governmental
Authority or any other entity.

 

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
which is or was sponsored, maintained or contributed to by, or required to be
contributed by, Lessee, any of its Subsidiaries or any of their respective ERISA
Affiliates.

 

“Platform” shall mean the property as described in Exhibit A to the Lease under
the heading “Platform” (and any replacement Platform pursuant to the terms of
Section 12 of the Lease) and all other property installed or located therein and
all assets from time to time included or incorporated therein.

 

“Platform Relocation Conditions” shall mean : (a) the Front Runner Reserves are
depleted such that the costs of continued use of the Platform at such location
exceed the revenue generated therefrom; (b) the location to which the Platform
is proposed to be moved (the “Proposed Location”) provides the Lessor the same
or better economic rights with respect to the Undivided Interest than as existed
in respect of the Front Runner Reserves as of the Closing Date; (c) the Lessee
shall have provided a bond or other collateral satisfactory to each Participant
securing all of its costs and obligations with respect to the relocation and
commencement of operation of the Platform at the Proposed Location; (d) the
Proposed Location shall be located on the Outer Continental Shelf (within the
meaning of Section 2 of the Outer Continental Shelf Lands Act, as amended and
supplemented, (43 U.S.C. 1331)); (e) a reserve engineer’s report reasonably
acceptable to the Lessor shall be provided to the Lessor indicating that the
expected output from the Hydrocarbon reserves at the Proposed Location is equal
to or greater than the Front Runner Reserves as of the Closing Date; and (f) the
Joint Operating Agreement with respect to the Proposed Location shall be
recorded in accordance with prudent industry practice.

 

“Pledge Agreement” shall mean the Pledge Agreement dated as of June 17, 2005
between the Guarantor and the Lessor.

 

“Pledged JOA Rights” shall have the meaning specified in the Recitals to the
Indenture.

 

24



--------------------------------------------------------------------------------

“Preferred Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s preferred or preference stock or their equivalents, whether now
outstanding or issued after the date of the Participation Agreement, and
includes, without limitation, all classes and series of preferred or preference
stock.

 

“Preliminary Notice” shall have the meaning specified in Section 5.3 of the
Lease.

 

“Prepaid Rent” shall have the meaning specified in Section 3.8 of the Lease.

 

“Pricing Assumptions” shall mean the pricing assumptions set forth on Schedule 2
to the Participation Agreement.

 

“Production Handling Agreement” shall mean the Production Handling Agreement
dated as of June 17, 2005 between the Guarantor and the Lessee.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, corporeal or incorporeal,
movable or immovable.

 

“PTE” shall have the meaning specified in Section 7.1(a) to the Participation
Agreement.

 

“Purchase Price” shall have the meaning specified in Section 6.1(b) of the
Lease.

 

“Purchase Redemption Date” shall have the meaning specified in Section 3.02(c)
of the Indenture.

 

“Redemption Date” shall mean the date on which the Notes are to be redeemed
pursuant to Section 3.02 or 3.06 of the Indenture, as the case may be.

 

“Redemption Price” shall have the meaning specified in Section 3.10 of the
Indenture.

 

“Refunding Indenture” shall have the meaning specified in Section 3.05 of the
Indenture.

 

“Refunded Notes” shall have the meaning specified in Section 15.1 of the
Participation Agreement.

 

“Refunding Notes” shall have the meaning specified in Section 15.1 of the
Participation Agreement.

 

“Release” shall mean the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migrating into the
environment of any Hazardous Material through or in the air, soil, surface water
or groundwater, provided that the presence of Hydrocarbons within any portion of
the Platform designed to produce, pump, process, store, treat, refine or
transport Hydrocarbons shall not be considered a Release.

 

“Relevant Amendment” shall have the meaning specified in Section 3.04 of the
Indenture.

 

“Relevant Beneficial Interest Purchase Amendment” shall have the meaning
specified in Section 3.08(c) of the Indenture.

 

25



--------------------------------------------------------------------------------

“Relevant Beneficial Interest Purchase Date” shall have the meaning specified in
Section 3.08 of the Indenture.

 

“Relevant Date” shall have the meaning specified in Section 3.04 of the
Indenture.

 

“Relevant Date Supplement” shall have the meaning specified in Section 3.04 of
the Indenture.

 

“Remedial Action” shall mean actions required to (i) clean up, remove, treat or
in any other way address Hazardous Materials in the environment in compliance
with Environmental Laws and Environmental Permits, (ii) prevent the Release,
threatened Release or further Release or minimize the further Release of
Hazardous Materials in compliance with Environmental Laws and Environmental
Permits, or (iii) investigate and determine if a remedial response is needed,
and, if so, to design such a response and post-remedial investigation,
monitoring, operation, maintenance and care in compliance with Environmental
Laws and Environmental Permits.

 

“Renewal Period” shall have the meaning specified in Section 5.1 of the Lease.

 

“Renewal Term” shall mean any Fair Market Renewal Term.

 

“Rent” shall mean, collectively, Base Rent and Supplemental Rent.

 

“Rental Period” shall mean that period from, and including, the date so
specified in Schedule 1 to the Lease (as in effect from time to time) to, and
including the date next following such date so specified in Schedule 1 to the
Lease (as in effect from time to time.)

 

“Replacement Component” shall mean a replacement to any Component or Replacement
Component.

 

“Replacement Guaranty” shall have the meaning specified in Section 3.04(d) of
the Indenture.

 

“Replacement Letter of Credit” shall mean an Acceptable Letter of Credit.

 

“Replacement Period” shall have the meaning specified in the proviso of Section
12.2(a) of the Lease.

 

“Request” shall have the meaning specified in Section 2.08(b) of the Indenture.

 

“Required Modification” shall have the meaning set forth in Section 11.3 of the
Lease.

 

“Responsible Officer”, when used with respect to the Lessor Trustee or the
Indenture Trustee, shall mean an officer in its corporate trust administration
department, and for the Lessor, the corporate trust administration department of
the Lessor Trustee (or any successor group of the Lessor Trustee or the
Indenture Trustee, as the case may be) or any other officer customarily
performing functions similar to those performed by any of the above designated
officers and also shall mean, with respect to a particular corporate trust
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

 

26



--------------------------------------------------------------------------------

“Restricted Securities” shall have the meaning specified in Section 2.12 of the
Indenture.

 

“Restricted Securities Legend” shall have the meaning specified in Section 2.12
of the Indenture.

 

“Return Engineer” shall mean an individual who: (i) is independent of the Owner
Participant and the Lessee, (ii) has not less than five years of documented
experience in the construction, operation, maintenance, survey or inspection of
floating offshore facilities (including at least two years experience as an
independent surveyor or inspector for the hull and topsides of floating
facilities), and (iii) possesses at least a Bachelors Degree in a relevant
engineering discipline.

 

“Return Environmental Consultant” shall mean an individual who: (i) is
independent of the Owner Participant and the Lessee, (ii) has not less than five
years of documented experience in the environmental review and auditing of
floating offshore facilities, and (iii) possesses at least a Masters Degree in
environmental science or a relevant scientific or engineering discipline.

 

“Revenues” shall mean, for any period and with respect to the Undivided Interest
and the Guarantor’s Working Interest, all income from the sale of Hydrocarbons
produced from the Guarantor’s Working Interest, including revenues from business
interruption insurance proceeds or contingent business interruption insurance
proceeds, in each case calculated in accordance with GAAP; provided, however,
that Revenues shall not include any casualty insurance proceeds, condemnation
proceeds, awards arising out of litigation or similar proceedings, or the
proceeds of any permitted indebtedness or asset sales (other than the sale of
Hydrocarbons).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors and assigns and, if Standard & Poor’s
Ratings Group and its successors and assigns no longer issue securities ratings,
the term “S&P” shall include any other Person that issues internationally
accepted securities ratings designated by the Lessee in a written notice to the
Owner Participant and acceptable to the Owner Participant and, upon the
inclusion in this definition of such other Person, each reference in the
Operative Documents to a rating issued by S&P shall be deemed automatically
replaced with a reference to the comparable rating issued by such Person.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Second JOA Amendment” shall mean the Second Amendment to the Front Runner
Prospect Joint Operating Agreement Outer Continental Shelf-Gulf of Mexico, dated
as of June 17, 2005, among the Guarantor, Lessee, the Lessor, the Indenture
Trustee, Murphy and Dominion.

 

“Section 467 Loan” has the meaning given such term in Section 3.1 of the Lease.

 

“Section 467 Loan Balance” has the meaning given such term in Section 3.1 of the
Lease.

 

27



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933.

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Services Agreement” shall mean the Services Agreement dated as of June 17, 2005
between the Guarantor and the Lessee.

 

“Severable Modification” shall mean any Modification to the Platform permitted
under the Lease which can be readily removed from the Platform without causing
material damage to the Platform.

 

“SG Commitment Letter” shall mean that certain commitment letter dated as of
December 6, 2004, as amended by a letter dated as of June 16, 2005, between the
Guarantor and Société Générale.

 

“Significant Lease Default” shall mean a Bankruptcy Default or a Payment
Default.

 

“Source” shall have the meaning specified in Section 7 to the Participation
Agreement.

 

“Special Refunding Indenture” shall have the meaning specified in Section
3.05(b)(iii) of the Indenture.

 

“Spinnaker Exploration Company” shall mean Spinnaker Exploration Company, a
public Delaware corporation and the managing member of the Guarantor.

 

“Subsidiary” of any Person shall mean any corporation, association, limited
liability company or other business entity of which more than fifty percent
(50%) of the total voting power of shares of Capital Stock entitled to vote in
the election of directors, managers or trustees thereof (without regard to the
occurrence of any contingency) is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries (within the
meaning of this definition) of that Person, or a combination thereof.

 

“Supplemental Financing” shall mean any financing of the Lessor’s Share of the
cost of any Modification to the Platform pursuant to Section 14 of the
Participation Agreement.

 

“Supplemental Rent” shall mean (i) any and all amounts, liabilities and
obligations (other than Base Rent) which the Lessee assumes or agrees to pay to
or on behalf of the Lessor, the Lessor Trustee, the Owner Participant, any OP
Guarantor, the Trust Company, each Loan Participant, the Indenture Trustee or
any other Person (including any Indemnitee) under any Operative Document,
including, without limitation, any payments of indemnification, Base Termination
Value (and any Section 467 Loan Balance payable in connection therewith),
Termination Value or Swap Breakage Amount and (ii) any amounts which are
expressed in the Indenture to be payable at the Lessee’s expense, including
amounts payable under Section 5.15 of the Indenture.

 

“Support Agreement” shall mean the Support Agreement dated as of June 17, 2005
between the Lessor and the Lessee.

 

28



--------------------------------------------------------------------------------

“Support Term” shall have the meaning specified in Section 3(b) of the Support
Agreement.

 

“Swap Agreement” shall have the meaning specified in Section 17.15 of the
Participation Agreement.

 

“Swap Breakage Amount” shall mean an amount computed by the Loan Participant (or
its Affiliate) as if the Loan Participant (or its Affiliate) had entered into a
hypothetical swap transaction with the Lessee in respect of the Loan
Participant’s Note, the terms of which are as follows:

 

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) are incorporated in this deemed Confirmation. In the
event of any inconsistency between those definitions and provisions and this
deemed Confirmation this deemed Confirmation will govern.

 

Effective Date: Closing Date.

 

Termination Date: April 21, 2013.

 

Fixed Amounts:

 

Fixed Rate Payer: Lessee.

 

Fixed Rate Payer Payment Dates: As set forth in the column entitled “Installment
Payment Date” in the Amortization Schedule attached to such Loan Participant’s
Note.

 

Fixed Rate Notional Amount: As set forth opposite each Installment Payment Date
in the column entitled “Balance” in the Amortization Schedule attached to such
Loan Participant’s Note.

 

Fixed Rate Day Count Fraction: 30/360 (unadjusted).

 

Fixed Rate: 6.78%.

 

Floating Amounts:

 

Floating Rate Payer: Loan Participant (or its Affiliate).

 

Floating Rate Payer Payment Dates: As set forth in the column entitled
“Installment Payment Date” in the Amortization Schedule attached to such Loan
Participant’s Note.

 

Floating Note Notional Amount: As set forth opposite each Installment Payment
Date in the column entitled “Balance” in the Amortization Schedule attached to
such Loan Participant’s Note.

 

Floating Rate Day Count Fraction: Actual/360.

 

29



--------------------------------------------------------------------------------

Floating Rate for initial Calculation Period: 3.63%.

 

Floating Rate Option: USD-LIBOR-BBA.

 

Designated Maturity: Three month.

 

Reset Dates: The first day of each Calculation Period.

 

Compounding: Inapplicable.

 

Business Day Convention: Modified Following (but with interest calculated
through January 21, April 21, July 21 and October 21, as the case may be,
regardless of whether or not such dates are Business Days).

 

The Swap Breakage Amount, if any, to be paid, by the Lessee to the Loan
Participant (or its Affiliate) under the Operative Documents, shall not be a
negative number and will be computed by the Loan Participant (or its Affiliate)
in accordance with the provisions of Section 6 (e) (i) (3) of the form of the
1992 Master Agreement (Multicurrency - Cross Border) published by the
International Swaps and Derivatives Association, Inc., with the Lessee being the
Defaulting Party.

 

“Tax” and “Taxes” shall have the respective meanings specified in Section
12.2(a)(2) of the Participation Agreement.

 

“Tax Affiliate” shall mean an Affiliate of any corporation related to the Lessee
(within the meaning of Section 318 of the Code), or any shareholder of the
Lessee.

 

“Tax Claim” shall have the meaning specified in Section 12.2(e) of the
Participation Agreement.

 

“Tax Indemnitee” shall mean the Lessor, the Trust Company, the Lessor Trustee,
the Owner Participant, any OP Guarantor, the Indenture Trustee (both in its
individual capacity and in its trust capacity) and the Loan Participants, and
their respective Affiliates, officers, directors, agents, employees and
servants.

 

“Tax Indemnity Agreement” shall mean the Tax Indemnity Agreement dated as of
June 17, 2005 between the Owner Participant and the Lessee.

 

“Termination Date” shall have the meaning specified in Section 7.2 of the Lease.

 

“Termination Redemption Date” shall have the meaning specified in Section
3.02(b) of the Indenture.

 

“Termination Value” as of any Termination Value Determination Date during the
Initial Lease Term shall mean an amount equal to the product of (i) the Lessor’s
Cost multiplied by (ii) the Termination Value Percentage set forth opposite such
date in Schedule 2 to the Lease, as adjusted pursuant to Section 4 of the Lease
and thereafter, if an option to renew is in effect, as modified pursuant to
Section 5.4 of the Lease. Notwithstanding anything in the Operative

 

30



--------------------------------------------------------------------------------

Documents to the contrary, Termination Value shall be, under any circumstances
and in all events, not less than an amount that shall comply with the
requirements of Sections 3.5 and 4.2 of the Lease. For the avoidance of doubt,
Termination Value as of each Termination Value Determination Date is equal to
the Base Termination Value as of such date increased by the Lessee Section 467
Loan Balance as of such date and decreased by the Lessor Section 467 Loan
Balance as of such date. Any increase referred to in the previous sentence shall
be treated as, and shall constitute, a payment of deferred Base Rent, and any
decrease referred to in the previous sentence shall be treated as, and shall
constitute, a refund of prepaid Base Rent.

 

“Termination Value Determination Date” shall mean the applicable date set forth
in Schedule 2 to the Lease.

 

“Termination Value Percentages” shall mean the percentages set forth under the
caption “Termination Value Percentages” in Schedule 2 to the Lease.

 

“Transaction Expenses” shall mean the following fees, expenses, disbursements
and costs incurred in connection with the preparation, execution and delivery of
the Operative Documents and the consummation of the transactions contemplated
thereby on the Closing Date: (i) the reasonable fees and expenses (including,
without limitation, document production, copying and distribution expenses) of
special counsel to the Owner Participant; (ii) the reasonable fees and expenses
(including, without limitation, document production, copying and distribution
expenses) of special counsel to the Loan Participants; (iii) the reasonable fees
and expenses of special local counsel to the Participants; (iv) the initial fees
and expenses of the Lessor Trustee and the Indenture Trustee and the reasonable
fees and expenses of their respective counsel; (v) the reasonable out-of-pocket
fees and expenses of the Owner Participant, any OP Guarantor and the Lessor
(including any fees and expenses incurred in connection with the formation of
the Owner Participant and/or the Lessor and including computer pricing and
travel expenses); (vi) the debt placement fees payable to the Debt Placement
Agent as outlined in Exhibit A to the Fee Letter Agreement; (vii) the costs,
fees and expenses of the Loan Participant (and its affiliate, Société Générale)
as set forth in the SG Commitment Letter; (viii) the fees and expenses of the
Appraiser and the Insurance Consultant; (ix) any mortgage registration or
similar tax paid in connection with recordation of the Lease and the Indenture;
and (x) all fees, taxes and other charges payable in connection with the
recording or filing of instruments and financing statements described in the
Participation Agreement or required pursuant to the provisions of any other
Operative Document.

 

“Transferee” shall have the meaning specified in Section 13.2 of the
Participation Agreement.

 

“Treasury Regulations” shall mean the temporary, final or proposed income tax
regulations issued, published or promulgated under the Code by the United States
Department of the Treasury.

 

“Trust Agreement” shall mean the Amended and Restated Trust Agreement, dated
June 15, 2005, between the Owner Participant and the Trust Company.

 

“Trust Company” shall mean Wilmington Trust Company, in its individual capacity.

 

31



--------------------------------------------------------------------------------

“Trust Estate” shall have the meaning specified in Section 3.2 of the Trust
Agreement.

 

“Trust Expenses” shall have the meaning specified in Section 8.1 of the Trust
Agreement.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, the State of Louisiana or the State of Delaware, as applicable, or in any
other applicable jurisdiction.

 

“Undivided Interest” shall mean the Lessor’s 25% undivided interest in the
Platform.

 

“Undivided Interest Percentage” shall mean a percentage equal to the Lessor’s
25% undivided interest in the Platform.

 

“United States Person” shall have the meaning specified in the Code.

 

“Working Interest” shall have the meaning specified in Section 2.45 of the Joint
Operating Agreement.

 

“Working Interest Purchase Option” shall have the meaning specified in Section
10.23 of the Participation Agreement.

 

32